As filed with the Securities and Exchange Commission on February 15, 2013 Commission File Nos.333-183046 811-08401 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No. 2 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 295 [X] JNLNY SEPARATE ACCOUNT I (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 2900 Westchester Avenue, Purchase, New York 10577 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank J. Julian, Esq., Assistant Vice President, Legal Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [X] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Fixed and Variable Deferred Annuity contracts THE INFORMATION IN THE PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PERSPECTIVE II® FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY (Contracts offered for sale on and after September 10, 2012) Issued by Jackson National Life Insurance Company of New York® through JNLNY Separate Account I The date of this prospectus is April 29, 2013 .This prospectus states the information about the Separate Account, the Contract, and Jackson National Life Insurance Company of New York (“Jackson of NY®”) you should know before investing.This prospectus is a disclosure document and describes all of the Contract’s material features, benefits, rights, and obligations.The description of the Contract’s material provisions in this prospectus is current as of the date of this prospectus.If certain material provisions under the Contract are changed after the date of this prospectus, in accordance with the Contract, those changes will be described in a supplemented prospectus.You should carefullyread this prospectus in conjunction with any applicable supplements.It is important that you also read the Contract and endorsements, which may reflect additional non-material state variations or other non-material variations.This information is meant to help you decide if the Contract will meet your needs.Please carefully read this prospectus and any related documents and keep everything together for future reference.Additional information about the Separate Account can be found in the statement of additional information (“SAI”) dated April 29, 2013 that is available upon request without charge.To obtain a copy, contact us at our: Jackson of NY Service Center P.O. Box 30314 Lansing, Michigan 48909-7814 1-800-599-5651 www.jackson.com This prospectus also describes a variety of optional features, not all of which may be available at the time you are interested in purchasing a Contract, as we reserve the right to prospectively restrict availability of the optional features.The Contract is available through other Broker Dealers with other surrender charge schedules and optional features not available under this version.Broker-dealers selling the Contracts may limit the availability of an optional feature.Ask your representative about what optional features are or are not offered.If a particular optional feature that interests you is not offered, you may want to contact another broker-dealer to explore its availability.In addition, not all optional features may be available in combination with other optional features, as we also reserve the right to prospectively restrict the availability to elect certain features if certain other optional features have been elected.We reserve the right to limit the number of Contracts that you may purchase.We also reserve the right to refuse any Premium payment.Some optional features, including certain living benefits and death benefits, contain withdrawal restrictions that, if exceeded, may have a significant negative impact on the value of the feature and may cause the feature to prematurely terminate.Please confirm with us or your representative that you have the most current prospectus and supplements to the prospectus that describe the availability and any restrictions on the optional features. Expenses for a Contract with a Contract Enhancement will be higher than those for a Contract without a Contract Enhancement, and in some cases the amount of a Contract Enhancement may be more than offset by those expenses. We offer other variable annuity products with different product features, benefits and charges. The SAI is incorporated by reference into this prospectus, and its table of contents appears on page 131 .The prospectus and SAI are part of the registration statement that we filed with the Securities and Exchange Commission (“SEC”) about this securities offering.The registration statement, material incorporated by reference, and other information is available on the website the SEC maintains (http://www.sec.gov) regarding registrants that make electronic filings. Jackson is relying on SEC Rule 12h-7, which exempts insurance companies from filing periodic reports under the Securities Exchange Act of 1934 with respect to variable annuity contracts that are registered under the Securities Act of 1933 and regulated as insurance under state law. Neither the SEC nor any state securities commission has approved or disapproved these securities or passed upon the adequacy of this prospectus.It is a criminal offense to represent otherwise.We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state where this is not permitted. • Not FDIC/NCUA insured • Not Bank/CU guaranteed • May lose value • Not a deposit • Not insured by any federal agency The Contract makes available for investment fixed and variable investment options.The fixed options will have limited availability if you elect a Contract Enhancement.The variable options are Investment Divisions of the Separate Account, each of which invests in one of the following Funds – all class A shares: [TO BE UPDATED BY AMENDMENT] JNL Series Trust JNL/American Funds Blue Chip Income and Growth Fund JNL/Mellon Capital Management Bond Index Fund JNL/American Funds Global Bond Fund JNL/Mellon Capital Management Dow Jones U.S. Contrarian JNL/American Funds Global Small Capitalization Fund Opportunities Index Fund JNL/American Funds Growth-Income Fund JNL/Morgan Stanley Mid Cap Growth Fund JNL/American Funds International Fund JNL/Neuberger Berman Strategic Income Fund JNL/American Funds New World Fund JNL/Oppenheimer Global Growth Fund JNL Institutional Alt 20 Fund JNL/PIMCO Real Return Fund JNL Institutional Alt 35 Fund JNL/PIMCO Total Return Bond Fund JNL Institutional Alt 50 Fund JNL/PPM America Floating Rate Income Fund JNL/American Funds® Balanced Allocation Fund JNL/PPM America High Yield Bond Fund JNL/American Funds Growth Allocation Fund JNL/PPM America Mid Cap Value Fund JNL/BlackRock Commodity Securities Fund JNL/PPM America Small Cap Value Fund JNL/BlackRock Global Allocation Fund JNL/PPM America Value Equity Fund JNL/Brookfield Global Infrastructure Fund JNL/T. Rowe Price Established Growth Fund JNL/Capital Guardian Global Balanced Fund JNL/T. Rowe Price Mid-Cap Growth Fund JNL/Capital Guardian Global Diversified Research Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/DFA U.S. Core Equity Fund JNL/T. Rowe Price Value Fund JNL/Eagle SmallCap Equity Fund JNL/UBS Large Cap Select Growth Fund JNL/Eastspring Investments Asia ex-Japan Fund JNL/WMC Balanced Fund JNL/Eastspring Investments China-India Fund JNL/WMC Money Market Fund JNL/Franklin Templeton Founding Strategy Fund JNL/WMC Value Fund JNL/Franklin Templeton Global Growth Fund JNL/S&P Competitive Advantage Fund JNL/Franklin Templeton Global Multisector Bond Fund JNL/S&P Dividend Income & Growth Fund JNL/Franklin Templeton Income Fund JNL/S&P Intrinsic Value Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/S&P Total Yield Fund JNL/Franklin Templeton Mutual Shares Fund JNL/S&P 4 Fund JNL/Franklin Templeton Small Cap Value Fund JNL/S&P Managed Conservative Fund JNL/Goldman Sachs Core Plus Bond Fund JNL/S&P Managed Moderate Fund JNL/Goldman Sachs Mid Cap Value Fund JNL/S&P Managed Moderate Growth Fund JNL/Goldman Sachs U.S. Equity Flex Fund JNL/S&P Managed Growth Fund JNL/Invesco Global Real Estate Fund JNL/S&P Managed Aggressive Growth Fund JNL/Invesco International Growth Fund JNL Disciplined Moderate Fund JNL/Invesco Large Cap Growth Fund JNL Disciplined Moderate Growth Fund JNL/Invesco Small Cap Growth Fund JNL Disciplined Growth Fund JNL/Ivy Asset Strategy Fund JNL/JPMorgan International Value Fund JNL Variable Fund LLC JNL/JPMorgan MidCap Growth Fund JNL/Mellon Capital Management Nasdaq® 25 Fund JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/Mellon Capital Management Value Line® 30 Fund JNL/Lazard Mid Cap Equity Fund JNL/Mellon Capital Management DowSM Dividend Fund JNL/M&G Global Basics Fund JNL/Mellon Capital Management S&P® 24 Fund JNL/M&G Global Leaders Fund JNL/Mellon Capital Management S&P® SMid 60 Fund JNL/Mellon Capital Management 10 x 10 Fund JNL/Mellon Capital Management NYSE® International 25 Fund JNL/Mellon Capital Management Index 5 Fund JNL/Mellon Capital Management 25 Fund JNL/Mellon Capital Management Emerging Markets Index Fund JNL/Mellon Capital Management Select Small-Cap Fund JNL/Mellon Capital Management European 30 Fund JNL/Mellon Capital Management JNL 5 Fund JNL/Mellon Capital Management Pacific Rim 30 Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management S&P 500 Index Fund JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management S&P 400 MidCap Index Fund JNL/Mellon Capital Management Communications Sector Fund JNL/Mellon Capital Management Small Cap Index Fund JNL/Mellon Capital Management Consumer Brands Sector Fund JNL/Mellon Capital Management International Index Fund JNL/Mellon Capital Management Financial Sector Fund JNL/Mellon Capital Management Healthcare Sector Fund JNL/Mellon Capital Management Oil & Gas Sector Fund JNL/Mellon Capital Management Technology Sector Fund The Funds are not the same mutual funds that you would buy directly from a retail mutual fund or through your stockbroker.The prospectuses for the Funds are attached to this prospectus. TABLE OF CONTENTS GLOSSARY 1 KEY FACTS 3 FEES AND EXPENSES TABLES 4 Owner Transaction Expenses 4 Periodic Expenses 5 Total Annual Fund Operating Expenses 9 EXAMPLE 12 CONDENSED FINANCIAL INFORMATION 13 THE ANNUITY CONTRACT 13 JACKSON OF NY 13 THE FIXED ACCOUNT 14 THE SEPARATE ACCOUNT 16 INVESTMENT DIVISIONS 16 JNL Series Trust 17 JNL Variable Fund LLC 28 Voting Privileges 30 Substitution 30 CONTRACT CHARGES 30 Mortality and Expense Risk Charges 30 Annual Contract Maintenance Charge 30 Administration Charge 30 Transfer Charge 31 Withdrawal Charge 31 Contract Enhancement Charge 32 Contract Enhancement Recapture Charge 32 Optional Death Benefit – Highest Anniversary Value Death Benefit Charge 34 Optional Death Benefit – LifeGuard Freedom Flex DB NY Charge 34 Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up (“SafeGuard Max”) Charge 34 5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 5”) Charge 35 6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 6”) Charge 35 For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (with and without the Optional Income Upgrade Table) (“LifeGuard Freedom 6 Net”) Charge 36 Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (with and without the Optional Income Upgrade Table) (“LifeGuard Freedom 6 Net with Joint Option”) Charge 37 For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Step-Up (with and without the Optional Income Upgrade Table) (“LifeGuard Freedom Flex GMWB”) Charge 37 Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Step-Up (with and without the Optional Income Upgrade Table) (“LifeGuard Freedom Flex With Joint Option GMWB”) Charge 39 Guaranteed Minimum Withdrawal Benefit For Stretch RMDs (“MarketGuard Stretch GMWB”) Charge 40 Five-Year Withdrawal Charge Period 41 20% Additional Free Withdrawal Charge 41 Other Expenses 41 Premium Taxes 41 Income Taxes 41 DISTRIBUTION OF CONTRACTS 41 PURCHASES 44 Minimum Initial Premium 44 Minimum Additional Premiums 44 Maximum Premiums 44 Allocations of Premium 44 Optional Contract Enhancements 44 Capital Protection Program 47 Accumulation Units 47 TRANSFERS AND FREQUENT TRANSFER RESTRICTIONS 48 Potential Limits and Conditions on Fixed Account Transfers 48 Restrictions on Transfers: Market Timing 49 TELEPHONE AND INTERNET TRANSACTIONS 50 The Basics 50 What You Can Do and How 50 What You Can Do and When 50 How to Cancel a Transaction 50 Our Procedures 50 ACCESS TO YOUR MONEY 51 Waiver of Withdrawal and Recapture Charges for Extended Care 51 Optional Five-Year Withdrawal Charge Period 52 20% Additional Free Withdrawal 52 Guaranteed Minimum Withdrawal Benefit Considerations 52 Guaranteed Minimum Withdrawal Benefit Important Special Considerations 53 Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up (“SafeGuard Max”) 54 5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 5”) 59 6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 6”) 62 For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net”) 65 Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net with Joint Option”) 77 Guaranteed Minimum Withdrawal Benefits for a Single Life or two Covered Lives with Combinations of Optional Bonus Percentage Amounts, Annual or Quarterly Contract Value-Based Step-Ups, and Guaranteed Death Benefit (“LifeGuard Freedom Flex GMWB” and “LifeGuard Freedom Flex with Joint Option GMWB”) 89 LifeGuard Freedom Flex GMWB 91 LifeGuard Freedom Flex with Joint Option GMWB 101 Guaranteed Minimum Withdrawal Benefit For Stretch RMDs (“MarketGuard Stretch GMWB”) 112 Systematic Withdrawal Program 118 Suspension of Withdrawals or Transfers 118 INCOME PAYMENTS (THE INCOME PHASE) 118 Variable Income Payments 119 Income Options 119 DEATH BENEFIT 120 Basic Death Benefit 120 Optional Death Benefits 120 Highest Anniversary Value Death Benefit 121 LifeGuard Freedom Flex DB NY 121 Payout Options 123 Pre-Selected Payout Options 123 Special Spousal Continuation Option 123 Death of Owner On or After the Income Date 124 Death of Annuitant 124 TAXES 124 Contract Owner Taxation 124 Tax-Qualified and Non-Qualified Contracts 124 Non-Qualified Contracts – General Taxation 124 Non-Qualified Contracts – Aggregation of Contracts 124 Non-Qualified Contracts – Withdrawals and Income Payments 125 Non-Qualified Contracts – Required Distributions 125 Tax-Qualified Contracts – Withdrawals and Income Payments 125 Withdrawals – Tax-Sheltered Annuities 125 Withdrawals – Roth IRAs 126 Constructive Withdrawals – Investment Adviser Fees 126 Death Benefits 126 Assignment 126 Diversification 126 Owner Control 126 Withholding 126 Jackson of NY Taxation 127 OTHER INFORMATION 127 Dollar Cost Averaging 127 Special Dollar Cost Averaging Plus (DCA+) 127 Earnings Sweep 128 Rebalancing 128 Free Look 128 Advertising 128 Modification of Your Contract 129 Confirmation of Transactions 129 Legal Proceedings 129 PRIVACY POLICY 129 Collection of Nonpublic Personal Information 129 Disclosure of Current and Former Customer Nonpublic Personal Information 129 Security to Protect the Confidentiality of Nonpublic Personal Information 130 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 131 APPENDIX A (Trademarks, Services Marks, and Related Disclosures) A-1 APPENDIX B (Contract Enhancement Recapture Charges) B-1 APPENDIX C (Broker-Dealer Support) C-1 APPENDIX D (GMWB Prospectus Examples) D-1 GLOSSARY These terms are capitalized when used throughout this prospectus because they have special meaning.In reading this prospectus, please refer back to this glossary if you have any questions about these terms. Accumulation Unit – a unit of measure we use to calculate the value in an Investment Division prior to the Income Date. Annuitant – the natural person on whose life annuity payments for this Contract are based.The Contract allows for the naming of joint Annuitants.Any reference to the Annuitant includes any joint Annuitant. Annuity Unit – a unit of measure we use in calculating the value of a variable annuity payment on and after the Income Date. Beneficiary – the natural person or legal entity designated to receive any Contract benefits upon the Owner’s death.The Contract allows for the naming of multiple Beneficiaries. Business Day – each day that the New York Stock Exchange is open for business. Completed Year – the succeeding twelve months from the date on which we receive a Premium payment.Completed Years specify the years from the date of receipt of the Premium and does not refer to Contract Years.If the Premium receipt date is on the Issue Date of the Contract then Completed Year 0-1 does not include the first Contract Anniversary.The first Contract Anniversary begins Completed Year 1-2 and each successive Completed Year begins with the Contract Anniversary of the preceding Contract Year and ends the day before the next Contract Anniversary. If the Premium receipt date is other than the Issue Date or a subsequent Contract Anniversary, there is no correlation of the Contract Anniversary date and Completed Years.For example, if the Issue Date is January 15, and a Premium payment is received on February 28, then, although the first Contract Anniversary is January 15, 201 5 , Completed Year 0-1 for that Premium payment would begin on February 28, and end on February 27, Completed Year 1-2 for that Premium payment would begin on February 28, Contract– the individual deferred variable and fixed annuity contract and any optional endorsements you may have selected. Contract Anniversary – each one-year anniversary of the Contract’s Issue Date. Contract Enhancement – a credit that we will make to your Contract Value at the end of any Business Day in the first seven Contract Years (five Contract Years for the 2% Contract Enhancement) during which we receive a Premium payment.The Contract Enhancement endorsements available are the 2% Contract Enhancement endorsement, 3% Contract Enhancement endorsement, or 4% Contract Enhancement endorsement.The actual Contract Enhancement percentage applied to the Premium payment varies, depending upon which Contract Enhancement you have elected and the Contract Year in which you make your payment. Contract Month – the period of time between consecutive monthly anniversaries of the Contract’s Issue Date. Contract Monthly Anniversary – each one-month anniversary of the Contract’s Issue Date. Contract Quarter – the period of time between consecutive three-month anniversaries of the Contract’s Issue Date. Contract Quarterly Anniversary – each three-month anniversary of the Contract’s Issue Date. Contract Value – the sum of your allocations between the Contract’s Fixed Account and Investment Divisions. Contract Year – the succeeding twelve months from a Contract’s Issue Date and every anniversary.The first Contract Year (Contract Year 0-1) starts on the Contract’s Issue Date and extends to, but does not include, the first Contract Anniversary.Subsequent Contract Years start on an anniversary date and extend to, but do not include, the next anniversary date. For example, if the Issue Date is January 15, 201 4 , then the end of Contract Year 0-1 would be January 14, 201 5 , and January 15, 201 5 , which is the first Contract Anniversary, begins Contract Year 1-2. Fixed Account – part of our General Account to which the Contract Value you allocate is guaranteed to earn a stated rate of return over the specified period. 1 GLOSSARY Fund – a registered management investment company in which an Investment Division of the Separate Account invests. General Account – the General Account includes all our assets, including any Contract Value allocated to the Fixed Account, which are available to our creditors. Good Order – when our administrative requirements, including all information, documentation and instructions deemed necessary by us, in our sole discretion, are met in order to issue a Contract or execute any requested transaction pursuant to the terms of the Contract. Income Date – the date on which you begin receiving annuity payments. Interest Rate Adjustment – an adjustment to the Contract Value allocated to the Fixed Account that is withdrawn, transferred, or annuitized before the end of the period. Issue Date – the date your Contract is issued. Investment Division – one of multiple variable options of the Separate Account to allocate your Contract’s value, each of which exclusively invests in a different available Fund.The Investment Divisions are called variable because the return on investment is not guaranteed. Jackson of NY, JNLNY, we, our, or us – Jackson National Life Insurance Company of New York.(We do not capitalize “we,” “our,” or “us” in the prospectus.) Latest Income Date – the Contract Anniversary on or next following the date on which the Owner attains age 95 under a non-qualified contract, or such earlier date as required by the applicable qualified plan, law or regulation. Owner, you or your – the natural person or legal entity entitled to exercise all rights and privileges under the Contract.Usually, but not always, the Owner is the Annuitant.The Contract allows for the naming of joint owners.(We do not capitalize “you” or “your” in the prospectus.)Any reference to the Owner includes any joint Owner. Premium(s) – considerations paid into the Contract by or on behalf of the Owner. Remaining Premium – the total Premium paid reduced by withdrawals that incur withdrawal and/or recapture charges, and withdrawals of Premiums that are no longer subject to withdrawal and/or recapture charges. Required Minimum Distributions (RMDs) – For certain qualified contracts, the amount defined under the Internal Revenue Code as the minimum distribution requirement as applied to your Contract only.This definition excludes any withdrawal necessary to satisfy the minimum distribution requirements of the Internal Revenue Code if the Contract is purchased with contributions from a nontaxable transfer after the death of the owner of a qualified contract.Different rules apply for the MarketGuard Stretch GMWB as described in the “MarketGuard Stretch GMWB” section. Separate Account – JNLNY Separate Account I.The Separate Account is divided into sub-accounts generally referred to as Investment Divisions. 2 KEY FACTS The immediately following two sections briefly introduce the Contract (and its benefits and features) and its costs; however, please carefully read the whole prospectus and any related documents before purchasing the Contract to be sure that it will meet your needs. Allocation Options The Contract makes available a Fixed Account and Investment Divisions for allocation of your Premium payments and Contract Value.For more information about the fixed options, please see “THE FIXED ACCOUNT” beginning on page 14 .For more information about the Investment Divisions, please see “INVESTMENT DIVISIONS” beginning on page 16 . Investment Purpose The Contract is intended to help you save for retirement or another long-term investment purpose.The Contract is designed to provide tax deferral on your earnings, if it is not issued under a qualified retirement plan.Qualified plans confer their own tax deferral.For more information, please see “TAXES” beginning on page 124 . Free Look If you change your mind about having purchased the Contract, you may return it without penalty.There are conditions and limitations, including time limitations.For more information, please see “FREE LOOK” beginning on page 128 . Purchases There are minimum and maximum Premium requirements.The Contract also has a Premium protection option, namely the Capital Protection Program.For more information, please see “PURCHASES” beginning on page 44 . Withdrawals Before the Income Date, there are a number of ways to access your Contract Value, generally subject to a charge or adjustment, particularly during the early Contract Years.There are also a number of optional withdrawal benefits available.The Contract has a free withdrawal provision and waives the charges and adjustments in the event you may require extended care.For more information, please see “ACCESS TO YOUR MONEY” beginning on page 51 . Income Payments There are a number of income options available.For more information, please see “INCOME PAYMENTS (THE INCOME PHASE)” beginning on page 118 . Death Benefit The Contract has a death benefit that becomes payable if you die before the Income Date.Optional death benefits are also available.For more information, please see “DEATH BENEFIT” beginning on page 120 . Contract Charges Various charges apply under the Contract as summarized in the “FEES AND EXPENSES TABLES” below.If the Contract Value is insufficient to pay the charges under the Contract, the Contract will terminate without value, unless you are eligible for continued payments under a Guaranteed Minimum Withdrawal Benefit. 3 FEES AND EXPENSES TABLES The following tables describe the fees and expenses that you will pay when purchasing, owning and surrendering the Contract.The first table (and footnotes) describes the fees and expenses that you will pay at the time that you purchase the Contract, surrender the Contract or transfer cash value between investment options. Owner Transaction Expenses Front-end Sales Load None Maximum Withdrawal Charge 1 Percentage of Premium withdrawn, if applicable 7% Maximum Contract Enhancement Recapture Charge 2 Percentage of the corresponding Premiums withdrawn with a Contract Enhancement 4% Maximum Premium Taxes 3 Percentage of each Premium 2% Transfer Charge 4 Per transfer after 15 in a Contract Year Expedited Delivery Charge 5 1 The withdrawal charge is a schedule lasting seven Completed Years following each Premium as shown in the table below, and there is an optional withdrawal charge schedule (that is shorter) available, also shown in the table below: Withdrawal Charge (as a percentage of Premium payments) Completed Years Since Receipt Of Premium 0-1 1-2 2-3 3-4 4-5 5-6 6-7 7+ Base Schedule 7% 6% 5% 4% 3% 2% 1% 0 Five-year Schedule 6.5% 5% 3% 2% 1% 0 0 0 For more information on withdrawal charges, please see “Withdrawal Charge” under “Contract Charges” beginning on page 31 . 2For more information about recapture charges, please see “Contract Enhancement Recapture Charge” under “Contract Charges”, beginning on page 32 3 Currently, Premium taxes do not apply. 4 We do not count transfers in conjunction with dollar cost averaging, earnings sweep, and automatic rebalancing. 5 For overnight delivery on Saturday; otherwise, the overnight delivery charge is $10 for withdrawals.We also charge $20 for wire transfers in connection with withdrawals. 4 The next table (and footnotes) describes the fees and expenses that you will pay periodically during the time that you own the Contract, not including the Funds’ fees and expenses. Periodic Expenses Base Contract Annual Contract Maintenance Charge 6 Separate Account Annual Expenses Annual percentage of average daily account value of Investment Divisions Mortality And Expense Risk Charge 1.25% Administration Charge 7 0.15% Total Separate Account Annual Expenses for Base Contract 1.40% Optional Endorsements - A variety of optional endorsements to the Contract are available. The optional endorsements listed below include endorsements and applicable charges for endorsements that were previously sold but are not currently available to be added to a new Contract. Please see the footnotes for additional information on the various optional endorsement charges. The following optional endorsement charges are based on average daily Contract Value in the Investment Divisions and are deducted daily as part of the calculation of the value of the Accumulation Units.You may select one from each grouping below8: 4% Contract Enhancement Maximum Annual Charge (not currently offered as of October 15, 2012) 9 0.56% 3% Contract Enhancement Maximum Annual Charge (not currently offered as of October 15, 2012) 9 0.42% 2% Contract Enhancement Maximum Annual Charge (not currently offered as of October 15, 2012) 10 0.395% Five-year Withdrawal Schedule Maximum Annual Charge 0.30% 20% Additional Free Withdrawal Maximum Annual Charge 0.30% The following optional death benefit endorsement charges are based on either average daily Contract Value in the Investment Divisions (deducted daily as part of the calculation of the value of the Accumulation Units) or on a benefit base and are indicated as such.Please see the footnotes for additional information on the various optional death benefit endorsement charges.You may select one of the available benefits listed below8: Average Daily Contract Value in the Investment Divisions Based Charges Highest Anniversary Value Death Benefit Maximum Annual Charge 11 0.40% Benefit Based Charges LifeGuard Freedom Flex DB NY (only available with a specified combination of Options for the LifeGuard Freedom Flex® GMWB)12 0.42% The following optional endorsement charges are benefit based.Please see the footnotes for additional information on the various optional endorsement charges.You may select one of the available benefits listed below8: Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up Maximum Annual Charge (“SafeGuard Max®”) (no longer offered as of April 29, 2013) 13 1.20% 5% GMWB With Annual Step-Up Maximum Annual Charge (“AutoGuard 5SM”) 14 1.74% 6% GMWB With Annual Step-Up Maximum Annual Charge (“AutoGuard 6SM”) (no longer offered as of April 29, 2013) 15 2.04% For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Maximum Annual Charge (“LifeGuard Freedom 6 Net®”) 16 [] % For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Maximum Annual Charge (“LifeGuard Freedom 6 Net”) with Optional Income Upgrade Table [] % 5 Joint For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Maximum Annual Charge (“LifeGuard Freedom 6 Net® With Joint Option”) (no longer offered as of October 15, 2012) 17 3.00% Joint For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Maximum Annual Charge (“LifeGuard Freedom 6 Net With Joint Option”) with Optional Income Upgrade Table (no longer offered as of October 15, 2012) 3.00% For Life GMWB With Bonus and Step-Up Maximum Annual Charge (“LifeGuard Freedom Flex® GMWB”) 18 2.52% For Life GMWB With Bonus and Step-Up Maximum Annual Charge (“LifeGuard Freedom Flex GMWB”) with Optional Income Upgrade Table 3.00% Joint For Life GMWB With Bonus and Step-Up Maximum Annual Charge (“LifeGuard Freedom Flex® With Joint Option GMWB”) (no longer offered as of October 15, 2012) 19 2.52% Joint For Life GMWB With Bonus and Step-Up Maximum Annual Charge (“LifeGuard Freedom Flex With Joint Option GMWB”)with Optional Income Upgrade Table (no longer offered as of October 15, 2012) 3.00% Guaranteed Minimum Withdrawal Benefit For Stretch RMDs (“MarketGuard StretchSM GMWB”) 20 2.22% 6 This charge is waived on Contract Value of $50,000 or more.This charge is deducted proportionally from your allocations to the Fixed Account and Investment Divisions either annually (on your Contract Anniversary) or in conjunction with a total withdrawal, as applicable. 7 This charge is waived if the Contract Value on the later of the Issue Date or the most recent Contract Quarterly Anniversary is greater than or equal to $1 million.If your Contract Value subsequently drops below $1 million on the most recent Contract Quarterly Anniversary, the Administration Charge will be reinstated as of that date. 8 Some optional endorsements are only available to select when purchasing the Contract and once purchased cannot be canceled.The 4% and 3% Contract Enhancement are not available if you select the 20% Additional Free Withdrawal endorsement and vice versa. 9 This charge lasts for the first seven Contract Years.While this charge will be imposed based upon the average daily net asset value of your allocations to the Investment Divisions, this charge will also be assessed against any amounts allocated to the Fixed Account by reducing credited rates, but not below the minimum guaranteed interest rate (assuming no withdrawals).For more information, please see “Contract Enhancement Charge” under “Contract Charges”, beginning on page 32 . 10 This charge lasts for the first five Contract Years.While this charge will be imposed based upon the average daily net asset value of your allocations to the Investment Divisions, this charge will also be assessed against any amounts allocated to the Fixed Account by reducing credited rates, but not below the minimum guaranteed interest rate (assuming no withdrawals).For more information, please see “Contract Enhancement Charge” under “Contract Charges”, beginning on page 32 . 11 The current charge is 0.25%, on an annual basis, of the average daily net asset value of your allocations to the Investment Divisions. 12The current and maximum charge is 0.035% of the GMWB Death Benefit each Contract Month (0.42% annually). For more information about the charge for the LifeGuard Freedom Flex DB NY, please see Optional Death Benefit – LifeGuard Freedom Flex DB NY Charge” under “Contract Charges”, beginning on page 34 .For more information about how the LifeGuard Freedom Flex DB NY works, including how the GMWB Death Benefit is calculated, please see “LifeGuard Freedom Flex DB NY” under “Optional Death Benefits”, beginning on page 121 . 13 1.20% of the GWB is the maximum annual charge, which charge is payable monthly.The tables below have the maximum and current charges. Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up Annual Charge Maximum Current 1.20% 0.60% Charge Basis GWB Charge Frequency Monthly Monthly For more information about how this endorsement works, including how the GWB is calculated, please see “Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up” beginning on page 54 .For more information about the charge for this endorsement, please see “Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up” on page 34 . 14 1.74% of the GWB is the maximum annual charge, which charge is payable monthly.The tables below have the maximum and current charges. 5% GMWB With Annual Step-Up Annual Charge Maximum Current 1.74% 0.87% Charge Basis GWB Charge Frequency Monthly Monthly For more information about the charge for this endorsement, please see “5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up” beginning on page 35 .For more information about how the endorsement works, including how the GWB is calculated, please see “5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up” beginning on page 59 . 6 15 2.04% of the GWB is the maximum annual charge, which charge is payable monthly.The tables below have the maximum and current charges. 6% GMWB With Annual Step-Up Annual Charge Maximum Current 2.04% 1.02% Charge Basis GWB Charge Frequency Monthly Monthly For more information about the charge for this endorsement, please see “6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up” beginning on page 35 .For more information about how the endorsement works, including how the GWB is calculated, please see “6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up” beginning on page 62 . 16 [] % is the maximum annual charge, which charge is payable monthly.The tables below have the maximum and current charges. For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount GMWBS ISSUED ON OR AFTER APRIL 29, 2013 Annual Charge Maximum Current [] % [] % Charge Basis GWB Charge Frequency Monthly Monthly For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount GMWBS ISSUED BEFORE APRIL 29, 2013 Annual Charge Maximum Current 2.22% 1.11% Charge Basis GWB Charge Frequency Monthly Monthly For more information about the charge for this endorsement (with and without the Optional Income Upgrade Table) , please see “For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount (with and without the Optional Income Upgrade Table) (“LifeGuard Freedom 6 Net”) Charge” beginning on page 36 .For more information about how the endorsement works, including how the GWB is calculated, please see “For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount” beginning on page 65 . 17 3.00% of the GWB is the maximum annual charge, which charge is payable monthly.The tables below have the maximum and current charges. Joint For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Annual Charge Maximum Current 3.00% 1.56% Charge Basis GWB Charge Frequency Monthly Monthly For more information about the charge for this endorsement, please see “Joint For Life GMWB Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Charge” beginning on page 37 .For more information about how the endorsement works, including how the GWB is calculated, please see “Joint For Life GMWB Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount” beginning on page 77 . 18 2.52% of the GWB is the maximum annual charge, which charge is payable monthly.The tables below have the maximum and current charges. 7 LifeGuard Freedom Flex GMWB GMWBS ISSUED ON OR AFTER APRIL 29, 2013 Annual Charge Options Maximum Current 5% Bonus and Annual Step-Up [] % [ ]% 6% Bonus and Annual Step-Up [] % [ ]% 7% Bonus and Annual Step-Up [] % [ ]% Charge Basis GWB Charge Frequency Monthly LifeGuard Freedom Flex GMWB GMWBS ISSUED BEFORE APRIL 29, 2013 Annual Charge Options Maximum Current 5% Bonus and Annual Step-Up 1.80% 0.90% 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value (no longer offered on or after April 29, 2013) 2.04% 1.02% 6% Bonus and Annual Step-Up 1.92% 0.96% 6% Bonus and Annual Step-Up to the Highest Quarterly Contract Value (no longer offered on or after April 29, 2013) 2.22% 1.11% 7% Bonus and Annual Step-Up 2.22% 1.11% 7% Bonus and Annual Step-Up to the Highest Quarterly Contract Value (no longer offered on or after April 29, 2013) 2.52% 1.26% Charge Basis GWB Charge Frequency Monthly For more information about the charge for this endorsement (with and without the Optional Income Upgrade Table) , please see “For Life GMWB With Bonus and Step-Up (with and without the Optional Income Upgrade Table) (“LifeGuard Freedom Flex GMWB”) Charge” beginning on page 37 .For more information about how the endorsement works, including how the GWB is calculated, please see “LifeGuard Freedom Flex GMWB” beginning on page 91 . 19 2.52% of the GWB is the maximum annual charge, which charge is payable monthly.The tables below have the maximum and current charges. LifeGuard Freedom Flex With Joint Option GMWB Annual Charge Maximum Current 5% Bonus and Annual Step-Up 2.10% 1.05% 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.52% 1.26% 6% Bonus and Annual Step-Up 2.52% 1.26% Charge Basis GWB Charge Frequency Monthly For more information about the charge for this endorsement, please see “Joint For Life GMWB With Bonus and Step-Up Charge” beginning on page 39 .For more information about how the endorsement works, including how the GWB is calculated, please see “LifeGuard Freedom Flex GMWB With Joint Option” beginning on page 101 . 20 2.22% of the GMWB Charge Base is the maximum annual charge, which charge is payable monthly.The tables below have the maximum and current charges. MarketGuard Stretch GMWB Annual Charge Maximum Current 2.22% 1.11% Charge Basis GMWB Charge Base Charge Frequency Monthly Monthly For more information about the charge for this endorsement, please see “Guaranteed Minimum Withdrawal Benefit For Stretch RMDs(“MarketGuard Stretch GMWB”) Charge” beginning on page 40 .For more information about how the endorsement works, including how the GMWB Charge Base is calculated, please see “Guaranteed Minimum Withdrawal Benefit For Stretch RMDs (“MarketGuard Stretch GMWB”)” beginning on page 112 . The next item shows the minimum and maximum total annual operating expenses charged by the Funds that you may pay periodically during the time that you own the Contract. 8 [TO BE UPDATED BY AMENDMENT] Total Annual Fund Operating Expenses (Expenses that are deducted from Fund assets, including management and administration fees, 12b-1 service fees and other expenses.) Minimum: 0.57% Maximum: 2.23% More detail concerning each Fund’s fees and expenses is below.But please refer to the Funds’ prospectuses for even more information on the Funds, including investment objectives, performance, and information about Jackson National Asset Management, LLC®, the Funds’ Adviser and Administrator, as well as the sub-advisers. [TO BE UPDATED BY AMENDMENT] Fund Operating Expenses (As an annual percentage of each Fund’s average daily net assets) Fund Name Management and Admin Fee Distribution and/or Service (12b-1) Fees Other Expenses Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses Contractual Fee Waiver and/or Expense Reimbursement Net Total AnnualFund Operating Expenses JNL/American Funds® Blue Chip Income and Growth 1.26% A 0.25% A 0.01% A 0.00% 1.52% A 0.45%B 1.07%A,B JNL/American Funds Global Bond 1.38% A 0.25% A 0.03% A 0.00% 1.66% A 0.55%B 1.11%A,B JNL/American Funds Global Small Capitalization 1.60% A 0.25% A 0.04% A 0.00% 1.89% A 0.60%B 1.29%A,B JNL/American Funds Growth- Income 1.12% A 0.25% A 0.01% A 0.00% 1.38% A 0.40%B 0.98%A,B JNL/American Funds International 1.49%A 0.25% A 0.04% A 0.00% 1.78% A 0.55%B 1.23%A,B JNL/American Funds New World 1.93% A 0.25% A 0.05% A 0.00% 2.23% A 0.80%B 1.43%A,B JNL/DFA U.S. Core Equity 0.72% 0.20% 0.01% 0.02% 0.95% 0.12% C 0.83% JNL/ T. Rowe Price Value 0.73% 0.20% 0.00% 0.00% 0.93% 0.01% C 0.92% JNL/WMC Money Market 0.37% 0.20% 0.00% 0.00% 0.57% 0.34% D 0.23% D Fund Operating Expenses (As an annual percentage of each Fund’s average daily net assets) Fund Name Management and Admin Fee Distribution and/or Service (12b-1) Fees Other Expenses Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses JNL Institutional Alt 20 0.18% 0.00% 0.01% 0.88% 1.07% JNL Institutional Alt 35 0.17% 0.00% 0.00% 1.05% 1.22% JNL Institutional Alt 50 0.17% 0.00% 0.00% 1.20% 1.37% JNL/American Funds® Balanced Allocation 0.45% 0.25% 0.01% 0.46% 1.17% JNL/American Funds Growth Allocation 0.45% 0.25% 0.01% 0.50% 1.21% JNL/BlackRock Commodity Securities 0.78% 0.20% 0.00% 0.03% 1.01% JNL/BlackRock Global Allocation 0.90% 0.20% 0.01% 0.01% 1.12% JNL/Brookfield Global Infrastructure 0.95% 0.20% 0.03% 0.02% 1.20% JNL/Capital Guardian Global Balanced 0.80% 0.20% 0.01% 0.01% 1.02% JNL/Capital Guardian Global Diversified Research 0.87% 0.20% 0.01% 0.00% 1.08% JNL/Eagle SmallCap Equity 0.79% 0.20% 0.00% 0.00% 0.99% JNL/Franklin Templeton Founding Strategy 0.05% 0.00% 0.00% 1.04% 1.09% JNL/Franklin Templeton Global Growth 0.86% 0.20% 0.00% 0.01% 1.07% JNL/Franklin Templeton Global Multisector Bond 0.90% 0.20% 0.02% 0.02% 1.14% JNL/Franklin Templeton Income 0.74% 0.20% 0.01% 0.01% 0.96% JNL/Franklin Templeton International Small Cap Growth 1.10% 0.20% 0.01% 0.01% 1.32% JNL/Franklin Templeton Mutual Shares 0.84% 0.20% 0.02% 0.02% 1.08% 9 Fund Operating Expenses (As an annual percentage of each Fund’s average daily net assets) Fund Name Management and Admin Fee Distribution and/or Service (12b-1) Fees Other Expenses Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses JNL/Franklin Templeton Small Cap Value 0.91% 0.20% 0.01% 0.01% 1.13% JNL/Goldman Sachs Core Plus Bond 0.67% 0.20% 0.01% 0.04% 0.92% JNL/Goldman Sachs Mid Cap Value 0.81% 0.20% 0.00% 0.01% 1.02% JNL/Goldman Sachs U.S. Equity Flex 0.95% 0.20% 0.88% 0.00% 2.03% JNL/Invesco Global Real Estate 0.85% 0.20% 0.01% 0.00% 1.06% JNL/Invesco International Growth 0.80% 0.20% 0.01% 0.01% 1.02% JNL/Invesco Large Cap Growth 0.76% 0.20% 0.00% 0.01% 0.97% JNL/Invesco Small Cap Growth 0.95% 0.20% 0.00% 0.01% 1.16% JNL/Ivy Asset Strategy 1.02% 0.20% 0.00% 0.01% 1.23% JNL/JPMorgan International Value 0.80% 0.20% 0.01% 0.00% 1.01% JNL/JPMorgan MidCap Growth 0.79% 0.20% 0.00% 0.01% 1.00% JNL/JPMorgan U.S. Government & Quality Bond 0.49% 0.20% 0.01% 0.01% 0.71% JNL/Lazard Mid Cap Equity 0.81% 0.20% 0.01% 0.01% 1.03% JNL/M&G Global Basics 1.00% 0.20% 0.01% 0.01% 1.22% JNL/M&G Global Leaders 1.00% 0.20% 0.03% 0.00% 1.23% JNL/Mellon Capital Management Emerging Markets Index 0.55% 0.20% 0.09% 0.02% 0.86% JNL/Mellon Capital Management European 30 0.57% 0.20% 0.01% 0.00% 0.78% JNL/Mellon Capital Management Pacific Rim 30 0.56% 0.20% 0.01% 0.00% 0.77% JNL/Mellon Capital Management S&P 500 Index 0.35% 0.20% 0.02% 0.00% 0.57% JNL/Mellon Capital Management S&P 400 MidCap Index 0.37% 0.20% 0.02% 0.00% 0.59% JNL/Mellon Capital Management Small Cap Index 0.37% 0.20% 0.02% 0.00% 0.59% JNL/Mellon Capital Management International Index 0.42% 0.20% 0.03% 0.00% 0.65% JNL/Mellon Capital Management Bond Index 0.36% 0.20% 0.01% 0.00% 0.57% JNL/Mellon Capital Management Dow Jones U.S. Contrarian Opportunities Index 0.48% 0.20% 0.03% 0.00% 0.71% JNL/Mellon Capital Management Index 5 0.05% 0.00% 0.00% 0.59% 0.64% JNL/Mellon Capital Management 10 x 10 0.05% 0.00% 0.00% 0.62% 0.67% JNL/Morgan Stanley Mid Cap Growth 0.90% 0.20% 0.01% 0.00% 1.11% JNL/Neuberger Berman Strategic Income 0.75% 0.20% 0.01% 0.00% 0.96% JNL/Oppenheimer Global Growth 0.81% 0.20% 0.00% 0.00% 1.01% JNL/Eastspring Investments Asia ex-Japan 1.05% 0.20% 0.03% 0.00% 1.28% JNL/Eastspring Investments China-India 1.10% 0.20% 0.01% 0.00% 1.31% JNL/PIMCO Real Return 0.59% 0.20% 0.02% 0.00% 0.81% JNL/PIMCO Total Return Bond 0.60% 0.20% 0.00% 0.00% 0.80% JNL/PPM America Floating Rate Income 0.80% 0.20% 0.00% 0.01% 1.01% JNL/PPM America High Yield Bond 0.54% 0.20% 0.01% 0.01% 0.76% JNL/PPM America Mid Cap Value 0.85% 0.20% 0.01% 0.00% 1.06% JNL/PPM America Small Cap Value 0.85% 0.20% 0.01% 0.00% 1.06% JNL/PPM America Value Equity 0.65% 0.20% 0.01% 0.00% 0.86% JNL/T. Rowe Price Established Growth 0.67% 0.20% 0.00% 0.00% 0.87% JNL/T. Rowe Price Mid-Cap Growth 0.80% 0.20% 0.01% 0.00% 1.01% JNL/T. Rowe Price Short-Term Bond 0.51% 0.20% 0.01% 0.02% 0.74% JNL/UBS Large Cap Select Growth 0.75% 0.20% 0.01% 0.01% 0.97% JNL/WMC Balanced 0.54% 0.20% 0.00% 0.02% 0.76% JNL/WMC Value 0.58% 0.20% 0.01% 0.00% 0.79% JNL/S&P Managed Conservative 0.15% 0.00% 0.01% 0.85% 1.01% JNL/S&P Managed Moderate 0.14% 0.00% 0.01% 0.89% 1.04% JNL/S&P Managed Moderate Growth 0.14% 0.00% 0.00% 0.91% 1.05% JNL/S&P Managed Growth 0.14% 0.00% 0.00% 0.95% 1.09% JNL/S&P Managed Aggressive Growth 0.16% 0.00% 0.00% 0.97% 1.13% JNL Disciplined Moderate 0.18% 0.00% 0.00% 0.69% 0.87% JNL Disciplined Moderate Growth 0.18% 0.00% 0.00% 0.68% 0.86% JNL Disciplined Growth 0.18% 0.00% 0.00% 0.67% 0.85% JNL/S&P Competitive Advantage 0.50% 0.20% 0.00% 0.00% 0.70% JNL/S&P Dividend Income & Growth 0.49% 0.20% 0.00% 0.00% 0.69% JNL/S&P Intrinsic Value 0.50% 0.20% 0.00% 0.00% 0.70% JNL/S&P Total Yield 0.50% 0.20% 0.00% 0.00% 0.70% JNL/S&P 4 0.05% 0.00% 0.00% 0.70% 0.75% JNL/Mellon Capital Management Nasdaq® 25 0.45% 0.20% 0.04% 0.00% 0.69% JNL/Mellon Capital Management Value Line® 30 0.43% 0.20% 0.11% 0.00% 0.74% 10 Fund Operating Expenses (As an annual percentage of each Fund’s average daily net assets) Fund Name Management and Admin Fee Distribution and/or Service (12b-1) Fees Other Expenses Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses JNL/Mellon Capital Management DowSM Dividend 0.45% 0.20% 0.02% 0.00% 0.67% JNL/Mellon Capital Management S&P® 24 0.44% 0.20% 0.01% 0.00% 0.65% JNL/Mellon Capital Management 25 0.44% 0.20% 0.00% 0.00% 0.64% JNL/Mellon Capital Management Select Small-Cap 0.45% 0.20% 0.00% 0.00% 0.65% JNL/Mellon Capital Management JNL 5 0.42% 0.20% 0.02% 0.00% 0.64% JNL/Mellon Capital Management VIP 0.45% 0.20% 0.03% 0.00% 0.68% JNL/Mellon Capital Management JNL Optimized 5 0.44% 0.20% 0.04% 0.00% 0.68% JNL/Mellon Capital Management S&P® SMid 60 0.44% 0.20% 0.01% 0.00% 0.65% JNL/Mellon Capital Management NYSE® International 25 0.52% 0.20% 0.05% 0.00% 0.77% JNL/Mellon Capital Management Communications Sector 0.48% 0.20% 0.03% 0.00% 0.71% JNL/Mellon Capital Management Consumer Brands Sector 0.48% 0.20% 0.02% 0.00% 0.70% JNL/Mellon Capital Management Financial Sector 0.46% 0.20% 0.02% 0.00% 0.68% JNL/Mellon Capital Management Healthcare Sector 0.45% 0.20% 0.03% 0.00% 0.68% JNL/Mellon Capital Management Oil & Gas Sector 0.43% 0.20% 0.03% 0.00% 0.66% JNL/Mellon Capital Management Technology Sector 0.44% 0.20% 0.03% 0.00% 0.67% 11 A Fees and expenses at the Master Fund level for Class 1 shares of each respective Fund are as follows: JNL/American Funds Blue Chip Income and Growth Fund: Management Fee: 0.41%; Distribution and/or Service (12b-1) Fee: 0%; Other Expenses: 0.01%; Total Annual Portfolio Operating Expenses: 0.42%. JNL/American Funds Global Bond Fund: Management Fee: 0.53%; Distribution and/or Service (12b-1) Fee: 0%; Other Expenses: 0.03%; Total Annual Portfolio Operating Expenses: 0.56%. JNL/American Funds Global Small Capitalization Fund: Management Fee: 0.70%; Distribution and/or Service (12b-1) Fee: 0%; Other Expenses: 0.04%; Total Annual Portfolio Operating Expenses: 0.74%. JNL/American Funds Growth-Income Fund: Management Fee: 0.27%; Distribution and/or Service (12b-1) Fee: 0%; Other Expenses: 0.01%; Total Annual Portfolio Operating Expenses: 0.28%. JNL/American Funds International Fund: Management Fee: 0.49%; Distribution and/or Service (12b-1) Fee: 0%; Other Expenses: 0.04%; Total Annual Portfolio Operating Expenses: 0.53%. JNL/American Funds New World Fund: Management Fee: 0.73%; Distribution and/or Service (12b-1) Fee: 0%; Other Expenses: 0.05%; Total Annual Portfolio Operating Expenses: 0.78%. B JNAM has entered into a contractual agreement with the Fund under which it will waive a portion of its advisory fee for such time as the Fund is operated as a Feeder Fund, because during that time it will not be providing the portfolio management portion of the investment advisory and management services. This fee waiver will generally continue as long as the Fund is part of a master-feeder Fund structure, but in any event, the fee waiver will continue for at least one year from the date of this Prospectus, unless the Board of Trustees approves a change in or elimination of the waiver. This fee waiver is subject to yearly review and approval by the Board of Trustees. The Management and Admin Fee and the Annual Operating Expense columns in this table reflect the inclusion of the contractual fee waivers. C JNAM has entered into a contractual agreement with the Fund under which it will waive a portion of its advisory fee for at least one year from the date of this Prospectus. Thereafter, the waiver will automatically renew for one-year terms unless the Adviser provides written notice of the termination of the agreement to the Board of Trustees within 30 days of the end of the then current term. D JNAM has contractually agreed to waive fees and reimburse expenses of the Fund to the extent necessary to limit the total operating expenses of each class of shares of the Fund, exclusive of brokerage costs, interest, taxes and dividend and extraordinary expenses, to an annual rate (as a percentage of the average daily net assets of the Fund) equal to or less than the Fund’s investment income for the period. The fee waiver will continue for at least one year from the date of this Prospectus, unless the Board of Trustees approves a change in or elimination of the waiver. This fee waiver is subject to yearly review and approval by the Board of Trustees. EXAMPLE [TO BE UPDATED BY AMENDMENT] The example below is intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts.These costs include Contract Owner transaction expenses, Contract fees, Separate Account annual expenses and Fund fees and expenses. (The Annual Contract Maintenance Charge is determined by dividing the total amount of such charges collected during the calendar year by the total market value of the Investment Divisions and Fixed Account.) The example assumes that you invest $10,000 in the Contract for the time periods indicated.Neither transfer fees nor Premium tax charges are reflected in the example.The example also assumes that your investment has a 5% annual return on assets each year. The following example includes maximum Fund fees and expenses and the cost if you select the optional 2% Contract Enhancement, the Highest Anniversary Value Death Benefit, the Five-year Withdrawal Charge Period, the 20% Additional Free Withdrawal, and the Guaranteed Minimum Withdrawal Benefit (using the maximum possible charge).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: If you surrender your Contract at the end of the applicable time period: 1 year 3 years 5 years 10 years If you annuitize at the end of the applicable time period: 1 year * 3 years 5 years 10 years *Please be aware that, although we show this cost for comparison purposes, you are not allowed to annuitize this Contract within 13 months of the Contract’s Issue Date. 12 If you do not surrender your Contract: 1 year 3 years 5 years 10 years The example does not represent past or future expenses.Your actual costs may be higher or lower. CONDENSED FINANCIAL INFORMATION The information about the values of all Accumulation Units constitutes the condensed financial information.This information is not currently provided, but will be provided in the Statement of Additional Information when information for a full calendar year is available. The value of an Accumulation Unit is determined on the basis of changes in the per share value of an underlying Fund and Separate Account charges for the base Contract and the various combinations of optional endorsements.The financial statements of the Separate Account and Jackson of NY can be found in the Statement of Additional Information.The financial statements of the Separate Account include information about all the contracts offered through the Separate Account.The financial statements of Jackson of NY that are included should be considered only as bearing upon the company’s ability to meet its contractual obligations under the Contracts.Jackson of NY’s financial statements do not bear on the future investment experience of the assets held in the Separate Account.For your copy of the Statement of Additional Information, please contact us at the Annuity Service Center.Our contact information is on the cover page of this prospectus. THE ANNUITY CONTRACT Your Contract is a contract between you, the Owner, and us.Your Contract is intended to help facilitate your retirement savings on a tax-deferred basis, or other long-term investment purposes, and provides for a death benefit.Purchases under tax-qualified plans should be made for other than tax deferral reasons.Tax-qualified plans provide tax deferral that does not rely on the purchase of an annuity contract.We will not issue a Contract to someone older than age 90.Optional benefits may have different requirements, as noted. You may allocate your Contract Value to ● our Fixed Account, as may be made available by us, or as may be otherwise limited by us, or to ● Investment Divisions of the Separate Account that invest in underlying Funds. Your Contract, like all deferred annuity contracts, has two phases: ● the accumulation phase, when you make Premium payments to us, and ● the income phase, when we make income payments to you. As the Owner, you can exercise all the rights under your Contract.You can assign your Contract at any time during your lifetime, but we will not be bound until we receive written notice of the assignment (there is an assignment form).We reserve the right to refuse an assignment, and an assignment may be a taxable event.Your ability to change ownership is limited on Contracts with one of the For Life GMWBs.Please contact the Annuity Service Center for help and more information. The Contract is a flexible Premium fixed and variable deferred annuity and may be issued as either an individual or a group contract.This prospectus provides a description of the material rights and obligations under the Contract.Your Contract and any endorsements are the formal contractual agreement between you and the Company. JACKSON OF NY We are a stock life insurance company organized under the laws of the state of New York in July 1995.Our legal domicile and principal business address is 2900 Westchester Avenue, Purchase, New York 10577.We are admitted to conduct life insurance and annuity business in the states of Delaware, New York and Michigan.We are ultimately a wholly owned subsidiary of Prudential plc (London, England).Prudential plc is also the ultimate parent of M&G Investment Management Limited, PPM America, Inc., and Eastspring Investments (Singapore) Limited, each a sub-adviser; and Jackson National Asset Management, LLC (“JNAM”) , the Funds’ investment adviser and administrator. JNAM provides certain administrative services with respect to the Separate Account, including separate account administration services and financial accounting services.JNAM is located at 225 West Wacker Drive, Chicago, IL 60606. 13 We issue and administer the Contracts and the Separate Account.We maintain records of the name, address, taxpayer identification number and other pertinent information for each Owner, the number and type of Contracts issued to each Owner and records with respect to the value of each Contract. Jackson of NY is working to provide documentation electronically.When this program is available, Jackson of NY will, as permitted, forward documentation electronically.Please contact us at our Annuity Service Center for more information. THE FIXED ACCOUNT Contract Value that you allocate to a Fixed Account option will be placed with other assets in our General Account.Unlike the Separate Account, the General Account is not segregated or insulated from the claims of the insurance company’s creditors.Investors are looking to the financial strength of the insurance company for its obligations under the Contract, including, for example, guaranteed minimum death benefits and guaranteed minimum withdrawal benefits.The Fixed Account is not registered with the SEC, and the SEC does not review the information we provide to you about it.Disclosures regarding the Fixed Account, however, may be subject to the general provisions of the federal securities laws relating to the accuracy and completeness of statements made in prospectuses.For more information, please see the application, check with the registered representative helping you to purchase the Contract, or contact us at our Annuity Service Center. The following restrictions currently apply on Contracts with an optional Contract Enhancement endorsement.During the first eight Contract Years (six Contract Years for the 2% Contract Enhancement), the three, five and seven year Fixed Account Options are not available and transfers to any Fixed Account Option are not permitted (including under the Dollar Cost Averaging program).During the first seven Contract Years (five Contract Years for the 2% Contract Enhancement), Premiums may be allocated to the one year Fixed Account Option.However, any Premium allocated to the one year Fixed Account must be transferred out of the one year Fixed Account in a series of scheduled monthly transfers to your choice of Investment Divisions within either a 6 or 12 month period beginning on the date we received the Premium.Therefore, at the end of the 6 or 12 month period, all amounts in the one year Fixed Account will have been transferred out of the one year Fixed Account.See “Additional Information Concerning the One-Year Fixed Account Option” below for additional information on the transfer out provision. These restrictions may be modified, eliminated, or otherwise revised, at which time we will provide you with written notice of the changes. Each Fixed Account option credits interest to your Contract Value in the Fixed Account for a specified period that you select (currently, one, three, five or seven years), so long as the Contract Value is not withdrawn, transferred, or annuitized until the end of the specified period.You may not elect any Fixed Account Option that extends beyond the Income Date, other than the one-year option; and election of the one-year option will not extend the Income Date.Rather, commencing on the Income Date, we will cease to credit interest under any one-year Fixed Account Option that has not yet reached the end of its term. Rates of Interest We Credit.The Contracts guarantee a Fixed Account minimum interest rate that applies to every Fixed Account Option under any Contract, regardless of the term of that option.The Fixed Account minimum interest rate guaranteed by the Contracts at least equals the minimum rate prescribed by the applicable non-forfeiture law.In addition, we establish a declared rate of interest (“base interest rate”) at the time you allocate any Premium payment or other Contract Value to a Fixed Account Option, and that base interest rate will remain in effect for the entire term of the Fixed Account Option that you select for that allocation.To the extent that the base interest rate that we establish for any allocation is higher than the Fixed Account minimum interest rate, we will credit that allocation with the higher base interest rate.Thus, the declared base interest rate could be greater than the guaranteed Fixed Account minimum interest rate specified in your Contract, but will never cause you to be credited with less than the currently applicable Fixed Account minimum interest rate.Subject to the Fixed Account minimum interest rate, we may declare different base interest rates at different times, although any new base interest rate Jackson declares for a Fixed Account Option will apply only to Premiums or other amounts allocated to that Fixed Account Option after the new rate goes into effect. The Fixed Account minimum interest rate will be a rate, credited daily, that will be reset every January pursuant to a formula that is prescribed under applicable state nonforfeiture laws and that is set forth in the Contracts.Specifically, the Fixed Account minimum interest rate will be reset each January to equal the average of the daily five-year Constant Maturity Treasury Rates reported by the Federal Reserve for the preceding October (rounded to the nearest 1/20 of a percent), less 1.25%, provided further that the Fixed Account minimum interest rate will never be less than 1% or more than 3%.As noted above, these limits are prescribed by state non-forfeiture laws and set forth in the Contracts.This means that the Fixed Account minimum interest rate applicable to your Contract will in no case ever exceed a maximum of 3%.Your Contract’s initial Fixed Account minimum interest rate will be stated in your Contract, and will be the rate that is in effect on the Contract’s Issue Date pursuant to the foregoing formula.Thereafter, on the Contract Monthly Anniversary for each January, the Fixed Account minimum interest rate will be reset in accordance with the above formula. (The Contract Monthly Anniversary for any January is the Contract Monthly Anniversary that falls within that month).If you allocate a Premium payment or other Contract Value to a Fixed Account Option, the Fixed Account minimum interest rate in effect at the time of the allocation would initially apply to that allocation.Subsequent resets of the Fixed Account minimum interest rate on each January Contract Monthly Anniversary could change the amount of interest you would thereafter earn on that allocation.Thus, if the new Fixed Account minimum interest rate is higher than the rate previously being credited to your allocation to a Fixed Account Option, the interest rate being credited would increase to that new higher rate.On the other hand, if the new Fixed Account 14 minimum interest rate is lower than the rate being credited to your allocation, the interest rate being credited would decrease to that lower rate, but never below the base interest rate.We will advise you of any new Fixed Account minimum interest rate in the fourth quarter report for the calendar year preceding the January Contract Monthly Anniversary on which the change occurs. For the most current information about applicable interest rates, you may contact your registered representative or (at the address and phone number on the cover page of this prospectus) our Annuity Service Center. Interest Rate Adjustment.An Interest Rate Adjustment may apply to amounts withdrawn, transferred or annuitized from a Fixed Account Option prior to the end of the specified period.The Interest Rate Adjustment reflects changes in the level of interest rates since the beginning of the Fixed Account Option period.In order to determine whether there will be an Interest Rate Adjustment, we first consider the base interest rate of the Fixed Account Option from which you are taking an amount as a withdrawal, transfer, or annuitization.As discussed above under ‘Rates of Interest we Credit,’ the ‘base interest rate’ is a rate which we declare at the time you allocate any amount to a Fixed Account Option and which we credit to that Fixed Account Option if and when such base interest rate is higher than the Fixed Account minimum interest rate.The Interest Rate Adjustment is based on the relationship of the base interest rate on your Fixed Account Option to the ‘current new business interest rate,’ which is a rate that we use solely for purposes of calculating the amount of any Interest Rate Adjustment.The ‘current new business interest rate’ is .25% per annum greater than the base interest rate we are then offering on a new Fixed Account Option with the same duration as your Fixed Account Option.If we are not then offering that duration, we will estimate a base interest rate for that duration based on the closest durations that we are then offering. Generally, the Interest Rate Adjustment will (a) increase the amount withdrawn, transferred, or annuitized when the current new business rate is lower than the base interest rate being credited for the Fixed Account Option from which the amount is being taken and will (b) decrease the amount withdrawn, transferred, or annuitized when the current new business rate is higher than the base interest rate for the Fixed Account Option from which the amount is being taken. There will be no interest rate adjustment if these rates are the same. Any adjustment resulting from the Interest Rate Adjustment is applied to the amount that is being withdrawn, transferred, or annuitized from the Fixed Account Option.However, an Interest Rate Adjustment will not otherwise affect the values under your Contract. Moreover, even if the current new business interest rate is greater than the base interest rate for the Fixed Account Option from which the amount is being taken, there will be no Interest Rate Adjustment if the difference between the two is less than 0.25%.This limitation avoids decreases in the amount withdrawn, transferred, or annuitized in situations where the general level of interest rates has declined but the current new business interest rate nevertheless exceeds the base interest rate for your Fixed Account Option because of the additional .25% that (as described above) is added when determining the current new business rate. Also, there is no Interest Rate Adjustment on: amounts taken from the one-year Fixed Account option; death benefit proceed payments; payments pursuant to a life contingent income option or an income option resulting in payments spread over at least five years; amounts withdrawn for Contract charges; and free withdrawals.In no event will a total withdrawal, transfer or annuitization from the Fixed Account Options be less than the Fixed Account minimal value.The Fixed Account minimum value at least equals the minimum value prescribed by the applicable non-forfeiture law. The Fixed Amount minimum value for any Fixed Account Option is the amount that would result from (1) accumulating the following amounts at the Fixed Account minimum interest rate: (a) any Premium payments (net of any associated Premium taxes plus any Contract Enhancements) or transfers that you allocate to that Fixed Account Option less (b) any withdrawals, transfers, or charges that are taken out of that Fixed Account Option; and (2) deducting any withdrawal charges, recapture charges, or charge for taxes due in connection with the withdrawal.In the case of a partial withdrawal or transfer from a Fixed Account Option, you will have been credited with interest on the amount withdrawn or transferred at a rate at least equal to the Fixed Account minimum interest rate, even if subject to an Interest Rate Adjustment that otherwise would have reduced it below that rate. The following example illustrates how the Fixed Account minimum value may affect an Interest Rate Adjustment on a partial withdrawal.If you allocated your initial Premium of $10,000 to the Fixed Account and your declared rate of interest was 3%, after one year (assuming no other transactions or withdrawal charges) your Contract Value in the Fixed Account would be $10,300. If the Fixed Account minimum interest rate was 1%, your Fixed Account minimum value would be $10,100. In this case, an Interest Rate Adjustment could not reduce the withdrawal by more than $200 (the difference between your Contract Value in the Fixed Account and the Fixed Account minimum value).For example, if you request an $8,000 withdrawal and it is subject to a $200 negative Interest Rate Adjustment, the withdrawal would be adjusted to $7,800. However, if it were subject to a negative $400 Interest Rate Adjustment, the $8,000 withdrawal still would only be adjusted to $7,800, so that it does not invade the Fixed Account minimum value. Immediately after either of these withdrawals, there will be no difference between your Contract Value in the Fixed Account and Fixed Account minimum value, and no negative Interest Rate Adjustments will apply on subsequent withdrawals until the Contract Valuein the Fixed Account again grows to be larger than the Fixed Account minimum value. End of Fixed Account Option Periods.Whenever a specified period ends, you will have 30 days to transfer or withdraw the Contract Value in the Fixed Account option, and there will not be an Interest Rate Adjustment.If you do nothing, then after 30 days, the Contract Value that remains in that Fixed Account option will be subject to another specified period of the same duration, subject to availability, and provided that that specified period will not extend beyond the Income Date.If such new Fixed Account Option 15 would extend beyond the Income Date, we will use the longest Fixed Account Option that does not extend beyond the Income Date; or (if less than 1 year remains until the Income Date) we will credit interest at the current interest rate under the one-year Fixed Account Option up to the Income Date.If the specified period of the same duration that has ended is no longer available, we will use the next shorter period that is then available. Additional Information Concerning the One-Year Fixed Account Option.Please also refer to “Transfers and Frequent Transfer Restrictions” later in this prospectus for information about certain restrictions, limits and requirements that may apply (or may in the future apply) to transfers to or from the Fixed Account Options.In particular, we describe certain additional restrictions that may apply with respect to transfers from the one-year Fixed Account Option, including the possibility that you might not be able to transfer all of your Contract Value out of the one-year Fixed Account Option for at least three years.Accordingly, before allocating any Premium payments or other Contract Value to the one year Fixed Account Option, you should consider carefully the conditions we may impose upon your use of that option. The DCA+ Fixed Account Option, if available, offers a fixed interest rate that we guarantee for a period of up to one year in connection with dollar-cost-averaging transfers to one or more of the Investment Divisions or systematic transfers to other Fixed Account Options.From time to time, we will offer special interest rates on the DCA+ Fixed Account Option.The DCA+ Fixed Account Option is only available for new Premiums.We provide more information about Dollar Cost Averaging, including DCA+, under “Other Information” later in this prospectus. THE SEPARATE ACCOUNT We established the Separate Account on September 12, 1997, pursuant to the provisions of New York law.The Separate Account is a separate account under state insurance law and a unit investment trust under federal securities law and is registered as an investment company with the SEC. The assets of the Separate Account legally belong to us and the obligations under the Contracts are our obligations.However, we are not allowed to use the Contract assets in the Separate Account to pay our liabilities arising out of any other business we may conduct.All of the income, gains and losses resulting from these assets (whether or not realized) are credited to or charged against the Contracts and not against any other Contracts we may issue. The Separate Account is divided into Investment Divisions.We do not guarantee the investment performance of the Separate Account or any of its Investment Divisions. INVESTMENT DIVISIONS You may allocate your Contract Value to no more than 18 Investment Divisions and the Fixed Account at any one time.Each Investment Division purchases the shares of one underlying Fund (mutual fund portfolio) that has its own investment objective.The Investment Divisions are designed to offer the potential for a higher return than the Fixed Account.However, this is not guaranteed.It is possible for you to lose your Contract Value allocated to any of the Investment Divisions.If you allocate Contract Values to the Investment Divisions, the amounts you are able to accumulate in your Contract during the accumulation phase depend upon the performance of the Investment Divisions you select.The amount of the income payments you receive during the income phase also will depend, in part, on the performance of the Investment Divisions you choose for the income phase. The following Funds in which the Investment Divisions invest are each known as a Fund of Funds.Funds offered in a Fund of Funds structure may have higher expenses than direct investments in the underlying Funds.You should read the prospectus for the JNL Series Trust for more information. JNL/American Funds® Balanced Allocation JNL/American Funds Growth Allocation JNL Institutional Alt 20 JNL Institutional Alt 35 JNL Institutional Alt 50 JNL/Franklin Templeton Founding Strategy JNL/Mellon Capital Management 10 x 10 JNL/Mellon Capital Management Index 5 JNL/S&P 4 JNL/S&P Managed Conservative JNL/S&P Managed Moderate JNL/S&P Managed Moderate Growth JNL/S&P Managed Growth JNL/S&P Managed Aggressive Growth JNL Disciplined Moderate 16 JNL Disciplined Moderate Growth JNL Disciplined Growth The names of the Funds that are available, along with the names of the advisers and sub-advisers and a brief statement of each investment objective, are below: [TO BE UPDATED BY AMENDMENT] JNL Series Trust JNL/American Funds Blue Chip Income and Growth Fund (“Feeder Fund”) Jackson National Asset Management, LLC, investment adviser to the Feeder Fund (and Capital Research and Management CompanySM, investment adviser to the Master Fund) Seeks both income exceeding the average yield on U.S. stocks generally and to provide an opportunity for growth of principal consistent with sound common stock investing through exclusive investment in the Class 1 shares of the American Funds Insurance Series® – Blue Chip Income and Growth FundSM (“Master Blue Chip Income and Growth Fund” or “Master Fund”). The Master Fund invests primarily in dividend-paying common stocks of larger, more established companies domiciled in the United States with market capitalizations of $4 billion and above. The Master Fund also will ordinarily invest at least 90% of its equity assets in the stock of companies whose debt securities are rated at least investment grade. The Master Fund may invest up to 10% of its assets in equity securities of larger companies domiciled outside the United States, so long as they are listed or traded in the United States. JNL/American Funds Global Bond Fund (“Feeder Fund”) Jackson National Asset Management, LLC, investment adviser to the Feeder Fund (and Capital Research and Management CompanySM, investment adviser to the Master Fund) Seeks, over the long term, a high level of total return consistent with prudent investment management through exclusive investment in the Class 1 shares of the American Funds Insurance Series® – Global Bond FundSM (“Master Global Bond Fund” or “Master Fund”). The Master Fund is designed for investors seeking returns through a portfolio of debt securities issued by companies based around the world. The Master Fund seeks to provide, over the long term, with as high a level of total return as is consistent with prudent management, by investing at least 80% of its assets in bonds. The Master Fund invests primarily in debt securities of governmental, supranational and corporate issuers denominated in various currencies, including U.S. dollars. The Master Fund may also invest a portion of its assets in lower quality, higher yielding debt securities (rated Ba1 or below and BB+ or below by NRSROs or unrated but determined to be of equivalent quality by the Master Fund’s investment adviser).Such securities are sometimes referred to as “junk bonds.” The total return of the Master Fund will be the result of interest income, changes in the market value of the Master Fund’s investments and changes in the value of other currencies relative to the U.S. dollar. JNL/American Funds Global Small Capitalization Fund (“Feeder Fund”) Jackson National Asset Management, LLC, investment adviser to the Feeder Fund (and Capital Research and Management CompanySM, investment adviser to the Master Fund) Seeks growth of capital over time through exclusive investment in the Class 1 shares of the American Funds Insurance Series® – Global Small Capitalization FundSM (“Master Global Small Capitalization Fund” or “Master Fund”). The Master Global Small Capitalization Fund invests at least 80% of its net assets in growth-oriented common stocks and other equity-type securities (such as preferred stocks, convertible preferred stocks and convertible bonds) of companies with small market capitalizations, measured at the time of purchase. The Master Global Small Capitalization Fund is designed for investors seeking capital appreciation through stocks. Investors in the Master Global Capitalization Fund should have a long-term perspective and, for example, be able to tolerate potentially sharp, short-term declines in value. JNL/American Funds Growth-Income Fund (“Feeder Fund”) Jackson National Asset Management, LLC, investment adviser to the Feeder Fund (and Capital Research and Management CompanySM, investment adviser to the Master Fund) Seeks long-term growth of capital and income through exclusive investment in the Class 1 shares of the American Funds Insurance Series® – Growth-Income FundSM (“Master Growth-Income Fund” or “Master Fund”). The Master Growth-Income Fund seeks to make the investment grow and provide income over time by investing primarily in common stocks or other securities that demonstrate the potential for appreciation and/or dividends.The Master Growth-Income Fund may invest up to 15% of its assets, at the time of purchase, in securities of issuers domiciled outside the United States. JNL/American Funds International Fund (“Feeder Fund”) Jackson National Asset Management, LLC, investment adviser to the Feeder Fund (and Capital Research and Management CompanySM, investment adviser to the Master Fund) Seeks long-term growth of capital through exclusive investment in the Class 1 shares of the American Funds Insurance Series® – International FundSM (“Master International Fund” or “Master Fund”). The Master International Fund seeks to make the investment grow over time by investing primarily in common stocks of companies located outside the United States. The Master Fund is designed for investors seeking capital appreciation through stocks. Investors in the Master Fund should have a long-term perspective and, for example, be able to tolerate potentially sharp, short-term declines in value. 17 JNL/American Funds New World Fund (“Feeder Fund”) Jackson National Asset Management, LLC, investment adviser to the Feeder Fund (and Capital Research and Management CompanySM, investment adviser to the Master Fund) Seeks long-term capital appreciation through exclusive investment in the Class 1 shares of the American Funds Insurance Series® – New World FundSM (“Master New World Fund” or “Master Fund”). The Master Fund is designed for investors seeking capital appreciation over time.The Fund may invest in companies without regard to market capitalization, including companies with small market capitalizations.Investors in the Master Fund should have a long-term perspective and, for example, be able to tolerate potentially sharp, short-term declines in value. Under normal market conditions, the Master Fund will invest at least 35% of its assets in equity and debt securities of issuers primarily based in qualified countries that have developing economies and/or markets. JNL Institutional Alt 20 Fund Jackson National Asset Management, LLC Seeks long-term growth of capital and income by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”).The Underlying Funds in which the Fund may invest each are a separate series of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust are available as Underlying Funds.Under normal circumstances, the Fund has a target percentage allocation among the specified Underlying Funds that are categorized as primarily investing in traditional asset classes and strategies (approximately 80%), and non-traditional asset classes and strategies (approximately 20%).Traditional asset class investments of the Underlying Funds include, but are not limited to, international and U.S. equity, bonds, large-cap, mid-cap, small cap and money market instruments.Non-traditional asset class investments of the Underlying Funds include, but are not limited to, managed futures, global real estate, emerging market equity and debt, and listed private equity instruments. JNL Institutional Alt 35 Fund Jackson National Asset Management, LLC Seeks long-term growth of capital and income by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”).The Underlying Funds in which the Fund may invest each are a separate series of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust are available as Underlying Funds.Under normal circumstances, the Fund has a target percentage allocation among the specified Underlying Funds that are categorized as primarily investing in traditional asset classes and strategies (approximately 65%), and non-traditional asset classes and strategies (approximately 35%).Traditional asset class investments of the Underlying Funds include, but are not limited to, international and U.S. equity, bonds, large-cap, mid-cap, small cap and money market instruments.Non-traditional asset class investments of the Underlying Funds include, but are not limited to, managed futures, global real estate, emerging market equity and debt, and listed private equity instruments. JNL Institutional Alt 50 Fund Jackson National Asset Management, LLC Seeks long-term growth of capital and income by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”).The Underlying Funds in which the Fund may invest each are a separate series of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust are available as Underlying Funds.Under normal circumstances, the Fund has a target percentage allocation among the specified Underlying Funds that are categorized as primarily investing in traditional asset classes and strategies (approximately 50%), and non-traditional asset classes and strategies (approximately 50%).Traditional asset class investments of the Underlying Funds include, but are not limited to, international and U.S. equity, bonds, large-cap, mid-cap, small cap and money market instruments.Non-traditional asset class investments of the Underlying Funds include, but are not limited to, managed futures, global real estate, emerging market equity and debt, and listed private equity instruments. JNL/American Funds® Balanced Allocation Fund Jackson National Asset Management, LLC Seeks a balance between current income and growth of capital by investing in Class 1 shares of a diversified group of other Funds (“Underlying Funds”).The Underlying Funds in which the Fund may invest are a part of the American Funds Insurance Series® (“AFIS”).Not all Funds of AFIS are available as Underlying Funds.Under normal circumstances, the Fund allocates approximately 50%-80% of its assets to Underlying Funds that invest primarily in equity securities and 20%-50% of its assets to Underlying Funds that invest primarily in fixed-income securities. JNL/American Funds Growth Allocation Fund Jackson National Asset Management, LLC Seeks capital growth with a secondary emphasis on current income by investing in Class 1 shares of a diversified group of other Funds (“Underlying Funds”).The Underlying Funds in which the Fund may invest are a part of the American Funds Insurance Series® (“AFIS”).Not all Funds of AFIS are available as Underlying Funds.Under normal circumstances, the Fund allocates approximately 70%-100% of its assets to Underlying Funds that invest primarily in equity securities and 0%-30% of its assets to Underlying Funds that invest primarily in fixed-income securities. JNL/BlackRock Commodity Securities Fund Jackson National Asset Management, LLC (and BlackRock Investment Management, LLC) Seeks long-term capital growth by investing in equity securities and commodity-linked derivative instruments that provide exposure to the natural resources sector, as well as fixed income securities.The Fund may invest in securities of any market capitalization. 18 Under normal market conditions, the Fund will utilize two strategies and will invest approximately 50% to 75% of its assets in the “Natural Resources Strategy,” and 25% to 50% of its assets in the “Commodity Strategy.”The “Natural Resources Strategy” will focus on companies active in the extraction, production, and processing of commodities and raw materials.The “Commodity Strategy” will focus on investments in commodity securities. JNL/BlackRock Global Allocation Fund Jackson National Asset Management, LLC (and BlackRock Investment Management, LLC) Seeks high total investment return by investing in a portfolio of equity and debt securities, money market securities and other short-term securities or instruments of issuers located around the world.Generally, the Fund will invest in both equity and debt securities and seeks diversification across markets, industries and issuers as one of its strategies to reduce volatility.Equity securities include common stock, rights and warrants, preferred stock, securities convertible into common stock, or securities or other instruments whose price is linked to the value of common stock.The Fund may invest in securities of any market capitalization.The Fund uses derivatives as a means of managing exposure to foreign currencies and other adverse market movements, as well as to increase returns. JNL/Brookfield Global Infrastructure Fund Jackson National Asset Management, LLC (and Brookfield Investment Management Inc. and sub-sub-adviser:AMP CapitalBrookfield (US) LLC) Seekstotal return through growth of capital and current income by investing at least 80% of its net assets in securities of publicly traded equity securities of infrastructure companies listed on a domestic or foreign exchange, throughout the world, including the United States. Securities in which the Fund may invest include, but are not limited to, common, convertible and preferred stock, stapled securities, income trusts, limited partnerships, and limited partnership interests in the general partners of master limited partnerships, issued by infrastructure and infrastructure-related companies. JNL/Capital Guardian Global Balanced Fund Jackson National Asset Management, LLC (and Capital Guardian Trust Company) Seeks income and capital growth, consistent with reasonable risk through investments in stocks and fixed-income securities of U.S. and non-U.S. issuers.The Fund’s neutral position is a 65%/35% blend of equities and fixed-income, but may allocate 55% to 75% of the Fund’s assets to equity securities and 25% to 45% of the Fund’s assets to fixed-income securities.The Fund may also invest in debt securities of developing country (emerging market) issuers. JNL/Capital Guardian Global Diversified Research Fund Jackson National Asset Management, LLC (and Capital Guardian Trust Company) Seeks long-term growth of capital and income by investing at least 80% of its assets in a portfolio consisting of equity securities of U.S. and non-U.S. issuers. The Fund normally will invest in common stocks, preferred shares and convertible securities of companies with market capitalization greater than $1 billion at the time of purchase.The Fund may also invest in equity securities of developing country (emerging market) issuers. JNL/DFA U.S. Core Equity Fund Jackson National Asset Management, LLC (and Dimensional Fund Advisors LP) Seeks long-term capital appreciationby investing, under normal market conditions, at least 80% of its assets in equity securities of U.S. companies.The percentage allocation of the assets of the Fund to securities of the largest U.S. growth companies will generally be reduced from between 2.5% and 25% of their percentage weight in the U.S. universe.The percentage by which the Fund’s allocation to securities of the largest U.S. growth companies is reduced will fluctuate with market movements.Additionally, the range by which the Fund’s percentage allocation to the securities of the largest U.S. growth companies is reduced as compared to the U.S. universe will change from time to time. JNL/Eagle SmallCap Equity Fund Jackson National Asset Management, LLC (and Eagle Asset Management, Inc.) Seeks long-term capital appreciation by investing, under normal circumstances, at least 80% of its assets in a diversified portfolio of equity securities of U.S. companies with market capitalizations in the range of the companies represented by the Russell 2000® Index.The Fund’s equity holdings consist primarily of common stocks, but may also include preferred stocks and investment grade securities convertible into common stocks, and warrants. JNL/Eastspring Investments Asia ex-Japan Fund Jackson National Asset Management, LLC (and Eastspring Investments (Singapore) Limited) Seeks long-term total return and capital appreciation by investing under normal circumstances at least 80% of its assets in equity and equity-related securities (such as depositary receipts, convertible bonds and warrants) of companies, which are listed, incorporated, or have their area of primary activity in the Asia ex-Japan region. JNL/Eastspring Investments China-India Fund Jackson National Asset Management, LLC (and Eastspring Investments (Singapore) Limited) Seeks long-term total return by investing normally, 80% of its assets in equity and equity-related securities (such as depositary receipts, convertible bonds and warrants) of corporations, which are incorporated in, or listed in, or have their area of primary activity in the People’s Republic of China and India. 19 JNL/Franklin Templeton Founding Strategy Fund Jackson National Asset Management, LLC Seeks capital appreciation by making allocations (approximately 33 1/3 %) of its assets and cash flows among Class A shares of the following three Underlying Funds: 1) JNL/Franklin Templeton Income Fund; 2) JNL/Franklin Templeton Global Growth Fund; and 3) JNL/Franklin Templeton Mutual Shares Fund.These Underlying Funds, in turn invest primarily in U.S. and foreign equity securities, and, to a lesser extent, fixed-income and money market securities. JNL/Franklin Templeton Global Growth Fund Jackson National Asset Management, LLC (and Templeton Global Advisors Limited) Seeks long-term capital growth by investing, under normal market conditions, primarily in the equity securities of companies located anywhere in the world, including emerging markets. JNL/Franklin Templeton Global Multisector Bond Fund Jackson National Asset Management, LLC (and Franklin Advisers, Inc.) Seeks total investment return consisting of a combination of interest income, capital appreciation, and currency gains by investing, under normal market conditions, primarily in fixed and floating rate debt securities and debt obligations issued by governments, government-related issuers, or corporate issuers worldwide (collectively, “fixed-income securities”) which may result in high portfolio turnover. Fixed-income securities include debt securities of any maturity, such as bonds, notes, bills and debentures. Investments in debt securities may include, but are not limited to, debt securities of any maturity of governments and government agencies throughout the world (including the U.S.), their agencies and instrumentalities and supranational organizations, municipal and local/provincial debt, debt securities of corporations, commercial paper, preferred stock, bank loans, convertible securities, mortgage- or asset-backed securities, inflation-linked securities, equipment trusts and other securitized or collateralized debt securities.Certain instruments in which the Fund invests may be illiquid or thinly-traded securities. The Fund also regularly enters into currency-related transactions in both developed and emerging markets, in an attempt to generate total return and manage risk, including risk from differences in global short-term interest rates.The Fund may also invest in securities or structured products that are linked to or derive their value from another security, asset or currency of any nation. JNL/Franklin Templeton Income Fund Jackson National Asset Management, LLC (and Franklin Advisers, Inc.) Seeks to maximize income while maintaining prospects for capital appreciation by investing, under normal market conditions. in a diversified portfolio of debt and equity securities.The Fund seeks income by selecting investments such as corporate, foreign and U.S. Treasury bonds, as well as stocks with attractive dividend yields.In its search for growth opportunities, the Fund maintains the flexibility to invest in common stocks of companies from a variety of sectors, but from time to time, based on economic conditions, the Fund may have significant investments in particular sectors. JNL/Franklin Templeton International Small Cap Growth Fund Jackson National Asset Management, LLC (and Franklin Templeton Institutional, LLC) Seeks long-term capital appreciation by investing, under normal market conditions, at least 80% of its assets in a diversified portfolio of marketable equity and equity-related securities of smaller international companies with a market capitalization of less than $5 billion.The Fund invests predominately in securities listed or traded on recognized international markets in developed countries included in MSCI EAFE Small Cap Index.The Fund may invest in emerging market countries. JNL/Franklin Templeton Mutual Shares Fund Jackson National Asset Management, LLC (and Franklin Mutual Advisers, LLC) Seeks capital appreciation, which may occasionally be short-term (which is capital appreciation return on investment in less than 12 months), and secondarily, income by investing, under normal market conditions, primarily in equity securities (including securities convertible into, or that the sub-adviser expects to be exchanged for, common or preferred stock) of U.S. and foreign companies that the sub-adviser believes are available at market prices less than their value based on certain recognized or objective criteria (intrinsic value).Following this value-oriented strategy, the Fund invests primarily in undervalued securities (securities trading at a discount to intrinsic value). The equity securities in which the Fund invests are primarily common stock.To a lesser extent, the Fund also invests in merger arbitrage securities and distressed companies. The Fund is not limited to pre-set maximums or minimums governing the size of the companies in which it may invest.However as a general rule, the Fund currently invests the equity portion of its portfolio primarily to predominately in companies with market capitalizations greater than $5 billion, with a portion or a significant amount in smaller companies. JNL/Franklin Templeton Small Cap Value Fund Jackson National Asset Management, LLC (and Franklin Advisory Services, LLC) Seeks long-term total return by investing, normally, at least 80% of its assets in investments of small-capitalization companies.The Sub-Adviser deems small capitalization companies are companies with market capitalizations (the market value of a company’s outstanding stock) under $3.5 billion at the time of purchase. 20 JNL/Goldman Sachs Core Plus Bond Fund Jackson National Asset Management, LLC (and Goldman Sachs Asset Management, L.P. and sub-sub-adviser: Goldman Sachs Asset Management International) Seeks a high level of current income, with capital appreciation as a secondary objective, by investing, under normal circumstances, at least 80% of its assets in a globally diverse portfolio of bonds and other fixed-income securities and related investments.The Sub-Adviser has broad discretion to invest the Fund’s assets among certain segments of the fixed-income market (including non-investment grade securities), emerging market debt securities and in obligations of domestic and foreign issuers which may be denominated in currencies other than the U.S. dollar.The Fund does not currently intend to invest more than 75% of assets in non-investment grade securities. JNL/Goldman Sachs Mid Cap Value Fund Jackson National Asset Management, LLC (and Goldman Sachs Asset Management, L.P.) Seeks long-term capital appreciation by investing, under normal circumstances, at least 80% of its assets in securities within the market capitalization range of the Russell Midcap® Value Index and Russell 2500 Value Index.If the market capitalization of a company held by the Fund moves outside this range, the Fund may, but is not required to, sell the securities. JNL/Goldman Sachs U.S. Equity Flex Fund Jackson National Asset Management, LLC (Goldman Sachs Asset Management, L.P.) Seeks long-term capital appreciation by investing in a broad mix of equity securities that aims to produce long-term capital appreciation and target attractive risk adjusted returns compared to the S&P 500 Index.The Sub-Adviser will normally establish long and short positions in equity securities.In seeking to outperform its benchmark index, the S&P 500 Index, the Fund will hold long securities that the Sub-Adviser believes are more likely to outperform the index, and will take short positions in securities the Sub-Adviser believes will underperform the index. JNL/Invesco Global Real Estate Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc. and sub-sub-adviser: Invesco Asset Management Ltd.) Seeks high total return by investing, normally, at least 80% of its assets in the equity and debt securities of real estate and real estate-related companies located in at least three different countries, including the United States.These companies include real estate investment trusts or other real estate operating companies. The Fund may also invest in the following other investments that have economic characteristics similar to the Fund’s direct investments: derivatives, exchange-traded funds and American Depositary Receipts.These derivatives and other instruments may have the effect of leveraging the Fund’s portfolio. JNL/Invesco International Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc.) Seeks long-term growth of capital by primarily investing equity securities of issuers that are considered by the Fund’s portfolio managers to have a strong earnings growth. The Fund focuses its investments in marketable equity securities of foreign companies that are listed on a recognized foreign or U.S. securities exchange or traded in a foreign or U.S. over-the-counter market.The Fund will normally invest in the securities of companies located in at least three countries outside of the U.S., emphasizing investment in companies in the developed markets of Western Europe and the Pacific Basin. JNL/Invesco Large Cap Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc.) Seeks long-term growth of capital by investing, normally, at least 80% of its assets in securities of large-capitalization companies.The Fund considers a company to be a large-capitalization company if it has a market capitalization, at the time of purchase, no smaller than the smallest capitalized company included in the Russell 1000® Index during the most recent 11-month period (based on month-end data) plus the most recent data during the current month. The Fund’s investments may include other securities, such as synthetic instruments.Synthetic instruments are investments that have economic characteristics similar to the Fund’s direct investments and may include warrants, futures, options, exchange-traded funds and American Depositary Receipts. JNL/Invesco Small Cap Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc.) Seeks long-term growth of capital by investing, normally, at least 80% of its assets in equity securities of small-capitalization companies.The Fund considers a company to be a small-capitalization company if it has a market capitalization, at the time of purchase, no larger than the largest capitalized company included in the Russell 2000® Index during the most recent 11-month period (based on month-end data) plus the most recent data during the current month. The Fund’s investments may include other securities, such as synthetic and derivative instruments.Synthetic and derivative instruments are investments that have economic characteristics similar to the Fund’s direct investments.Synthetic and derivative instruments in which the Fund may invest may include warrants, futures, options, exchange-traded funds and American Depositary Receipts. Synthetic and derivative instruments may have the effect of leveraging the Fund’s portfolio. JNL/Ivy Asset Strategy Fund Jackson National Asset Management, LLC (and Ivy Investment Management Company) Seeks high total return by allocating its assets among primarily stocks, bonds, commodities, and short-term instruments of issuers located around the world, as well as investments in precious metals and investment with exposure to various foreign currencies.The Fund may invest up to 100% of its total assets in foreign securities. 21 JNL/JPMorgan International Value Fund Jackson National Asset Management, LLC (and J.P. Morgan Investment Management Inc.) Seeks high total return from a portfolio of equity securities of foreign companies in developed and, to a lesser extent, developing markets by investing, under normal circumstances,at least 80% of its assets in a diversified portfolio consisting primarily of value common stocks of non-U.S. companies; the Fund seeks to invest mainly in, but is not limited to, securities included in the MSCI EAFE Value Index.The Fund may also invest in the equity securities of companies in developing countries or “emerging markets.” JNL/JPMorgan MidCap Growth Fund Jackson National Asset Management, LLC (and J.P. Morgan Investment Management Inc.) Seeks capital growth over the long-term by investing, under normal market circumstances, at least 80% of its assets in a broad portfolio of common stocks of companies with market capitalizations equal to those within the universe of Russell Midcap Growth Index stocks at the time of purchase.Market capitalization is the total market value of a company’s shares. JNL/JPMorgan U.S. Government & Quality Bond Fund Jackson National Asset Management, LLC (and J.P. Morgan Investment Management Inc.) Seeks to obtain a high level of current income by investing, under normal circumstances, at least 80% of its assets in US Treasury securities, obligations issued by agencies or instrumentalities of the U.S. government (which may not be backed by the U.S. government)and mortgage-backed securities, that are supported either by the full faith and credit of the U.S. government or their own credit, collateralized mortgage obligations issued by private issuers, repurchase agreements and derivatives related to the principal investments.The Fund may also invest in high-quality corporate debt securities. JNL/Lazard Mid Cap Equity Fund Jackson National Asset Management, LLC (and Lazard Asset Management LLC) Seeks long-term capital appreciation by investing at least 80% of its assets in a non-diversified portfolio of equity securities of U.S. companies with market capitalizations in the range of companies represented in the Russell Mid Cap Index and that the sub-adviser believes are undervalued. JNL/M&G Global Basics Fund Jackson National Asset Management, LLC (and M&G Investment Management Limited) Seeks to maximize long-term capital growth by investing in companies operating in basic industries (“primary” and “secondary” industries), and also in companies that service these industries.The Fund focuses on the “building blocks of the global economy.”The Fund invests in companies that produce raw materials or turn them into products for consumers.Such companies can be found either in primary industries (raw materials) or in secondary industries (products and services, such as manufacturing, food production, construction, and energy).The Fund may also invest in other global equities. JNL/M&G Global Leaders Fund Jackson National Asset Management, LLC (and M&G Investment Management Limited) Seeks to maximize long-term total return (the combination of income and growth of capital) by investing in stocks selected from the full spectrum of leading companies world-wide (leading companies is defined as those companies that are at the forefront of creating value for shareholders) either directly or as a result of a rise in its stock or bond price or dividends, or stock splits, or indirectly by its participation in activities or markets providing for future enhanced profitability.The Fund aims to achieve consistent returns in the global equity funds sector. JNL/Mellon Capital Management 10 x 10 Fund Jackson National Asset Management, LLC Seeks to achieve its objective by investing in Class A Shares of the following Underlying Funds: Ø 50% in the JNL/Mellon Capital Management JNL 5 Fund; Ø 10% in the JNL/Mellon Capital Management S&P 500 Index Fund; Ø 10% in the JNL/Mellon Capital Management S&P 400 MidCap Index Fund; Ø 10% in the JNL/Mellon Capital Management Small Cap Index Fund; Ø 10% in the JNL/Mellon Capital Management International Index Fund; and Ø 10% in the JNL/Mellon Capital Management Bond Index Fund. JNL/Mellon Capital Management Index 5 Fund Jackson National Asset Management, LLC Seeks to achieve its objective by investing in Class A Shares of the following Underlying Funds: Ø 20% in the JNL/Mellon Capital Management S&P 500 Index Fund; Ø 20% in the JNL/Mellon Capital Management S&P 400 MidCap Index Fund; Ø 20% in the JNL/Mellon Capital Management Small Cap Index Fund; Ø 20% in the JNL/Mellon Capital Management International Index Fund; and Ø 20% in the JNL/Mellon Capital Management Bond Index Fund. 22 JNL/Mellon Capital Management Emerging Markets Index Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeksto track the performance of a benchmark index that measures the investment return of stocks issued by companies located in emerging market countries by investing, under normal circumstances, at least 80% of its assets in stocks included in the MSCI Emerging Markets Index (“Index”), including depositary receipts representing securities of the Index; which may be in the form of American Depositary receipts, Global Depositary receipts and European Depositary receipts. The Fund attempts to replicate the Index by investing all or substantially all of its assets in the stocks that comprise the Index. JNL/Mellon Capital Management European 30 Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to provide capital appreciation by investing at least 80% of its assets in the common stock of 30 companies selected from the MSCI Europe Index. JNL/Mellon Capital Management Pacific Rim 30 Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to provide capital appreciation by investing under normal circumstances at least 80% of its assets in the common stock of 30 companies selected from the MSCI Pacific Index. JNL/Mellon Capital Management S&P 500 Index Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to match the performance of the S&P 500® Index.The Fund seeks to invest under normal circumstances at least 80% of its assets in the stocks in the S&P 500 Index in proportion to their market capitalization weighting in the S&P 500 Index in order to provide long-term capital growth. JNL/Mellon Capital Management S&P 400 MidCap Index Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to match the performance of the S&P MidCap 400 Index.The Fund invests in equity securities of medium capitalization-weighted domestic corporations; under normal circumstances the Fund invests at least 80% of its assets in the stocks in the S&P MidCap 400 Index in proportion to their market capitalization weighting in the S&P MidCap 400 Index in order to provide long-term capital growth. JNL/Mellon Capital Management Small Cap Index Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to match the performance of the Russell 2000® Index.The Fund invests in equity securities of small- to mid-size domestic companies; under normal circumstances the Fund invests at least 80% of its assets in a portfolio of securities, which seeks to match performance and characteristics of the Russell 2000 Index through replicating a majority of the Russell 2000 Index and sampling from the remaining securities in order to provide long-term growth of capital. JNL/Mellon Capital Management International Index Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to match the performance of the Morgan Stanley Capital International (“MSCI”) Europe Australia Far East (“EAFE”) Index.The Fund invests in international equity securities attempting to match the characteristics of each country within the index; under normal circumstances the Fund invests at least 80% of its assets in the stocks included in the MCSI EAFE Index or derivative securities economically related to the MSCI EAFE Index in order to provide long-term capital growth. JNL/Mellon Capital Management Bond Index Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to match the performance of the Barclays Capital U.S. Aggregate Bond Index by investing under normal circumstances at least 80% of its assets in fixed-income securities.The Fund seeks to provide a moderate rate of income by investing in domestic fixed-income investments. JNL/Mellon Capital Management Dow Jones U.S. Contrarian Opportunities Index Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to match the performance of the Dow Jones U.S. Contrarian Opportunities Index.The Fund is constructed to mirror the Dow Jones U.S. Contrarian Opportunities Index to systematically measure the performance of stocks that lag behind the broader market in terms of recent performance, but that outrank their peers based on fundamentals-based and other qualitative criteria. JNL/Morgan Stanley Mid Cap Growth Fund Jackson National Asset Management, LLC (and Morgan Stanley Investment Management Inc.) Seeks long-term capital growth by investing, under normal circumstances, at least 80% of its assets in equity securities of mid cap companies, primarily in established and emerging companies with capitalizations within the range of companies included in the Russell Midcap® Growth Index. 23 JNL/Neuberger Berman Strategic Income Fund Jackson National Asset Management, LLC (and Neuberger Berman Fixed Income LLC) Seeks high current income with long-term capital appreciation as its secondary objective by investing primarily in a diversified mix of fixed rate and floating rate debt securities. The Fund’s investments may include securities issued by domestic and foreign governments, corporate entities, and trust structures. The Fund may invest in a broad array of securities, including: securities issued or guaranteed as to principal or interest by the U.S. government or any of its agencies or instrumentalities; corporate bonds; commercial paper; currencies and non-U.S. securities; mortgage-backed securities and other asset-backed securities; and loans. JNL/Oppenheimer Global Growth Fund Jackson National Asset Management, LLC (and OppenheimerFunds, Inc.) Seeks capital appreciation by investing primarily in common stocks of companies in the U.S. and foreign countries. The Fund can invest without limit in foreign securities and can invest in any country, including countries with developed or emerging markets.However, the Fund currently emphasizes investments in developed markets such as the United States, Western European countries and Japan.The Fund does not limit its investments to companies in a particular capitalization range, but currently focuses its investments in mid-capitalization and large-capitalization companies. JNL/PIMCO Real Return Fund Jackson National Asset Management, LLC (and Pacific Investment Management Company LLC) Seeks maximum real return, consistent with preservation of real capital and prudent investment management by investing under normal circumstances at least 80% of its assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities, and corporations, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements.Assets not invested in inflation-indexed bonds may be invested in other types of Fixed Income Instruments, which include bonds, debt securities, and other similar instruments issued by various U.S. and non-U.S. public- or private-sector entities. JNL/PIMCO Total Return Bond Fund Jackson National Asset Management, LLC (and Pacific Investment Management Company LLC) Seeks to realize maximum total return, consistent with the preservation of capital and prudent investment management, by investing under normal circumstances at least 80% of its assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. JNL/PPM America Floating Rate Income Fund Jackson National Asset Management, LLC (and PPM America, Inc.) Seeks to provide a high level of current income, by investing. under normal circumstances. at least 80% of its net assets in floating rate loans and other floating rate investments, defined as floating rate loans, floating rate notes, other floating rate debt securities, structured products (including, commercial mortgage-backed securities, asset-backed securities, and collateralized loan obligations which are debt securities typically issued by special purpose vehicles and secured by loans), money market securities of all types, repurchase agreements, shares of money market funds, short-term bond funds and floating rate funds.Further, while not a principal investment strategy, the Fund may engage in derivatives transactions. Investment in such derivative or other synthetic instruments that have economic characteristics similar to the floating rate investments may be used for the purpose of satisfying the 80% minimum investment requirement. JNL/PPM America High Yield Bond Fund Jackson National Asset Management, LLC (and PPM America, Inc.) Seeks to maximize current income, with capital appreciation as a secondary objective, by investing, under normal circumstances, at least 80% of its assets in high-yield, high-risk debt securities, commonly referred to as “junk bonds” and related investments. Further, while not a principal investment strategy, the Fund may engage in derivatives transactions. Investment in derivatives instruments that have economic characteristics similar to the fixed income investments may be used for the purpose of satisfying the 80% minimum investment requirement.The Fund may also invest in securities of foreign issuers.To the extent that the Fund invests in emerging market debt, this will be considered as an investment in a high-yield security for purposes of the 80% investment minimum requirement. JNL/PPM America Mid Cap Value Fund Jackson National Asset Management, LLC (and PPM America, Inc.) Seeks long-term growth of capital by investing, primarily, at least 80% of its assets in a diversified portfolio of equity securities of U.S. companies with market capitalizations within the range of companies, constituting the Russell Midcap Index (“Index”) under normal market conditions at the time of the initial purchase.The market capitalization range of the Index will vary with market conditions over time.If the market capitalization of a company held by the Fund moves outside the then-current Index range, the Fund may, but is not required to, sell the securities. JNL/PPM America Small Cap Value Fund Jackson National Asset Management, LLC (and PPM America, Inc.) Seeks long-term growth of capital by investing, primarily, at least 80% of its assets in a diversified portfolio of equity securities of U.S. companies within the range of securities of the S&P SmallCap 600 Index (“Index”) under normal market conditions at the time of initial purchase.The market capitalization range of the Index will vary with market conditions over time.If the market capitalization of a company held by the Fund moves outside the then-current Index range, the Fund may, but is not required to, sell the securities. 24 JNL/PPM America Value Equity Fund Jackson National Asset Management, LLC (and PPM America, Inc.) Seeks long-term growth of capital by investing, primarily, in a diversified portfolio of equity securities of domestic companies.Such companies will typically have market capitalizations within the range of companies constituting the S&P 500 Index (“Index”) under normal market conditions at the time of the initial purchase.The market capitalization range of the Index will vary with market conditions over time.At least 80% of its assets will be invested, under normal circumstances, in equity securities. JNL/T. Rowe Price Established Growth Fund Jackson National Asset Management, LLC (and T. Rowe Price Associates, Inc.) Seeks long-term growth of capital and increasing dividend income by investing primarily in common stocks, concentrating its investments in well-established growth companies. The sub-adviser seeks investments in companies that have the ability to pay increasing dividends through strong cash flow.While the Fund invests principally in U.S. common stocks, other securities may also be purchased, including foreign stocks, futures and options.The Fund may invest up to 30% of its total assets (excluding reserves) in foreign securities, including emerging markets. JNL/T. Rowe Price Mid-Cap Growth Fund Jackson National Asset Management, LLC (and T. Rowe Price Associates, Inc.) Seeks long-term growth of capital by investing at least 80% of its assets, under normal circumstances, in a broadly diversified portfolio of common stocks of medium-sized (mid-capitalization) companies whose earnings the sub-adviser expects to grow at a faster rate than the average company. JNL/T. Rowe Price Short-Term Bond Fund Jackson National Asset Management, LLC (and T. Rowe Price Associates, Inc.) Seeks a high level of income consistent with minimal fluctuation in principal value and liquidity by investing in a diversified portfolio of short- and intermediate-term investment-grade corporate, government, and mortgage-backed securities.The Fund may also invest in money market securities, bank obligations, collateralized mortgage obligations, and foreign securities. Normally, the Fund will invest at least 80% of its net assets in bonds.The Fund’s average effective maturity will not exceed three years.The Fund will only purchase securities that are rated within the four highest credit categories (e.g. AAA, AA, A, BBB, or equivalent) by at least one nationally recognized credit rating agency or, if unrated, deemed to be of comparable quality by the sub-adviser. JNL/T. Rowe Price Value Fund Jackson National Asset Management, LLC (and T. Rowe Price Associates, Inc.) Seeks long-term capital appreciation by investing, via a value approach investment selection process, at least 65% of total assets in common stocks believed to be undervalued.Stock holdings are expected to consist primarily of large-company issues, but may also include mid-cap and small-cap companies. The Fund may invest up to 25% of its total assets (excluding reserves) in foreign securities. Income is a secondary objective. JNL/UBS Large Cap Select Growth Fund Jackson National Asset Management, LLC (and UBS Global Asset Management (Americas) Inc.) Seeks long-term capital appreciation by investing, under normal circumstances, at least 80% of its assets in equity securities of U.S. large capitalization companies.The Fund defines large capitalization companies as those with a market capitalization of at least $2.5 billion at the time of investment. In addition, up to 20% of the Fund’s net assets may be invested in foreign equity securities. JNL/WMC Balanced Fund Jackson National Asset Management, LLC (and Wellington Management Company, LLP) Seeks reasonable income and long-term capital growth by investing primarily in a diversified portfolio of common stock and investment grade fixed-income securities.The Fund may invest in any type or class of security. The anticipated mix of the Fund’s holdings is typically 60-70% of its assets in equities and 30-40% in fixed-income securities, including cash and cash equivalents.The Fund may invest up to 15% of its assets in foreign equity and fixed income securities. JNL/WMC Money Market Fund Jackson National Asset Management, LLC (and Wellington Management Company, LLP) Seeks a high level of current income as is consistent with the preservation of capital and maintenance of liquidity by investing in high quality, U.S. dollar-denominated short-term money market instruments that mature in 397 days or less. The Fund primarily invests in money market instruments rated in one of the two highest short-term credit rating categories, including: (i) obligations issued or guaranteed as to principal and interest by the U.S. government, its agencies and instrumentalities or by state and local governments; (ii) time deposits, certificates of deposit and bankers acceptances, issued by banks and other lending institutions; (iii) commercial paper and other short-term obligations of U.S. and foreign issuers (including asset-backed securities); (iv) obligations issued or guaranteed by foreign governments or any of their political subdivisions, agencies or instrumentalities, including obligations of supranational entities; and (v) repurchase agreements on obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities. JNL/WMC Value Fund Jackson National Asset Management, LLC (and Wellington Management Company, LLP) Seeks long-term growth of capital by investing under normal circumstances at least 65% of its total assets in common stocks of domestic companies.Although the Fund may invest in companies with a broad range of market capitalizations, the Fund will tend to focus on 25 companies with large market capitalizations (generally above $3 billion).The Fund may invest up to 20% of its total assets in the securities of foreign issuers. JNL/S&P Competitive Advantage Fund Jackson National Asset Management, LLC (and Standard & Poor’s Investment Advisory Services LLC and Mellon Capital Management Corporation) Seeks capital appreciation by investing approximately equal amounts in the common stock of 30 companies included in the S&P 500 that are, in the opinion of Standard & Poor’s Investment Advisory Services LLC (“SPIAS”), profitable and predominantly higher-quality.In selecting companies, SPIAS looks for the 30 companies ranked by return on invested capital and lowest market-to-book multiples. JNL/S&P Dividend Income & Growth Fund Jackson National Asset Management, LLC (and Standard & Poor’s Investment Advisory Services LLC and Mellon Capital Management Corporation) Seeks primarily capital appreciation with a secondary focus on current income by investing approximately equal amounts in the common stock of the 30 companies included in the S&P 500 that have the highest indicated annual dividend yields (“Dividend Yield”) within their sector.The three stocks with the highest Dividend Yield, are selected from each of 10 economic sectors in the S&P 500. JNL/S&P Intrinsic Value Fund Jackson National Asset Management, LLC (and Standard & Poor’s Investment Advisory Services LLC and Mellon Capital Management Corporation) Seeks capital appreciation by investing approximately equal amounts in the common stock of 30 companies included in the S&P 500, excluding financial companies, that are, in the opinion of Standard & Poor’s Investment Advisory Services LLC, companies with positive free cash flows and low external financing needs. JNL/S&P Total Yield Fund Jackson National Asset Management, LLC (and Standard & Poor’s Investment Advisory Services LLC and Mellon Capital Management Corporation) Seeks capital appreciation by investing approximately equal amounts in the common stock of the 30 companies included in the S&P 500 that have the highest S&P Total Yield (a broad measure of cash returned to shareholders and bondholders).Standard & Poor’s Investment Advisory Services LLC seeks companies that are significantly reducing their debt burden and/or increasing their equity distributions.It is expected that the strategy will tend to select mid- and small-capitalization stocks of the S&P 500. JNL/S&P 4 Fund Jackson National Asset Management, LLC Seeks capital appreciation by making initial allocations (25%) of its assets and cash flows to the following four Underlying Funds (Class A) on a specific date each year: Ø 25% in JNL/S&P Competitive Advantage Fund; Ø 25% in JNL/S&P Dividend Income & Growth Fund; Ø 25% in JNL/S&P Intrinsic Value Fund; and Ø 25% in JNL/S&P Total Yield Fund. JNL/S&P Managed Conservative Fund Jackson National Asset Management, LLC (and Standard & Poor’s Investment Advisory Services LLC) Seeks capital growth and current income by investing in Class A Shares of a diversified group of other Funds (“Underlying Funds”), which are part of the JNL Series Trust, JNL Variable Fund LLC, and the JNL Investors Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust are available as Underlying Funds. Under normal circumstances, the Fund allocates approximately 10% to 30% of its assets to Underlying Funds that invest primarily in equity securities, 50% to 80% to Underlying Funds that invest primarily in fixed-income securities and 0% to 30% to Underlying Funds that invest primarily in money market securities.The Fund remains flexible with respect to the percentage it will allocate among particular Underlying Funds. JNL/S&P Managed Moderate Fund Jackson National Asset Management, LLC (and Standard & Poor’s Investment Advisory Services LLC) Seeks capital growth, with current income as a secondary objective, by investing in Class A Shares of a diversified group of other Funds (“Underlying Funds”), which are part of the JNL Series Trust, JNL Variable Fund LLC, and the JNL Investors Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust are available as Underlying Funds. Under normal circumstances, the Fund allocates approximately 30% to 50% of its assets to Underlying Funds that invest primarily in equity securities, 35% to 65% to Underlying Funds that invest primarily in fixed-income securities and 0-25% to Underlying Funds that invest primarily in money market securities.The Fund remains flexible with respect to the percentage it will allocate among particular Underlying Funds. 26 JNL/S&P Managed Moderate Growth Fund Jackson National Asset Management, LLC (and Standard & Poor’s Investment Advisory Services LLC) Seeks capital growth and current income by investing in Class A Shares of a diversified group of other Funds (“Underlying Funds”), which are part of the JNL Series Trust, JNL Variable Fund LLC, and the JNL Investors Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust are available as Underlying Funds. Under normal circumstances, the Fund allocates approximately 50% to 70% of its assets to Underlying Funds that invest primarily in equity securities, 20% to 50% to Underlying Funds that invest primarily in fixed-income securities and 0% to 20% to Underlying Funds that invest primarily in money market securities.The Fund remains flexible with respect to the percentage it will allocate among particular Underlying Funds. JNL/S&P Managed Growth Fund Jackson National Asset Management, LLC (and Standard & Poor’s Investment Advisory Services LLC) Seeks capital growth, with current income as a secondary objective, by investing in Class A Shares of a diversified group of other Funds (“Underlying Funds”), which are part of the JNL Series Trust, JNL Variable Fund LLC, and the JNL Investors Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust are available as Underlying Funds. Under normal circumstances, the Fund allocates approximately 70% to 90% of its assets to Underlying Funds that invest primarily in equity securities, 5% to 30% to Underlying Funds that invest primarily in fixed-income securities and 0-15% to Underlying Funds that invest primarily in money market securities.The Fund remains flexible with respect to the percentage it will allocate among particular Underlying Funds. JNL/S&P Managed Aggressive Growth Fund Jackson National Asset Management, LLC (and Standard & Poor’s Investment Advisory Services LLC) Seeks capital growth by investing in Class A Shares of a diversified group of other Funds (“Underlying Funds”), which are part of the JNL Series Trust, JNL Variable Fund LLC, and the JNL Investors Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust are available as Underlying Funds. Under normal circumstances, the Fund allocates up to 80% to 100% of its assets to Underlying Funds that invest primarily in equity securities, 0% to 20% to Underlying Funds that invest primarily in fixed-income securities and 0% to 20% to Underlying Funds that invest primarily in money market securities.The Fund remains flexible with respect to the percentage it will allocate among particular Underlying Funds. JNL Disciplined Moderate Fund Jackson National Asset Management, LLC Seeks capital growth, and secondarily, current income by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”), which are part of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust are available as Underlying Funds. Under normal circumstances, the Fund allocates approximately 40% to 80% of its assets to Underlying Funds that invest primarily in equity securities, 20% to 60% to Underlying Funds that invest primarily in fixed-income securities and 0% to 20% of its assets to Underlying Funds that invest primarily in money market securities. The Fund remains flexible with respect to the percentage it will allocate among particular Underlying Funds. JNL Disciplined Moderate Growth Fund Jackson National Asset Management, LLC Seeks capital growth and current income by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”), which are part of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust are available as Underlying Funds. Under normal circumstances, the Fund allocates approximately 60% to 90% of its assets to Underlying Funds that invest primarily in equity securities, 10% to 40% to Underlying Funds that invest primarily in fixed-income securities and 0% to 20% of its assets to Underlying Funds that invest primarily in money market securities. The Fund remains flexible with respect to the percentage it will allocate among particular Underlying Funds. JNL Disciplined Growth Fund Jackson National Asset Management, LLC Seeks capital growth by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”), which are part of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust.Not all Funds of the JNL Series Trust, the JNL Variable Fund LLC, and the JNL Investors Series Trust are available as Underlying Funds. Under normal circumstances, the Fund allocates approximately 70% to 100% of its assets to Underlying Funds that invest primarily in equity securities, 0% to 30% to Underlying Funds that invest primarily in fixed-income securities and 0% to 20% of its assets to Underlying Funds that invest primarily in money market securities. The Fund remains flexible with respect to the percentage it will allocate among particular Underlying Funds. 27 JNL Variable Fund LLC JNL/Mellon Capital Management Nasdaq® 25 Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return by investing in the common stocks of companies that are expected to have a potential for capital appreciation. The Nasdaq 25 Strategy selects a portfolio of common stocks of 25 companies are selected from stocks included in the Nasdaq-100 Index®. JNL/Mellon Capital Management Value Line® 30 Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks capital appreciation by investing in 30 of the 100 common stocks that Value Line® gives a #1 ranking for TimelinessTM.The 30 stocks are selected each year by the sub-adviser based on certain positive financial attributes.The #1 TimelinessTM top ranking given to only 100 stocks reflects Value Line’s view of their probable price performance during the next six months relative to the other stocks ranked by Value Line®. JNL/Mellon Capital Management DowSM Dividend Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to provide the potential for an above-average total return by investing approximately equal amounts in the common stock of the 25 companies included in the Dow Jones Select Dividend IndexSM which have the best overall ranking on both the change in return on assets of the last year compared to the prior year and price-to-book on a specific date each year. JNL/Mellon Capital Management S&P® 24 Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation by investing approximately equal amounts in the common stocks of 24 companies that have the potential for capital appreciation on a specific date each year. JNL/Mellon Capital Management S&P® SMid 60 Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks capital appreciation by investing in the common stock of 30 companies included in the Standard & Poor’s MidCap 400 Index and 30 companies in the Standard & Poor’s SmallCap 600 Index.The 60 companies are selected on a specific date each year.The Fund seeks to achieve its objective by identifying small and mid-capitalization companies with improving fundamental performance and sentiment.The Sub-Adviser follows a process that attempts to select small and mid-cap companies that are likely to be in an earlier stage of their economic life cycle than mature large-cap companies. JNL/Mellon Capital Management NYSE® International 25 Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks capital appreciation by investing in foreign companies that trade on the New York Stock Exchange (“NYSE”).The 25 companies are selected on a specific date each yearby ranking the stocks on the NYSE International IndexSM based on two factors: price to book and price to cash flow. The sub-adviser then selects an equally-weighted portfolio of the 25 stocks with the highest overall ranking on the two factors.The sub-adviser may also purchase American Depositary Receipts or the foreign stock. JNL/Mellon Capital Management 25 Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through a combination of capital appreciation and dividend income by investing the common stocks of 25 companies selected from a pre-screened subset of the stocks listed on the New York Stock Exchange (“NYSE”). The stocks are selected by selecting all of the dividend-paying stocks listed on the NYSE. Next, the 400 highest market capitalization stocks are selected which are then ranked by dividend yield and 75 of the highest dividend yielding stocks are selected. From the remaining 75 stocks, the 50 highest dividend yielding stocks are eliminated and the remaining 25 companies are selected only once annually on a specific date each year. JNL/Mellon Capital Management Select Small-Cap Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation by investing, under normal circumstances, at least 80% of its assets in a portfolio of common stocks of 100 small capitalization companies selected from a pre-screened subset of the common stocks listed on the New York Stock Exchange or The Nasdaq Stock Market, on a specific date each year. JNL/Mellon Capital Management JNL 5 Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing in the common stocks of companies that are identified by a model based on 5 different specialized strategies: Ø 20% in the DowSM 10 Strategy, a dividend yielding strategy; Ø 20% in the S&P® 10 Strategy, a blended valuation-momentum strategy; Ø 20% in the Global 15 Strategy, a dividend yielding strategy; Ø 20% in the 25 Strategy, a dividend yielding strategy; and Ø 20% in the Select Small-Cap Strategy, a small capitalization strategy. 28 JNL/Mellon Capital Management JNL Optimized 5 Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks capital appreciation by investing in the common stocks of companies that are identified by a model based on five separate specialized strategies: Ø 25% in the Nasdaq® 25 Strategy; Ø 25% in the Value Line® 30 Strategy; Ø 24% in the European 20 Strategy; Ø 14% in the Global 15 Strategy; and Ø 12% in the 25 Strategy. JNL/Mellon Capital Management VIP Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return by investing in the common stocks of companies that are identified by a model based on six separate specialized strategies. The Fund invests approximately 1/6 (approximately 17%) of its net assets in each of the following strategies: Ø The DowSM Dividend Strategy; Ø The European 20 Strategy; Ø The Nasdaq® 25 Strategy; Ø The S&P 24 Strategy; Ø The Select Small-Cap Strategy; and Ø The Value Line® 30 Strategy. JNL/Mellon Capital Management Communications Sector Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing, under normal circumstances, at least 80% of its assets in the stocks in the Dow Jones U.S. Telecommunications Index in proportion to their market capitalization weighting in the Dow Jones U.S. Telecommunications Index. JNL/Mellon Capital Management Consumer Brands Sector Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing, under normal circumstances, at least 80% of its assets in the stocks in the Dow Jones U.S. Consumer Services Index in proportion to their market capitalization weighting in the Dow Jones U.S. Consumer Services Index. JNL/Mellon Capital Management Financial Sector Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing, under normal circumstances, at least 80% of its assets in the stocks in the Dow Jones U.S. Financial Index in proportion to their market capitalization weighting in the Dow Jones U.S. Financials Index. JNL/Mellon Capital Management Healthcare Sector Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing, under normal circumstances, at least 80% of its assets in the stocks in the Dow Jones U.S. Health Care Index in proportion to their market capitalization weighting in the Dow Jones U.S. Health Care Index. JNL/Mellon Capital Management Oil & Gas Sector Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing, under normal circumstances, at least 80% of its assets in the stocks in the Dow Jones U.S. Oil & Gas Index in proportion to their market capitalization weighting in the Dow Jones U.S. Oil & Gas Index. JNL/Mellon Capital Management Technology Sector Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing, under normal circumstances, at least 80% of its assets in the stocks in the Dow Jones U.S. Technology Index in proportion to their market capitalization weighting in the Dow Jones U.S. Technology Index. The investment objectives and policies of certain Funds are similar to the investment objectives and policies of other mutual funds that the Fund’s investment sub-advisers also manage.Although the objectives and policies may be similar, the investment results of the Fund may be higher or lower than the results of those other mutual funds.We cannot guarantee, and make no representation, that the investment results of similar Funds will be comparable even though the Funds have the same investment sub-advisers.The Funds described are available only through variable annuity Contracts issued by Jackson of NY.They are NOT offered or made available to the general public directly. 29 A Fund’s performance may be affected by risks specific to certain types of investments, such as foreign securities, derivative investments, non-investment grade debt securities, initial public offerings (IPOs) or companies with relatively small market capitalizations.IPOs and other investment techniques may have a magnified performance impact on a Fund with a small asset base.A Fund may not experience similar performance as its assets grow. You should read the prospectuses for the JNL Series Trust and the JNL Variable Fund LLC carefully before investing.Additional Funds and Investment Divisions may be available in the future.The prospectuses for the JNL Series Trust and the JNL Variable Fund LLC are attached to this prospectus.However, these prospectuses may also be obtained at no charge by calling 1-800-599-5651 (NY Annuity and LifeService Center) or 1-888-464-7779 (for NY contracts purchased through a bank or financial institution), by writing P.O. Box 30313, Lansing, Michigan 48909-7813 or by visiting www.jackson.com. Voting Privileges.To the extent required by law, we will obtain instructions from you and other Owners about how to vote our shares of a Fund when there is a vote of shareholders of a Fund.We will vote all the shares we own in proportion to those instructions from Owners.An effect of this proportional voting is that a relatively small number of Owners may determine the outcome of a vote. Substitution.We reserve the right to substitute a different Fund or a different mutual fund for the one in which any Investment Division is currently invested, or transfer money to the General Account.We will not do this without any required approval of the SEC.We will give you notice of any substitution. CONTRACT CHARGES There are charges associated with your Contract, the deduction of which will reduce the investment return of your Contract.Charges are deducted proportionally from your Contract Value.Some of these charges are for optional endorsements, as noted, so they are deducted from your Contract Value only if you elected to add that optional endorsement to your Contract.These charges may be a lesser amount where required by state law or as described below, but will not be increased.We expect to profit from certain charges assessed under the Contract.These charges (and certain other expenses) are as follows: Mortality and Expense Risk Charges.Each day, as part of our calculation of the value of the Accumulation Units and Annuity Units, we make a deduction for the Mortality and Expense Risk Charge.On an annual basis, this charge equals 1.25% of the average daily net asset value of your allocations to the Investment Divisions.This charge does not apply to the Fixed Account. This charge compensates us for the risks we assume in connection with all the Contracts, not just your Contract.Our mortality risks under the Contracts arise from our obligations: ● to make income payments for the life of the Annuitant during the income phase; ● to waive the withdrawal charge in the event of the Owner’s death; and ● to provide a basic death benefit prior to the Income Date. Our expense risks under the Contracts include the risk that our actual cost of administering the Contracts and the Investment Divisions may exceed the amount that we receive from the administration charge and the annual contract maintenance charges.Included among these expense risks are those that we assume in connection with waivers of withdrawal charges under the Extended Care Benefit. If your Contract Value were ever to become insufficient to pay this charge, your Contract would terminate without value. Annual Contract Maintenance Charge.During the accumulation phase, we deduct a $30 annual contract maintenance charge on each anniversary of the Issue Date.We will also deduct the annual contract maintenance charge if you make a total withdrawal.This charge is for administrative expenses.The annual contract maintenance charge will be assessed on the Contract Anniversary or upon full withdrawal and is taken from the Investment Divisions and the Fixed Account options based on the proportion their respective value bears to the Contract Value.We will not deduct this charge, if when the deduction is to be made, the value of your Contract is $50,000 or more. Administration Charge.Each day, as part of our calculation of the value of the Accumulation Units and Annuity Units, we make a deduction for administration charges.On an annual basis, these charges equal 0.15% of the average daily net asset value of your allocations to the Investment Divisions.This charge does not apply to the Fixed Account.This charge compensates us for our expenses incurred in administering the Contracts and the Separate Account. This charge is waived if the Contract Value on the later of the Issue Date or the most recent Contract Quarterly Anniversary is greater than or equal to $1 million.If your Contract Value subsequently drops below $1 million on the most recent Contract Quarterly Anniversary, the Administration Charge will be reinstated. 30 Transfer Charge.You must pay $25 for each transfer in excess of 15 in a Contract Year. For this purpose, all transfers that are processed on the same Business Day will be considered as one transfer.This charge is deducted from the amount that is transferred prior to the allocation to a different Investment Division or the Fixed Account, as applicable.We waive the transfer charge in connection with Dollar Cost Averaging, Earnings Sweep, Rebalancing transfers and any transfers we require. Withdrawal Charge.At any time during the accumulation phase (if and to the extent that Contract Value is sufficient to pay any remaining withdrawal charges that remain after a withdrawal), you may withdraw the following with no withdrawal charge: ● Premiums that are no longer subject to a withdrawal charge (Premiums in your annuity for at least seven (five for the Five-Year Withdrawal Charge Period option) years without being withdrawn), plus ● earnings (excess of your Contract Value allocated to the Investment Divisions and the Fixed Account over your Remaining Premium in these Options) ● additional free withdrawals ○ during each Contract Year, 10% of Premiums that would otherwise incur a withdrawal charge, be subject to a Contract Enhancement recapture charge, or be reduced by an Interest Rate Adjustment, and that have not been previously withdrawn, minus earnings (required minimum distribution will reduce the 10% free withdrawal amount), or ○ if you have elected the 20% Additional Free Withdrawal endorsement, during each Contract Year, 20% of Premiums that would otherwise incur a withdrawal charge, be subject to a Contract Enhancement recapture charge, or be reduced by an Interest Rate Adjustment, and that have not been previously withdrawn (this can be withdrawn at once or in segments throughout the Contract Year), minus earnings. We will deduct a withdrawal charge on: ● partial withdrawals in excess of the free withdrawal amount (the withdrawal charge is imposed only on the excess amount above the free withdrawal amount), or ● withdrawals under a tax-qualified Contract that exceeds its required minimum distribution (the entire withdrawal will be subject to the withdrawal charge), or ● withdrawals in excess of the free withdrawal amounts to meet the required minimum distribution of a tax-qualified Contract purchased with contributions from a nontaxable transfer, after the Owner’s death, of an Individual Retirement Annuity (IRA), or to meet the required minimum distribution of a Roth IRA annuity (the withdrawal charge is imposed only on the excess amount above the free withdrawal amount), or ● total withdrawals. The amount of the withdrawal charge deducted varies (depending upon whether you have elected the Five-Year Withdrawal Charge Period option and how many years prior to the withdrawal you made the Premium payment(s) you are withdrawing) according to the following schedule: Withdrawal Charge (as a percentage of Premium payments): Completed Years since Receipt of Premium 0-1 1-2 2-3 3-4 4-5 5-6 6-7 7+ Base Schedule 7% 6% 5% 4% 3% 2% 1% 0 Withdrawal Charge if Five-Year Period Applies 6.5% 5% 3% 2% 1% 0 0 0 31 For purposes of the withdrawal charge, we treat withdrawals as coming first from earnings and then from the oldest Remaining Premium.If you make a full withdrawal, the withdrawal charge is based on Premiums remaining in the Contract and no free withdrawal amount applies.If you withdraw only part of the value of your Contract, we deduct the withdrawal charge from the remaining value in your Contract.The withdrawal charge compensates us for costs associated with selling the Contracts. Note:Withdrawals under a non-qualified Contract will be taxable on an “income first” basis.This means that any withdrawal from a non-qualified Contract that does not exceed the accumulated income under the Contract will be taxable in full.Any withdrawals under a tax-qualified Contract will be taxable except to the extent that they are allocable to an investment in the Contract (any after-tax contributions).In most cases, there will be little or no investment in the Contract for a tax-qualified Contract because contributions will have been made on a pre-tax or tax-deductible basis. We do not assess the withdrawal charge on any payments paid out as: ● income payments during your Contract’s income phase (but the withdrawal charge is deducted on the Income Date if that date is within 13 months of the Issue Date); ● death benefits; ● withdrawals necessary to satisfy the required minimum distribution of the Internal Revenue Code (but if the withdrawal requested exceeds the required minimum distribution; if the Contract was purchased with contributions from a nontaxable transfer, after the Owner’s death, of an Individual Retirement Annuity (IRA); or is a Roth IRA annuity, then the entire withdrawal will be subject to the withdrawal charge); or ● withdrawals of up to $250,000 from the Investment Divisions or from the Fixed Account if you need extended hospital or nursing home care as provided in your Contract. We may reduce or eliminate the amount of the withdrawal charge when the Contract is sold under circumstances that reduce our sales expense.Some examples are: the purchase of a Contract by a large group of individuals or an existing relationship between us and a prospective purchaser.We may not deduct a withdrawal charge under a Contract issued to an officer, director, agent or employee of Jackson of NY or any of our affiliates. Contract Enhancement Charge. PLEASE NOTE: EFFECTIVE OCTOBER 15, 2012, THESE ENDORSEMENTS ARE NOT CURRENTLY AVAILABLE TO ADD TO A CONTRACT. If you select one of the Contract Enhancements, then for a period of seven Contract Years (five for the 2% Contract Enhancement) a charge will be imposed based upon the average daily net asset value of your allocations to the Investment Divisions.These charges will also be assessed against any amounts you have allocated to the Fixed Accounts by reducing credited rates by the applicable charge percentage, but not below the minimum guaranteed interest rate (assuming no withdrawals).(For more information about the Fixed Account Options, please see “THE FIXED ACCOUNT” beginning on page 14 .)The amounts of these charges (or reductions in credited rates) depend upon which of the Contract Enhancements you select: Contract Enhancement 2% 3% 4% Charge (on an annual basis) 0.395% 0.42% 0.56% Due to the Contract Enhancement charges listed above, it is possible that upon a complete withdrawal, you will receive less money back than if you had not elected the Contract Enhancement. Contract Enhancement Recapture Charge. PLEASE NOTE: EFFECTIVE OCTOBER 15, 2012, THESE ENDORSEMENTS ARE NOT CURRENTLY AVAILABLE TO ADD TO A CONTRACT. If you select an optional Contract Enhancement and make a partial or total withdrawal from your Contract in the first seven Contract Years after a Premium is received (five Contract Years for the 2% Contract Enhancement), you will pay a Contract Enhancement recapture charge that reimburses us for all or part of the Contract Enhancements that we credited to your Contract based on your Premiums.The recapture charge is applied to withdrawals when: 32 ● the Contract is returned during the free look period; ● withdrawals are in excess of the free withdrawal amount (the recapture charge is imposed only on the excess amount above the free withdrawal amount); ● withdrawals exceed the required minimum distribution of the Internal Revenue Code (the entire withdrawal will be assessed the applicable recapture charge); ● there is a total withdrawal. The percentage amount of the recapture charge depends upon (i) the corresponding declining amount of the Contract Enhancement based on the Contract Year when the Premium payment being withdrawn was received and (ii) when the charge is imposed based on the Completed Years since the receipt of the related Premium.The percentage amounts of the recapture charges are as follows (please see the examples in Appendix B showing how these recapture charges are applied to withdrawals): Contract Enhancement Recapture Charge (as a percentage of the corresponding Premium payment withdrawn if an optional Contract Enhancement is selected) 2% Contract Enhancement Contract Year Premium is Received Completed Years Since Receipt of Premium 0-1 1-2 2-3 3-4 4-5 5-6 6-7 7+ 0-1 2% 2% 1.25% 1.25% 0.50% 0% 0% 0% 1-2 2% 1.25% 1.25% 0.50% 0% 0% 0% 0% 2-3 1.25% 1.25% 0.50% 0% 0% 0% 0% 0% 3-4 1.25% 0.50% 0% 0% 0% 0% 0% 0% 4-5 0.50% 0% 0% 0% 0% 0% 0% 0% 5-6 0% 0% 0% 0% 0% 0% 0% 0% 6-7 0% 0% 0% 0% 0% 0% 0% 0% 7+ 0% 0% 0% 0% 0% 0% 0% 0% 3% Contract Enhancement Contract Year Premium is Received Completed Years Since Receipt of Premium 0-1 1-2 2-3 3-4 4-5 5-6 6-7 7+ 0-1 3% 3% 2% 2% 2% 1% 1% 0% 1-2 3% 2% 2% 2% 1% 1% 0% 0% 2-3 2% 2% 1.25% 1% 1% 0% 0% 0% 3-4 2% 2% 1% 1% 0% 0% 0% 0% 4-5 2% 1% 1% 0% 0% 0% 0% 0% 5-6 1% 1% 0% 0% 0% 0% 0% 0% 6-7 1% 0% 0% 0% 0% 0% 0% 0% 7+ 0% 0% 0% 0% 0% 0% 0% 0% 4% Contract Enhancement Contract Year Premium is Received Completed Years Since Receipt of Premium 0-1 1-2 2-3 3-4 4-5 5-6 6-7 7+ 0-1 3% 3% 2.50% 2.50% 2.50% 1.25% 1.25% 0% 1-2 3% 2.50% 2.50% 2.50% 1.25% 1.25% 0% 0% 2-3 2.50% 2.50% 2% 1.25% 1.25% 0% 0% 0% 3-4 2.50% 2.50% 1.25% 1.25% 0% 0% 0% 0% 4-5 2.50% 1.25% 1.25% 0% 0% 0% 0% 0% 5-6 1.25% 1.25% 0% 0% 0% 0% 0% 0% 6-7 1.25% 0% 0% 0% 0% 0% 0% 0% 7+ 0% 0% 0% 0% 0% 0% 0% 0% If you return your Contract during the free look period, the entire amount of any Contract Enhancement will be recaptured. The recapture charge percentage will be applied to the corresponding Premium reflected in the amount withdrawn.(Please see the examples in Appendix B).The amount recaptured will be taken from the Investment Divisions and the Fixed Account in the proportion their respective values bear to the Contract Value.The dollar amount recaptured from the corresponding Premium will never exceed the dollar amount of the Contract Enhancement added to the Contract with respect to that Premium payment. 33 We expect to make a profit on the recapture charge, and examples in Appendix B may assist you in understanding how the recapture charge works.However, we do not assess the recapture charge on any amounts paid out as: ● death benefits; ● income payments paid during the income phase; ● withdrawals taken under your Contract’s free withdrawal provisions; ● withdrawals necessary to satisfy the required minimum distribution of the Internal Revenue Code (but if the requested withdrawal exceeds the required minimum distribution, then the entire withdrawal will be assessed the applicable recapture charge); or ● withdrawals of up to $250,000 from the Separate Account or from the Fixed Account if you need extended hospital or nursing home care as provided in your Contract. Optional Death Benefit - Highest Anniversary Value Death Benefit Charge.There is no additional charge for the Contract’s basic death benefit.However, if you select the Highest Anniversary Value Death Benefit, you will pay 0.25%, subject to a maximum of 0.40% on new issues, on an annual basis of the average daily net asset value of your allocations to the Investment Divisions.We stop deducting this charge on the date you annuitize. Optional Death Benefit – LifeGuard Freedom Flex DB NY Charge.If you select the LifeGuard Freedom Flex DB NY optional death benefit, which is only available at issue and in conjunction with the purchase of the LifeGuard Freedom Flex GMWB (with 6% Bonus and Annual Step-Up Options), you will pay two separate charges for the combined benefit.For LifeGuard Freedom Flex DB NY, you will pay 0.035% of the GMWB Death Benefit each Contract Month (0.42% annually).The charge for LifeGuard Freedom Flex DB NY, which is based on a percentage of the GMWB Death Benefit, is separate from and in addition to the charge for the LifeGuard Freedom Flex GMWB, which is based on a percentage of the Guaranteed Withdrawal Balance (GWB) and paid each Contract Month at the current rate of [ ] % (0.96% for endorsements issued before April 29, 2013) annually.For more information about the GMWB Death Benefit, please see “LifeGuard Freedom Flex DB NY” under “Optional Death Benefits”, beginning on page 121 .For more information about the charges for LifeGuard Freedom Flex GMWB, please see page 37 , and for benefit information, including the GWB, please see “LifeGuard Freedom Flex GMWB” beginning on page 91 . We deduct the charge from your Contract Value.The charge is pro rata deducted over each applicable Investment Division.The charge is deducted from the Investment Divisions by the redemption of Accumulation Units attributable to your Contract rather than as an asset based charge applied to the assets of all Contract Owners who elected the optional death benefit.While the charge is deducted from Contract Value, it is calculated based on the applicable percentage of the GMWB Death Benefit.Upon termination of the endorsement, the charge is prorated for the period since the last monthly charge. Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up (“SafeGuard Max”) Charge. PLEASE NOTE: EFFECTIVE APRIL 29, 2013, THIS ENDORSEMENT IS NO LONGER AVAILABLE TO ADD TO A CONTRACT. If you select the Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up, you pay the charge, currently 0.05% of the GWB each Contract Month (0.60% annually), subject to a maximum annual charge of 1.20%.We will waive the charge at the end of a Contract Month to the extent that the charge exceeds the amount of your Contract Value allocated to the Investment Divisions.For more information about the GWB, please see “Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up” beginning on page 54 . We deduct the charge from your Contract Value on a pro rata basis over each applicable Investment Division.With the Investment Divisions, we deduct the charge by canceling Accumulation Units rather than as part of the calculation to determine Accumulation Unit Value.While the charge is deducted from Contract Value, it is based on the applicable percentage of the GWB.Upon termination of the endorsement, the charge is prorated for the period since the last monthly charge. We reserve the right to prospectively change the charge: on new Contracts, if you select this benefit after your Contract is issued (subject to availability), or upon election of a step-up – subject to the applicable maximum charge. The actual deduction of the charge will be reflected in your quarterly statement.We stop deducting this charge on the earlier date that you annuitize the Contract, or your Contract Value is zero.Please check with your representative to learn about the current level of the charge, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus.In addition, please consult the representative to be sure if a step-up is right for you and about any increase in charges upon 34 a step-up.Upon election of the GMWB and a step-up, the applicable GMWB charge will be reflected in your confirmation.For more information about how the endorsement works, please see “Guaranteed Minimum Withdrawal Benefit With 5-year Step-Up” beginning on page 54 .Also see “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional important information to consider when purchasing a Guaranteed Minimum Withdrawal Benefit. 5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 5”) Charge. The charge for this GMWB begins when the endorsement is added to the Contract and is expressed as an annual percentage of the GWB (see table below).The actual deduction of the charge will be reflected in your quarterly statement.For more information about the GWB, please see “5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up” beginning on page 59 . 5% GMWB With Annual Step-Up Annual Charge Maximum Current 1.74% 0.87% Charge Basis GWB Charge Frequency Monthly Monthly We deduct the charge from your Contract Value on a pro rata basis over each applicable Investment Division by canceling Accumulation Units rather than as part of the calculation to determine Accumulation Unit Value.While the charge is deducted from the Contract Value, it is based on the applicable percentage of the GWB.We will waive the charge at the end of a Contract Month, however, to the extent that the charge exceeds the amount of your Contract Value allocated to the Investment Divisions.Upon termination of the endorsement, including upon conversion (if conversion is permitted), the charge is prorated for the period since the last monthly charge. We reserve the right to prospectively change the charge on new Contracts or if you select this benefit after your Contract is issued (subject to availability) – subject to the maximum annual charge. We may also change the charge when there is a step-up on or after the second Contract Anniversary, subject to the maximum annual charge.In this case, if the GMWB charge is to increase, a notice will be sent to you 45 days prior to the Contract Anniversary or Contract Quarterly Anniversary.You may then elect to discontinue the automatic step-up provision and the GMWB charge will not increase but remain at its then current level.While electing to discontinue the automatic step-ups will prevent an increase in the charge, discontinuing step-ups also means foregoing possible increases in your GWB and/or GAWA, so carefully consider this decision should we notify you of a charge increase.You may subsequently elect to reinstate the step-up provision at the then current GMWB Charge.All requests will be effective on the Contract Anniversary or Contract Quarterly Anniversary following receipt of the request in Good Order within 30 days prior to the Contract Anniversary or Contract Quarterly Anniversary. We stop deducting this charge on the earlier of the date that the GMWB is terminated, or your Contract Value is zero.Please check with your representative to learn about the current level of the charge, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus.In addition, please consult the representative to be sure if a step-up is right for you and about any increase in charges upon a step-up.Upon election of the GMWB and a step-up, the applicable GMWB charge will be reflected in your confirmation.For more information about how the endorsement works, please see “5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (AutoGuard 5)” beginning on page 59 .Also see “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional important information to consider when purchasing a Guaranteed Minimum Withdrawal Benefit. 6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 6”) Charge. PLEASE NOTE: EFFECTIVE APRIL 29, 2013, THIS ENDORSEMENT IS NO LONGER AVAILABLE TO ADD TO A CONTRACT. The charge for this GMWB begins when the endorsement is added to the Contract and is expressed as an annual percentage of the GWB (see table below).The actual deduction of the charge will be reflected in your quarterly statement.For more information about the GWB, please see “6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up” beginning on page 62 . 6% GMWB With Annual Step-Up Annual Charge Maximum Current 2.04% 1.02% Charge Basis GWB Charge Frequency Monthly Monthly We deduct the charge from your Contract Value on a pro rata basis over each applicable Investment Division by canceling Accumulation Units rather than as part of the calculation to determine Accumulation Unit Value.While the charge is deducted from the Contract Value, it is based on the applicable percentage of the GWB.We will waive the charge at the end of a Contract Month, 35 however, to the extent that the charge exceeds the amount of your Contract Value allocated to the Investment Divisions.Upon termination of the endorsement, including upon conversion (if conversion is permitted), the charge is prorated for the period since the last monthly charge. We reserve the right to prospectively change the charge on new Contracts or if you select this benefit after your Contract is issued (subject to availability) – subject to the maximum annual charge. We may also change the charge when there is a step-up on or after the second Contract Anniversary, subject to the maximum annual charge.In this case, if the GMWB charge is to increase, a notice will be sent to you 45 days prior to the Contract Anniversary or Contract Quarterly Anniversary.You may then elect to discontinue the automatic step-up provision and the GMWB charge will not increase but remain at its then current level.While electing to discontinue the automatic step-ups will prevent an increase in the charge, discontinuing step-ups also means foregoing possible increases in your GWB and/or GAWA, so carefully consider this decision should we notify you of a charge increase.You may subsequently elect to reinstate the step-up provision at the then current GMWB Charge.All requests will be effective on the Contract Anniversary or Contract Quarterly Anniversary following receipt of the request in Good Order within 30 days prior to the Contract Anniversary or Contract Quarterly Anniversary. We stop deducting this charge on the earlier of the date that the GMWB is terminated, or your Contract Value is zero.Please check with your representative to learn about the current level of the charge, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus.In addition, please consult the representative to be sure if a step-up is right for you and about any increase in charges upon a step-up.Upon election of the GMWB and a step-up, the applicable GMWB charge will be reflected in your confirmation.For more information about how the endorsement works, please see “6% Guaranteed Minimum Withdrawal Benefit with Annual Step-Up (AutoGuard 6)” beginning on page 62 .Also see “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional important information to consider when purchasing a Guaranteed Minimum Withdrawal Benefit. For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (with and without the Optional Income Upgrade Table)(“LifeGuard Freedom 6 Net”) Charge.The charge for this GMWB varies depending on whether you select the Optional Income Upgrade Table which provides a higher GAWA percentage at an increased charge . For endorsements purchased on or after April 29, 2013 , if you elect this GMWB without the Optional Income Upgrade Table you will pay [] % of the GWB each Contract Month ( [] % annually).If you elect the Optional Income Upgrade Table, you will pay [] % of the GWB each Contract Month ( [] % annually). For endorsements purchased before April 29, 2013, i f you select this GMWB without the Optional Income Upgrade Table, you will pay 0.0925% of the GWB each Contract Month (1.11% annually).If you elect the Optional Income Upgrade Table, you will pay 0.1125% of the GWB each Contract Month (1.35% annually).We will waive the charge at the end of a Contract Month to the extent that the charge exceeds the amount of your Contract Value allocated to the Investment Divisions.For more information about the GWB and the Optional Income Upgrade Table, please see “For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount” beginning on page 65 .We deduct the charge from your Contract Value pro rata over each applicable Investment Division by canceling accumulation units rather than as part of the calculation to determine Accumulation Unit Value.While the charge is deducted from Contract Value, it is based on the applicable percentage of the GWB.Upon termination of the endorsement, including upon conversion (if conversion is permitted), the charge is prorated for the period since the last monthly charge. We reserve the right to prospectively change the charge on new Contracts or if you select this benefit after your Contract is issued (subject to availability), subject to the maximum annual charge of [] % annually for endorsements without the Optional Income Upgrade Table (2.22% for endorsements purchased before April 29, 2013 ) , and [] % for endorsements with the Optional Income Upgrade Table (2.70% for endorsements purchased before April 29, 2013 ) .We may also change the charge when there is a step-up on or after the second Contract Anniversary, again subject to the applicable maximum annual charge.If the GMWB charge is to increase, a notice will be sent to you 45 days prior to the Contract Anniversary.You may then elect to discontinue the automatic step-up provision and the GMWB charge will not increase but remain at its then current level.Please be aware that election to discontinue the automatic step-ups will also discontinue the application of the GWB bonus.While electing to discontinue the automatic step-ups will prevent an increase in charge, discontinuing step-ups and, therefore, discontinuing application of the GWB bonus also means foregoing possible increases in your GWB and/or GAWA so carefully consider this decision should we notify you of a charge increase.Also know that you may subsequently elect to reinstate the step-up provision together with the GWB bonus provision at the then current GMWB Charge. All requests will be effective on the Contract Anniversary following receipt of the request in Good Order. The actual deduction of the charge will be reflected in your quarterly statement.You will continue to pay the charge for the endorsement through the earlier date that you annuitize the Contract or your Contract Value is zero.Also, we will stop deducting the charge under the other circumstances that would cause the endorsement to terminate.For more information, please see “Termination” under “For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount” beginning on page 74 .Please check with your representative to learn about the current level of the charge, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus.In addition, 36 please consult the representative to be sure if a step-up is right for you and about any increase in charges upon a step-up.Upon election of the GMWB and a step-up, the applicable GMWB charge will be reflected in your confirmation.For more information about how the endorsement works, please see “For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount” beginning on page 65 .Also see “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional important information to consider when purchasing a Guaranteed Minimum Withdrawal Benefit. Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (with and without the Optional Income Upgrade Table)(“LifeGuard Freedom 6 Net With Joint Option”) Charge. PLEASE NOTE: EFFECTIVE OCTOBER 15, 2012, THIS ENDORSEMENT IS NO LONGER AVAILABLE TO ADD TO A CONTRACT. The charge for this GMWB varies depending on whether you select the Optional Income Upgrade Table which provides a higher GAWA percentage at an increased charge .If you select this GMWB without the Optional Income Upgrade Table, you will pay 0.13% of the GWB each Contract Month (1.56% annually).If you elect the Optional Income Upgrade Table, you will pay 0.15% of the GWB each Contract Month (1.80% annually).We will waive the charge at the end of a Contract Month to the extent that the charge exceeds the amount of your Contract Value allocated to the Investment Divisions.For more information about the GWB and the Optional Income Upgrade Table, please see “Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount” beginning on page 77 .We deduct the charge from your Contract Value pro rata over each applicable Investment Division by canceling accumulation units rather than as part of the calculation to determine Accumulation Unit Value.While the charge is deducted from Contract Value, it is based on the applicable percentage of the GWB.Upon termination of the endorsement, including upon conversion (if conversion is permitted), the charge is prorated for the period since the last monthly charge. We reserve the right to prospectively change the charge on new Contracts or if you select this benefit after your Contract is issued (subject to availability), subject to the maximum annual charge of 3.00% annually.We may also change the charge when there is a step-up on or after the second Contract Anniversary, again subject to the maximum annual charge.If the GMWB charge is to increase, a notice will be sent to you 45 days prior to the Contract Anniversary.You may then elect to discontinue the automatic step-up provision and the GMWB charge will not increase but remain at its then current level.Please be aware that election to discontinue the automatic step-ups will also discontinue the application of the GWB bonus.While electing to discontinue the automatic step-ups will prevent an increase in charge, discontinuing step-ups and, therefore, discontinuing application of the GWB bonus also means foregoing possible increases in your GWB and/or GAWA so carefully consider this decision should we notify you of a charge increase.Also know that you may subsequently elect to reinstate the step-up provision together with the GWB bonus provision at the then current GMWB Charge. All requests will be effective on the Contract Anniversary following receipt of the request in Good Order. The actual deduction of the charge will be reflected in your quarterly statement.You will continue to pay the charge for the endorsement through the earlier date that you annuitize the Contract or your Contract Value is zero.Also, we will stop deducting the charge under the other circumstances that would cause the endorsement to terminate.For more information, please see “Termination” under “Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount” beginning on page 87 .Please check with your representative to learn about the current level of the charge, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus.In addition, please consult the representative to be sure if a step-up is right for you and about any increase in charges upon a step-up.Upon election of the GMWB and a step-up, the applicable GMWB charge will be reflected in your confirmation.For more information about how the endorsement works, please see “Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount” beginning on page 77 .Also see “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional important information to consider when purchasing a Guaranteed Minimum Withdrawal Benefit. For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Step-Up (with and without the Optional Income Upgrade Table) (“LifeGuard Freedom Flex GMWB”) Charge. The charge for this GMWB begins when the endorsement is added to the Contract and is expressed as an annual percentage of the GWB.The percentage varies depending on whether you elect the Optional Income Upgrade Table which provides a higher GAWA percentage at an increased charge (see table below).For more information about the GWB and the Optional Income Upgrade Table, please see “LifeGuard Freedom Flex GMWB” beginning on page 91 . 37 GMWBS ISSUED ON OR AFTER APRIL 29, 2013 LifeGuard Freedom Flex GMWB Without Optional Income Upgrade Table Annual Charge Options Maximum Current 5% Bonus and Annual Step-Up [] % [] % 6% Bonus and Annual Step-Up [] % [] % 7% Bonus and Annual Step-Up [] % [] % Charge Basis GWB Charge Frequency Monthly LifeGuard Freedom Flex GMWB With Optional Income Upgrade Table Options Maximum Current 5% Bonus and Annual Step-Up [] % [] % 6% Bonus and Annual Step-Up [] % [] % 7% Bonus and Annual Step-Up [] % [] % Charge Basis GWB Charge Frequency Monthly Monthly GMWBS ISSUED BEFORE APRIL 29, 2013 LifeGuard Freedom Flex GMWB Without Optional Income Upgrade Table Annual Charge Options Maximum Current 5% Bonus and Annual Step-Up 1.80% 0.90% 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value (no longer offered on or after April 29, 2013) 2.04% 1.02% 6% Bonus and Annual Step-Up 1.92% 0.96% 6% Bonus and Annual Step-Up to the Highest Quarterly Contract Value (no longer offered on or after April 29, 2013) 2.22% 1.11% 7% Bonus and Annual Step-Up 2.22% 1.11% 7% Bonus and Annual Step-Up to the Highest Quarterly Contract Value (no longer offered on or after April 29, 2013) 2.52% 1.26% Charge Basis GWB Charge Frequency Monthly LifeGuard Freedom Flex GMWB With Optional Income Upgrade Table Options Maximum Current 5% Bonus and Annual Step-Up 2.34% 1.17% 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value (no longer offered on or after April 29, 2013) 2.52% 1.26% 6% Bonus and Annual Step-Up 2.40% 1.20% 6% Bonus and Annual Step-Up to the Highest Quarterly Contract Value (no longer offered on or after April 29, 2013) 2.70% 1.35% 7% Bonus and Annual Step-Up 2.70% 1.35% 7% Bonus and Annual Step-Up to the Highest Quarterly Contract Value (no longer offered on or after April 29, 2013) 3.00% 1.50% Charge Basis GWB Charge Frequency Monthly Monthly You pay the applicable annual percentage of the GWB each Contract Month.We deduct the charge from your Contract Value.Monthly charges are pro rata deducted over each applicable Investment Division.We deduct the charge by canceling Accumulation Units rather than as part of the calculation to determine Accumulation Unit Value.While the charge is deducted from Contract Value, it is based on the applicable percentage of the GWB.We will waive the charge at the end of a Contract Month, however, to the extent 38 that the charge exceeds the amount of your Contract Value allocated to the Investment Divisions.Upon termination of the endorsement, including upon conversion (if conversion is permitted), the charge is prorated for the period since the last monthly charge. We reserve the right to prospectively change the charge on new Contracts, or if you select this benefit after your Contract is issued (subject to availability), subject to the applicable maximum annual charge.We may also change the charge when there is a step-up on or after the second Contract Anniversary, again subject to the maximum annual charge.If the GMWB charge is to increase, a notice will be sent to you 45 days prior to the Contract Anniversary.You may then elect to discontinue the automatic step-up provision and the GMWB charge will not increase but remain at its then current level.Please be aware that election to discontinue the automatic step-ups will also discontinue the application of the GWB bonus.While electing to discontinue the automatic step-ups will prevent an increase in the charge, discontinuing step-ups and, therefore, discontinuing application of the GWB bonus also means foregoing possible increases in your GWB and/or GAWA so carefully consider this decision should we notify you of a charge increase.Also know that you may subsequently elect to reinstate the step-up provision together with the GWB bonus provision at the then current GMWB Charge. All requests will be effective on the Contract Anniversary following receipt of the request in Good Order. The actual deduction of the charge will be reflected in your quarterly statement.You will continue to pay the charge for the endorsement through the earlier date that you annuitize the Contract or your Contract Value is zero.We will, however, stop deducting the charge under the other circumstances that would cause the endorsement to terminate.For more information, please see “Termination” under “LifeGuard Freedom Flex GMWB” beginning on page 99 .Please check with your representative to learn about the current level of the charge, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus.In addition, please consult the representative to be sure if a step-up is right for you and about any increase in charges upon a step-up.Upon election of the GMWB and a step-up, the applicable GMWB charge will be reflected in your confirmation.For more information about how the endorsement works, please see “LifeGuard Freedom Flex GMWB” beginning on page 91 .Also see “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional important information to consider when purchasing a Guaranteed Minimum Withdrawal Benefit. Note: The above section describes the charge for the LifeGuard Freedom Flex GMWB only.If you purchase(d) the LifeGuard Freedom Flex DB NY, additional charges apply.Please see “Optional Death Benefit - LifeGuard Freedom Flex DB NY Charge” under “Contract Charges”, beginning on page 34 for details. Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Step-Up (with and without the Optional Income Upgrade Table) (“LifeGuard Freedom Flex With Joint Option GMWB”) Charge. PLEASE NOTE: EFFECTIVE OCTOBER 15, 2012, THIS ENDORSEMENT IS NO LONGER AVAILABLE TO ADD TO A CONTRACT. The charge for this GMWB begins when the endorsement is added to the Contract and is expressed as an annual percentage of the GWB.The percentage varies depending on whether you elect the Optional Income Upgrade Table which provides a higher GAWA percentage at an increased charge (see table below).For more information about the GWB and the Optional Income Upgrade Table, please see “LifeGuard Freedom Flex With Joint Option” beginning on page 101 . LifeGuard Freedom Flex With Joint Option GMWB Without Optional Income Upgrade Table Annual Charge Options Maximum Current 5% Bonus and Annual Step-Up 2.10% 1.05% 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.52% 1.26% 6% Bonus and Annual Step-Up 2.52% 1.26% Charge Basis GWB Charge Frequency Monthly 39 LifeGuard Freedom Flex With Joint Option GMWB With Optional Income Upgrade Table Annual Charge Options Maximum Current 5% Bonus and Annual Step-Up 2.64% 1.32% 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 3.00% 1.50% 6% Bonus and Annual Step-Up 3.00% 1.50% Charge Basis GWB Charge Frequency Monthly You pay the applicable annual percentage of the GWB each Contract Month.We deduct the charge from your Contract Value.Monthly charges are pro rata deducted over each applicable Investment Division.We deduct the charge by canceling Accumulation Units rather than as part of the calculation to determine Accumulation Unit Value.While the charge is deducted from Contract Value, it is based on the applicable percentage of the GWB.We will waive the charge at the end of a Contract Month, however, to the extent that the charge exceeds the amount of your Contract Value allocated to the Investment Divisions.Upon termination of the endorsement, including upon conversion (if conversion is permitted), the charge is prorated for the period since the last monthly charge. We reserve the right to prospectively change the charge on new Contracts, or if you select this benefit after your Contract is issued (subject to availability), subject to the applicable maximum annual charge.We may also change the charge when there is a step-up on or after the second Contract Anniversary, again subject to the maximum annual charge.If the GMWB charge is to increase, a notice will be sent to you 45 days prior to the Contract Anniversary.You may then elect to discontinue the automatic step-up provision and the GMWB charge will not increase but remain at its then current level.Please be aware that election to discontinue the automatic step-ups will also discontinue the application of the GWB bonus.While electing to discontinue the automatic step-ups will prevent an increase in the charge, discontinuing step-ups and, therefore, discontinuing application of the GWB bonus also means foregoing possible increases in your GWB and/or GAWA so carefully consider this decision should we notify you of a charge increase.Also know that you may subsequently elect to reinstate the step-up provision together with the GWB bonus provision at the then current GMWB Charge. All requests will be effective on the Contract Anniversary following receipt of the request in Good Order. The actual deduction of the charge will be reflected in your quarterly statement.You will continue to pay the charge for the endorsement through the earlier date that you annuitize the Contract or your Contract Value is zero.We will, however, stop deducting the charge under the other circumstances that would cause the endorsement to terminate.For more information, please see “Termination” under “LifeGuard Freedom Flex With Joint Option GMWB” beginning on page 110 .Please check with your representative to learn about the current level of the charge, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus.In addition, please consult the representative to be sure if a step-up is right for you and about any increase in charges upon a step-up.Upon election of the GMWB and a step-up, the applicable GMWB charge will be reflected in your confirmation.For more information about how the endorsement works, please see “LifeGuard Freedom Flex With Joint Option GMWB” beginning on page 101 .Also see “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional important information to consider when purchasing a Guaranteed Minimum Withdrawal Benefit. Guaranteed Minimum Withdrawal Benefit For Stretch RMDs (“MarketGuard Stretch GMWB”) Charge. The charge for this GMWB begins when the endorsement is added to the Contract and is expressed as an annual percentage of the GMWB Charge Base (see table below). Annual Charge Maximum Current 2.22% 1.11% Charge Basis GMWB Charge Base Charge Frequency Monthly Monthly GMWB Charge Base.At election, the GMWB Charge Base is equal to the Guaranteed Withdrawal Balance (“GWB”).After each subsequent purchase payment, the GMWB Charge Base is increased by the amount of the purchase payment net of any applicable Premium taxes, subject to a maximum of $5,000,000.The GMWB Charge Base is not reduced for withdrawals unless a withdrawal, plus all prior withdrawals in the current Contract Year, exceeds the greater of the GAWA or Stretch RMD, as applicable. In this case, the GMWB Charge Base is reduced for the Excess Withdrawal amount in the same proportion as the Contract Value is reduced by the Excess Withdrawal. The Excess Withdrawal is defined to be the lesser of: ● The total amount of the current partial withdrawal, Or ● The amount by which the cumulative partial withdrawals for the current Contract Year exceeds the greater of the GAWA or the Stretch RMD, as applicable. For more information about the GMWB Charge Base, GAWA and Stretch RMD, please see “Guaranteed Minimum Withdrawal Benefit For Stretch RMDs (“MarketGuard Stretch GMWB”) beginning on page 112 . We deduct the charge from your Contract Value on a pro rata basis over each applicable Investment Division.With the Investment Divisions, we deduct the charge by canceling Accumulation Units rather than as part of the calculation to determine Accumulation Unit Value.While the charge is deducted from Contract Value, it is based on the applicable percentage of the GMWB Charge Base. 40 We will waive the charge at the end of a Contract Month, however, to the extent that the charge exceeds the amount of your Contract Value allocated to the Investment Divisions.Upon termination of the endorsement, the charge is prorated for the period since the last monthly charge. We reserve the right to prospectively change the charge on new Contracts, or elections after issue subject to the applicable maximum charge. The actual deduction of the charge will be reflected in your quarterly statement.We stop deducting this charge on the earlier of the date the endorsement terminates, or the date your Contract Value is zero.Please check with your representative to learn about the current level of the charge, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus.For more information about how the endorsement works, please see “Guaranteed Minimum Withdrawal Benefit For Stretch RMDs (‘MarketGuard Stretch GMWB’)” beginning on page 112 .Also see “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional important information to consider when purchasing a Guaranteed Minimum Withdrawal Benefit. Five-Year Withdrawal Charge Period.If you select the optional five-year withdrawal charge period feature, you will pay 0.30% on an annual basis of the average daily net asset value of your allocations to the Investment Divisions.We stop deducting this charge on the date you annuitize. 20% Additional Free Withdrawal Charge.If you select the optional feature that permits you to withdraw 20% of Premium (still subject to a withdrawal charge minus earnings) during a Contract Year without a withdrawal charge, you will pay 0.30% on an annual basis of the average daily net asset value of your allocations to the Investment Divisions.We stop deducting this charge on the date you annuitize. Other Expenses.We pay the operating expenses of the Separate Account including those not covered by the mortality and expense and administrative charges.There are deductions from and expenses paid out of the assets of the Fund.These expenses are described in the attached prospectus for the JNL Series Trust and the JNL Variable Fund LLC.For more information, please see the “Fund Operating Expenses” table beginning on page 9. Premium Taxes.Your state charges Premium taxes or other similar taxes.We pay these taxes and may make a deduction from your Contract Values for them.Currently, the deduction would be 2% of a Premium payment, but we are not required to pay Premium taxes. Income Taxes.We reserve the right, when calculating unit values, to deduct a credit or charge with respect to any taxes we have paid or reserved for during the valuation period that we determine to be attributable to the operation of the Separate Account, or to a particular Investment Division.No federal income taxes are applicable under present law, and we are not presently making any such deduction. DISTRIBUTION OF CONTRACTS Jackson National Life Distributors LLC (“JNLD” or “Distributor”), located at 7601 Technology Way, Denver, Colorado 80237, serves as the distributor of the Contracts.JNLD is a wholly owned subsidiary of Jackson National Life Insurance Company (“Jackson®”), Jackson of NY’s parent.JNLD is registered as a broker-dealer with the Securities and Exchange Commission under the Securities Exchange Act of 1934 and is a member of the Financial Industry Regulatory Authority (“FINRA”).JNLD is not a member of the Securities Investor Protection Corporation (“SIPC”). The Contract is offered to customers of various financial institutions, brokerage firms and their affiliate insurance agencies. No financial institution, brokerage firm or insurance agency has any legal responsibility to pay amounts that are owed under the Contract. The obligations and guarantees under the Contract are the sole responsibility of Jackson.The financial institution, brokerage firm or insurance agency is responsible for delivery of various related disclosure documents and the accuracy of their oral description and recommendation of the purchase of the Contract. Commissions are paid to broker-dealers who sell the Contracts.While commissions may vary, they are not expected to exceed 8% of any Premium payment.Where lower commissions are paid up front, we may also pay trail commissions.We may also pay commissions on the Income Date if the annuity option selected involves a life contingency or a payout over a period of ten or more years. Under certain circumstances, JNLD out of its own resources may pay bonuses, overrides, and marketing allowances, in addition to the standard commissions.These payments and/or reimbursements to broker-dealers are in recognition of their marketing and distribution and/or administrative services support.They may not be offered to all broker-dealers, and the terms of any particular agreement may vary widely among broker-dealers depending on, among other things, the level and type of marketing and distribution support provided assets under management and the volume and size of the sales of our insurance products.They may provide us greater access to the registered representatives of the broker-dealers receiving such compensation or may otherwise influence the broker-dealer and/or registered representative to present the Contracts more favorably than other investment alternatives.Such compensation 41 is subject to applicable state insurance law and regulation and the NASD rules of conduct.While such compensation may be significant, it will not cause any additional direct charge by us to you. The two primary forms of such compensation paid by JNLD are overrides and marketing support payments.Overrides are payments that are designed as consideration for product placement, assets under management and sales volume.Overrides are generally based on a fixed percentage of product sales and generally range from 10 to 50 basis points (0.10% to 0.50%).Marketing support payments may be in the form of cash and/or non-cash compensation and allow us to, among other things, participate in sales conferences, sponsorships and educational seminars.Examples of such payments include, but are not limited to, reimbursements for representative training or “due diligence” meetings (including travel and lodging expenses), client events, speaker fees and business development and educational enhancement items, including payments to third party vendors for such items.Payments or reimbursements for meetings and seminars are generally based on the anticipated level of participation and/or accessibility and the size of the audience.Subject to NASD rules of conduct, we may also provide cash and/or non-cash compensation to registered representatives in the form of gifts, promotional items and occasional meals and entertainment.Individual registered representatives may receive differing levels of sales and service support. Below is an alphabetical listing of the 20 broker-dealers that received the largest amounts of marketing and distribution and/or administrative support in 2011 from the Distributor in relation to the sale of our variable insurance products: 42 [TO BE UPDATED BY AMENDMENT] Commonwealth Financial Network ING Financial Partners Inc INVEST Financial Corporation Investment Centers of America Lincoln Financial Advisors LPL Financial Corporation Merrill Lynch MML Investors Services Inc Morgan Keegan National Planning Corporation NEXT Financial Group, Inc. Raymond James RBC Capital Markets Corp Securities America Signator Investors, Inc SII Investments Stifel Nicolaus & Company UBS Financial Services Inc Wells Fargo Advisors Woodbury Financial Services Inc Please see Appendix C for a complete list of broker-dealers that received amounts of marketing and distribution and/or administrative support in 2011 from the Distributor in relation to the sale of our variable insurance products.While we endeavor to update this list on an annual basis, please note that interim changes or new arrangements may not be listed. We may, under certain circumstances where permitted by applicable law, pay a bonus to a Contract purchaser to the extent the broker-dealer waives its commission.You can learn about the amount of any available bonus by calling the toll-free number on the cover page of this prospectus.Contract purchasers should inquire of the representative if such bonus is available to them and its compliance with applicable law.We may use any of our corporate assets to cover the cost of distribution, including any profit from the Contract’s mortality and expense risk charge and other charges.Besides Jackson National Life Distributors LLC, we are affiliated with the following broker-dealers: ● National Planning Corporation, ● SII Investments, Inc., ● IFC Holdings, Inc. d/b/a Invest Financial Corporation, ● Investment Centers of America, Inc., and ● Curian Clearing LLC The Distributor also has the following relationships with the sub-advisers and their affiliates.The Distributor receives payments from certain sub-advisers to assist in defraying the costs of certain promotional and marketing meetings in which they participate.The amounts paid depend on the nature of the meetings, the number of meetings attended, the costs expected to be incurred and the level of the sub-adviser’s participation.Our affiliated broker-dealers may also sell the retail mutual funds of certain sub-advisers.In addition, the Distributor acts as distributor of variable annuity contracts and variable life insurance policies (the “Other Contracts”) issued by Jackson of NY and Jackson, its parent.Raymond James Financial Services, a brokerage affiliate of the sub-adviser to the JNL/Eagle Funds, participates in the sale of Contracts and is compensated by JNLD for its activities at the standard rates of compensation.Unaffiliated broker-dealers are also compensated at the standard rates of compensation.The compensation consists of commissions, trail commissions and other compensation or promotional incentives as described above and in the prospectus or statement of additional information for the Other Contracts. All of the compensation described here, and other compensation or benefits provided by Jackson of NY or our affiliates, may be greater or less than the total compensation on similar or other products.The amount and/or structure of the compensation can possibly create a potential conflict of interest as it may influence your registered representative, broker-dealer or selling institution to present this Contract over other investment alternatives. The variations in compensation, however, may also reflect differences in sales effort 43 or ongoing customer services expected of the registered representative or the broker-dealer.You may ask your registered representative about any variations and how he or she and his or her broker-dealer are compensated for selling the Contract. PURCHASES Minimum Initial Premium: ● $5,000 under most circumstances ● $2,000 for a qualified plan Contract Minimum Additional Premiums: ● $500 for a qualified or non-qualified plan ● $50 for an automatic payment plan ● You can pay additional Premiums at any time during the accumulation phase unless a specific optional benefit or feature provides limitations. These minimums apply to purchases, but do not preclude subsequent partial withdrawals that would reduce Contract Values below the minimum initial purchase amounts, as long as the amount left in the account is sufficient to pay the withdrawal charge.We reserve the right to limit the number of Contracts that you may purchase.We also reserve the right to refuse any Premium payment.There is a $100 minimum balance requirement for each Fixed Account and Investment Division.A withdrawal request that would reduce the remaining Contract Value to less than $100 will be treated as a request for a complete withdrawal.We reserve the right to restrict availability or impose restrictions on the Fixed Account options. Maximum Premiums: ● The maximum aggregate Premiums you may make without our prior approval is $1 million. The payment of subsequent Premiums relative to market conditions at the time they are made may or may not contribute to the various benefits under your Contract, including the death benefit or any GMWB. Allocations of Premium.You may allocate your Premiums to one or more of the Fixed Account and Investment Divisions.Each allocation must be a whole percentage between 0% and 100%.The minimum amount you may allocate to the Fixed Account or an Investment Division is $100.We will allocate any additional Premiums you pay in the same way unless you instruct us otherwise. Although more than 18 Investment Divisions and the Fixed Account are available under your Contract, you may not allocate your Contract Values among more than 18 at any one time. We will issue your Contract and allocate your first Premium within two Business Days (days when the New York Stock Exchange is open) after we receive your first Premium and all information that we require for the purchase of a Contract.If we do not receive all of the information that we require, we will contact you to get the necessary information.If for some reason we are unable to complete this process within five Business Days, we will return your money. Each Business Day ends when the New York Stock Exchange closes (usually 4:00 p.m. Eastern time). Optional Contract Enhancements. PLEASE NOTE: EFFECTIVE OCTOBER 15, 2012, THESE ENDORSEMENTS ARE NOT CURRENTLY AVAILABLE TO ADD TO A CONTRACT. You may elect one of our three optional Contract Enhancement endorsements.The Contract Enhancement endorsements available are the 2% Contract Enhancement endorsement, 3% Contract Enhancement endorsement or 4% Contract Enhancement endorsement.Contract Enhancement endorsements are available only at the time you purchase your contract and to Owners 87 years old and younger.If elected, a Contract Enhancement endorsement cannot be canceled.You may not elect the 3% or 4% Contract Enhancement endorsements with the 20% Additional Free Withdrawal endorsement.In addition, if you elect any Contract Enhancement endorsement, you cannot select the Capital Protection Program. 44 If you elect a Contract Enhancement endorsement, the following Fixed Account restrictions currently apply.During the first eight Contract Years (six Contract Years for the 2% Contract Enhancement), the three, five and seven year Fixed Account Options are not available and transfers to any Fixed Account Option are not permitted (including under the Dollar Cost Averaging program).During the first seven Contract Years (five Contract Years for the 2% Contract Enhancement), Premiums may be allocated to the one year Fixed Account Option.However, any Premium allocated to the one year Fixed Account must be transferred out of the one year Fixed Account in a series of scheduled monthly transfers to your choice of Investment Divisions within either a 6 or 12 month period beginning on the date we received the Premium.Therefore, at the end of the 6 or 12 month period, all amounts in the one year Fixed Account will have been transferred out of the one year Fixed Account.(See “The Fixed Account” on page 14 .)These restrictions may be modified, eliminated, or otherwise revised, at which time we will provide you with written notice of the changes. If an optional Contract Enhancement endorsement is elected, then at the end of any Business Day in the first seven Contract Years (five Contract Years for the 2% Contract Enhancement) when we receive a Premium payment, we will credit your Contract Value with a Contract Enhancement.The actual Contract Enhancement percentage applied to the Premium payment varies, depending upon which Contract Enhancement you have selected and the Contract Year in which you make your payment.Therefore, the dollar amount of the actual Contract Enhancement credited to your Contract Value also varies, depending on the Contract Enhancement percentage applied and the amount of the Premium payment.The Contract Enhancement percentage applied to a Premium payment is generally a declining and lesser percentage for Premium payments received after the first Contract Year (see the schedules below). In addition, since total expenses for a Contract with a Contract Enhancement are higher than those for a Contract without a Contract Enhancement, it is possible that upon surrender you will receive less money back than you would have if you had not elected a Contract Enhancement.This is discussed further on page 46 . 2% Contract Enhancement endorsement Contract Year Premium is Received 0-1 1-2 2-3 3-4 4-5 5+ Contract Enhancement Percentage of the Premium Payment 2.00% 2.00% 1.25% 1.25% 0.50% 0% 3% Contract Enhancement endorsement Contract Year Premium is Received 0-1 1-2 2-3 3-4 4-5 5-6 6-7 7+ Contract Enhancement Percentage of the Premium Payment 3.00% 3.00% 2.25% 2.00% 2.00% 1.00% 1.00% 0% 4% Contract Enhancement endorsement Contract Year Premium is Received 0-1 1-2 2-3 3-4 4-5 5-6 6-7 7+ Contract Enhancement Percentage of the Premium Payment 4.00% 4.00% 3.00% 2.50% 2.50% 1.25% 1.25% 0% There is a charge for the optional Contract Enhancement endorsements that is assessed against the Investment Divisions and the Fixed Account for the Contract Enhancements, and its amount depends upon which Contract Enhancement endorsement you elect.For more information about the charges for these endorsements, please see “Contract Enhancement Charge” on page 32 . We will impose a Contract Enhancement recapture charge if you: ● make a total withdrawal within the recapture charge schedule or a partial withdrawal within the recapture charge schedule in excess of the free withdrawals permitted by your Contract (or an additional free withdrawal endorsement if elected) (the recapture charge is imposed only on the excess amount above the free withdrawal amount), ● make a partial withdrawal within the recapture charge schedule in excess of the required minimum distribution of the Internal Revenue Code (the entire withdrawal will be assessed the applicable recapture charge), or 45 ● return your Contract during the Free Look period.(If you return your Contract during the Free Look period, the entire amount of the Contract Enhancement will be recaptured.) The Recapture Charge schedule(s) can be found beginning on page 32 of this prospectus.The percentage amount of the recapture charge depends upon (i) the corresponding declining amount of the Contract Enhancement based on the Contract Year when the Premium payment being withdrawn was received and (ii) when the recapture charge is imposed based on the Completed Years since the receipt of the related Premium.(See the examples in Appendix B showing how these recapture charges are applied to withdrawals.) We will not impose the Contract Enhancement recapture charge on any amounts paid out as: ● earnings(excess of your Contract Value allocated to the Investment Divisions and the Fixed Account over your Remaining Premium in these Options); ● death benefits; ● income payments paid during the income phase; ● withdrawals taken under your Contract’s free withdrawal provisions; ● withdrawals necessary to satisfy the required minimum distribution of the Internal Revenue Code (but if the requested withdrawal exceeds the required minimum distribution, then the entire withdrawal will be assessed the applicable recapture charge); or ● withdrawals of up to $250,000 from the Separate Account or from the Fixed Account if you need extended hospital or nursing home care as provided in your Contract (see “Waiver of Withdrawal and Recapture Charges for Extended Care” on page 51 for more information). For purposes of the recapture charge, we treat withdrawals as coming first from earnings and then from the oldest Remaining Premium, based on the completed years (12 months) since the receipt of Premiums.(See example 2 in Appendix B for an illustration.)We expect to make a profit on these charges for the Contract Enhancements.Examples in Appendix B may assist you in understanding how recapture charges for the Contract Enhancements work.In certain situations, both a recapture charge and a withdrawal charge will be charged on your withdrawal amount (see examples 1 and 2 in Appendix B). Your Contract Value will reflect any gains or losses attributable to a Contract Enhancement. Contract Enhancements, and any increase in value attributable to a Contract Enhancement, distributed under your Contract will be considered earnings under the Contract for tax purposes. As referenced above, there is a charge for the optional Contract Enhancement endorsements.This Contract Enhancement charge is based on the average daily net asset value of your allocations to the Investment Divisions and is deducted from the total value of the Separate Account.In addition, for the Fixed Account, the Contract Enhancement charge lowers the credited rate that would apply if the Contract Enhancement had not been elected.Therefore, you will incur charges on the entire amounts included in your Contract, which includes Premium payments made in the first seven Contract Years (five for the 2% Contract Enhancement), the Contract Enhancement and the earnings, if any, on such amounts for the first seven Contract Years (five for the 2% Contract Enhancement).As a result, the aggregate charges assessed will be higher than those that would be charged if you did not elect a Contract Enhancement.Accordingly, it is possible that upon surrender, you will receive less money back than you would have if you had not elected a Contract Enhancement. Jackson of NY will recapture all or part of any Contract Enhancements if you make withdrawals in the first seven Contract Years (five Contract Years for the 2% Contract Enhancement).We expect to profit from certain charges assessed under the Contract, including the withdrawal charge, the mortality and expense risk charge and the Contract Enhancement charge. Charges for the Contract Enhancement are not assessed after the seventh Contract Year (fifth for the 2% Contract Enhancement).Accordingly, the increased Contract Value resulting from a Contract Enhancement is reduced during the first seven Contract Years (five for the 2% Contract Enhancement) by the operation of the Contract Enhancement charge.If you make Premium payments only in the first Contract Year and do not make a withdrawal during the first seven years (five for the 2% Contract Enhancement), at the end of the seven-year period (five for the 2% Contract Enhancement) that the Contract Enhancement charge is applicable, the Contract Value will be equal to or slightly higher than if you had not selected a Contract Enhancement, regardless of investment performance.Contract Values may also be higher if you pay additional Premium payments in the first Contract Year, because those additional amounts will be subject to the Contract Enhancement Charge for less than seven full years (five for the 2% Contract Enhancement). 46 In the first seven Contract Years (five for the 2% Contract Enhancement), the Contract Enhancement typically will be beneficial (even in circumstances where cash surrender value may not be higher than Contracts without the Contract Enhancement) in the following circumstances: ● death benefits computed on the basis of Contract Value; ● withdrawals taken under the 10% free withdrawal provision (or the 20% Additional Free Withdrawal Endorsement, if elected); ● withdrawals necessary to satisfy the required minimum distribution of the Internal Revenue Code; ● withdrawals under our extended care benefit.For more information, please see “Waiver of Withdrawal and Recapture Charges for Extended Care” beginning on page 51 . You currently may not elect any Contract Enhancement endorsement with the Capital Protection Program. The 3% and 4% Contract Enhancement may not be selected with the 20% Additional Free Withdrawal option. Capital Protection Program.If you select our Capital Protection program at issue, we will allocate enough of your Premium to the Fixed Account you select to assure that the amount so allocated will equal at the end of a selected period of 1, 3, 5, or 7 years, your total original Premium paid. You may allocate the rest of your Premium to any Investment Division(s).If any part of the Fixed Account value is surrendered or transferred before the end of the selected guarantee period, the value at the end of that period will not equal the original Premium. This program is available only if Fixed Account options are available.There is no charge for the Capital Protection Program.You should consult your Jackson of NY representative with respect to the current availability of 3, 5, 7 year Fixed Account options and the availability of the Capital Protection program. Currently, the Capital Protection Program is not available if you elect a Contract Enhancement endorsement. For an example of capital protection, assume you made a Premium payment of $10,000 when the interest rate for the three-year guaranteed period was 3% per year.We would allocate $9,152 to that guarantee period because $9,152 would increase at that interest rate to $10,000 after three years, assuming no withdrawals are taken.The remaining $848 of the payment would be allocated to the Investment Division(s) you selected. Alternatively, assume Jackson of NY receives a Premium payment of $10,000 when the interest rate for the 7-year period is 6.75% per year.Jackson of NY will allocate $6,331 to that guarantee period because $6,331 will increase at that interest rate to $10,000 after 7 years.The remaining $3,669 of the payment will be allocated to the Investment Division(s) you selected. Thus, as these examples demonstrate, the shorter guarantee periods require allocation of substantially all of your Premium to achieve the intended result.In each case, the results will depend on the interest rate declared for the guaranteed period. Accumulation Units.Your Contract Value allocated to the Investment Divisions will go up or down depending on the performance of the Investment Divisions you select.In order to keep track of the value of your Contract during the accumulation phase, we use a unit of measure called an “Accumulation Unit.”During the income phase we use a measure called an “Annuity Unit.” Every Business Day, we determine the value of an Accumulation Unit for each of the Investment Divisions by: ● determining the total amount of assets held in the particular Investment Division; ● subtracting any asset-based charges and taxes chargeable under the Contract; and ● dividing this amount by the number of outstanding Accumulation Units. Charges deducted through the cancellation of units are not reflected in the computation. The value of an Accumulation Unit may go up or down from day to day.The base Contract has a different Accumulation Unit Value than each combination of optional endorsements an Owner may elect, based on the differing amount of charges applied in calculating that Accumulation Unit Value. When you make a Premium payment, we credit your Contract with Accumulation Units.The number of Accumulation Units we credit is determined at the close of that Business Day by dividing the amount of the Premium allocated to any Investment Division by 47 the value of the Accumulation Unit for that Investment Division that reflects the combination of optional endorsements you have elected and their respective charges. In connection with arrangements we have to transact business electronically, we may have agreements in place whereby the time when certain broker-dealers receive your initial Purchase Payment and all required information in Good Order will be used for initial pricing of your Contract values.However, if we do not have an agreement with a broker-dealer providing for these pricing procedures, initial Purchase Payments received by the broker-dealer will not be priced until they are received by us. As of the date of this prospectus, we have such an agreement with Morgan Stanley Smith Barney LLC and SBHU Life Agency.Please check with your financial representative to determine if his/her broker-dealer has an agreement with us that provides for these pricing procedures. TRANSFERS AND FREQUENT TRANSFER RESTRICTIONS You may transfer your Contract Value between and among the Investment Divisions at any time, unless transfers are subject to other limitations, but transfers between the Fixed Account and an Investment Division must occur prior to the Income Date. You can make 15 transfers every Contract Year during the accumulation phase without charge. A transfer will be effective as of the end of the Business Day when we receive your transfer request in Good Order, and we will disclaim all liability for transfers made based on your transfer instructions, or the instructions of a third party authorized to submit transfer requests on your behalf. Transfers from the Fixed Account generally will be subject to any applicable Interest Rate Adjustment. Potential Limits and Conditions on Fixed Account Transfers.There may be periods when we do not offer any Fixed Account.We can prohibit or impose limitations or other requirements on transfers to or from the Fixed Account, as permitted by applicable law.Currently, for Contracts with an optional Contract Enhancement, transfers are not permitted to a Fixed Account Option during the first eight Contract Years (six Contract Years for the 2% Contract Enhancement).This restriction may be modified, eliminated, or otherwise revised, at which time we will provide you with written notice of the changes. In addition, the Contracts also specifically reserve the right to impose the limitations and conditions set forth in 1-4 below with respect to the one-year Fixed Account Option.Although we are not imposing these restrictions as of the date of this prospectus, if we do decide to impose them, they could provide as follows with respect to both new and already outstanding Contracts: 1.During any Contract Year, the aggregate dollar amount of all transfers from the one-year Fixed Account Option (including transfers at the end of the one-year period) could not exceed whichever of the following three maximums apply to you for that year: ● Maximum transfers during the first Contract Year in which you have Contract Value in the one-year Fixed Account Option subject to these restrictions: 1/3 of your Contract Value in the one-year Fixed Account Option as of the most recent Contract Anniversary; ● Maximum transfers during any subsequent Contract Year, if you had Contract Value subject to these restrictions during the preceding Contract year: i. 1/3 of your Contract Value in the one-year Fixed Account Option as of the most recent Contract Anniversary if you did not make a 1/3 transfer in the preceding year as mentioned above or ii. 1/2 of your Contract Value in the one-year Fixed Account Option as of the most recent Contract Anniversary if you did make such a 1/3 transfer in the preceding year; or ● Maximum transfers during any Contract Year, if you had Contract Value subject to these restrictions during both of the preceding two Contract Years and, in those years, you made the 1/3 maximum transfer in the first year and 1/2 maximum transfer in the second year as mentioned above: all of your remaining Contract Value in the one-year Fixed Account Option. 2.We could require that any transfer from the one-year Fixed Account Option in a Contract Year occur at least twelve months after the most recent such transfer in the previous Contract Year. 3.We could restrict or prohibit your transfers into or allocations of any additional Premiums to the one-year Fixed Account Option in any Contract Year in which you make a transfer from the one-year Fixed Account Option. 4.We could restrict or prohibit your transfers from the one-year Fixed Account Option in any Contract Year in which you make a transfer into or allocate any additional Premiums to the one-year Fixed Account Option. 48 We may impose restrictions 1-4 separately or in combination but we expect that they would be imposed as a group, so that you would be subject to all of these restrictions if you are subject to any of them. Certain systematic investment programs could be excluded from the restrictions listed in 1-4 above, such that transfers under those programs would not count against the maximum amounts that may be transferred out of the one-year Fixed Account Option and the Contract Value under such programs would be excluded from the computation of such maximum amounts. We also could permit or require that a systematic transfer program be used to make transfers from any Fixed Account Options. For example, you could be permitted to have the three transfers that are referred to in restriction 1 above automated through a systematic transfer out (“STO”) on each of your next three Contract Anniversaries.The amount automatically transferred on each of such three Contract Anniversaries would be the maximum amount that would be permitted to be transferred on that date under restriction 1, such that following the automatic STO transfer on the third such Contract Anniversary you would no longer have any Contract Value in the one-year Fixed Account Option.If we establish such an STO for you, however, we would (pursuant to restrictions 3 and 4 above) prohibit you from making any other transfer from, or any Premium payments or transfers into, the one-year Fixed Account Option during any Contract Year in which an automatic STO transfer is made for you.Also (pursuant to restriction 2 above) you could elect such an STO only if (i) at least twelve calendar months have passed since your last STO program (if any) had ended and (ii) during the Contract Year in which you make the election, you have not made any transfers from, or any Premium payments or transfers into the one-year Fixed Account Option (unless you made the transfer or Premium payment before the time we had instituted restrictions 1-4). Transfers pursuant to any STO would not count toward your 15 free transfer limit. If we require you to commence an STO at a time when, due to any of the foregoing restrictions, you would not be eligible to elect such a program, the three annual STO transfers will be delayed.In that case, the first such STO transfer would occur on the first Contract Anniversary after you are eligible to elect an STO. If we impose the restrictions described in 1-4 above, we would provide you prompt written notice of that fact, as well as any requirement or option to commence an STO.In that case, the restrictions would be effective immediately and we would not expect to provide you with an opportunity to make transfers from the one-year Fixed Account Option, other than in compliance with and subject to the limitations in such restrictions.Accordingly, you should consider whether you are willing to be subject to those limitations before you allocate any Premiums or transfers to the one-year Fixed Account Option. We also may restrict your participation in any systematic investment program if you allocate any amounts to a Fixed Account Option. Restrictions on Transfers: Market Timing.The Contract is not designed for frequent transfers by anyone.Frequent transfers between and among Investment Divisions may disrupt the underlying Funds and could negatively impact performance, by interfering with efficient management and reducing long-term returns, and increasing administrative costs.Frequent transfers may also dilute the value of shares of an underlying Fund.Neither the Contracts nor the underlying Funds are meant to promote any active trading strategy, like market timing.Allowing frequent transfers by one or some Owners could be at the expense of other Owners of the Contract.To protect Owners and the underlying Funds, we have policies and procedures to deter frequent transfers between and among the Investment Divisions. Under these policies and procedures, there is a $25 charge per transfer after 15 in a Contract Year, and no round trip transfers are allowed within 15 calendar days.Also, we could restrict your ability to make transfers to or from one or more of the Investment Divisions, which possible restrictions may include, but are not limited to: ● limiting the number of transfers over a period of time; ● requiring a minimum time period between each transfer; ● limiting transfer requests from an agent acting on behalf of one or more Owners or under a power of attorney on behalf of one or more Owners; or ● limiting the dollar amount that you may transfer at any one time. To the extent permitted by applicable law, we reserve the right to restrict the number of transfers per year that you can request and to restrict you from making transfers on consecutive Business Days.In addition, your right to make transfers between and among Investment Divisions may be modified if we determine that the exercise by one or more Owners is, or would be, to the disadvantage of other Owners. We continuously monitor transfers under the Contract for disruptive activity based on frequency, pattern and size.We will more closely monitor Contracts with disruptive activity, placing them on a watch list, and if the disruptive activity continues, we will restrict the availability of electronic or telephonic means to make a transfer, instead requiring that transfer instructions be mailed through regular U.S. postal service, and/or terminate the ability to make transfers completely, as necessary.If we terminate your ability to 49 make transfers, you may need to make a partial withdrawal to access the Contract Value in the Investment Division(s) from which you sought a transfer.We will notify you and your representative in writing within five days of placing the Contract on a watch list. Regarding round trip transfers, we will allow redemptions from an Investment Division; however, once a complete or partial redemption has been made from an Investment Division through an Investment Division transfer, you will not be permitted to transfer any value back into that Investment Division within 15 calendar days of the redemption.We will treat as short-term trading activity any transfer that is requested into an Investment Division that was previously redeemed within the previous 15 calendar days, whether the transfer was requested by you or a third party. Our policies and procedures do not apply to the money market Investment Division, the Fixed Account, Dollar Cost Averaging, Earnings Sweep or the Automatic Rebalancing program.We may also make exceptions that involve an administrative error, or a personal unanticipated financial emergency of an Owner resulting from an identified health, employment, or other financial or personal event that makes the existing allocation imprudent or a hardship.These limited exceptions will be granted by an oversight team pursuant to procedures designed to result in their consistent application.Please contact our Annuity Service Center if you believe your transfer request entails a financial emergency. Otherwise, we do not exempt any person or class of persons from our policies and procedures.We have agreements allowing for asset allocation and investment advisory services that are not only subject to our policies and procedures, but also to additional conditions and limitations, intended to limit the potential adverse impact of these activities on other Owners of the Contract.We expect to apply our policies and procedures uniformly, but because detection and deterrence involves judgments that are inherently subjective, we cannot guarantee that we will detect and deter every Contract engaging in frequent transfers every time.If these policies and procedures are ineffective, the adverse consequences described above could occur.We also expect to apply our policies and procedures in a manner reasonably designed to prevent transfers that we consider to be to the disadvantage of other Owners, and we may take whatever action we deem appropriate, without prior notice, to comply with or take advantage of any state or federal regulatory requirement. TELEPHONE AND INTERNET TRANSACTIONS The Basics.You can request certain transactions by telephone or at www.jackson.com, our Internet website, subject to our right to terminate electronic or telephone transfer privileges, as described above.Our Annuity Service Center representatives are available during business hours to provide you with information about your account.We require that you provide proper identification before performing transactions over the telephone or through our Internet website.For Internet transactions, this will include a Personal Identification Number (PIN).You may establish or change your PIN at www.jackson.com. What You Can Do and How.You may make transfers by telephone or through the Internet unless you elect not to have this privilege.Any authorization you provide to us in an application, at our website, or through other means will authorize us to accept transaction instructions, including Investment Division transfers/allocations, by you and your financial representative unless you notify us to the contrary.To notify us, please call us at the Annuity Service Center.Our contact information is on the cover page of this prospectus and the number is referenced in your Contract or on your quarterly statement. What You Can Do and When.When authorizing a transfer, you must complete your telephone call by the close of the New York Stock Exchange (usually 4:00 p.m. Eastern time) in order to receive that day’s Accumulation Unit Value for an Investment Division. Transfer instructions you send electronically are considered to be received by us at the time and date stated on the electronic acknowledgement we return to you.If the time and date indicated on the acknowledgement is before the close of the New York Stock Exchange, the instructions will be carried out that day.Otherwise the instructions will be carried out the next Business Day.We will retain permanent records of all web-based transactions by confirmation number.If you do not receive an electronic acknowledgement, you should telephone our Annuity Service Center immediately. How to Cancel a Transaction.You may only cancel an earlier telephonic or electronic transfer requests made on the same day by calling the Annuity Service Center before the New York Stock Exchange closes.Otherwise, your cancellation instruction will not be allowed because of the round trip transfer restriction. Our Procedures.Our procedures are designed to provide reasonable assurance that telephone or any other electronic authorizations are genuine.Our procedures include requesting identifying information and tape-recording telephone communications, and other specific details.We and our affiliates disclaim all liability for any claim, loss or expense resulting from any alleged error or mistake in connection with a transaction requested by telephone or other electronic means that you did not authorize.However, if we fail to employ reasonable procedures to ensure that all requested transactions are properly authorized, we may be held liable for such losses. 50 We do not guarantee access to telephonic and electronic information or that we will be able to accept transaction instructions via the telephone or electronic means at all times.We also reserve the right to modify, limit, restrict or discontinue at any time and without notice the acceptance of instruction from someone other than you and/or this telephonic and electronic transaction privilege.Elections of any optional benefit or program must be in writing and will be effective upon receipt of the request in Good Order. Upon notification of the Owner’s death, any telephone transfer authorization, other than by the surviving joint Owners, designated by the Owner ceases and we will not allow such transactions unless the executor/representative provides written authorization for a person or persons to act on the executor’s/representative’s behalf. ACCESS TO YOUR MONEY You can have access to the money in your Contract: ● by making either a partial or complete withdrawal; ● by electing the Systematic Withdrawal Program; ● by electing a Guaranteed Minimum Withdrawal Benefit; or ● by electing to receive income payments. Your Beneficiary can have access to the money in your Contract when a death benefit is paid. Withdrawals under the Contract may be subject to a withdrawal charge.For purposes of the withdrawal charge, we treat withdrawals as coming first from earnings and then from the oldest Remaining Premium.When you make a complete withdrawal you will receive the value of your Contract as of the end of the Business Day your request is received by us in Good Order, minus any applicable Premium tax, the annual contract maintenance charges, charges due under any optional endorsement and all applicable withdrawal charges, adjusted for any applicable Interest Rate Adjustment.For more information about withdrawal charges, please see “Withdrawal Charge” beginning on page 31 . We will pay the withdrawal proceeds within seven days of a request in Good Order. If a Purchase Payment made by personal check is received within the five days preceding a withdrawal request, we may delay payment of the withdrawal proceeds up to seven days after the date of the request, to ensure the check is not returned due to insufficient funds. Your withdrawal request must be in writing.We will accept withdrawal requests submitted via facsimile.There are risks associated with not requiring original signatures in order to disburse the money.To minimize the risks, the proceeds will be sent to your last recorded address in our records, so be sure to notify us, in writing, with an original signature, of any address change.We do not assume responsibility for improper disbursement if you have failed to provide us with the current address to which the proceeds should be sent. Except in connection with the Systematic Withdrawal Program, you must withdraw at least $500 or, if less, the entire amount in the Fixed Account or Investment Division from which you are making the withdrawal.If you are not specific, your withdrawal will be taken from your allocations to the Fixed Account and Investment Divisions based on the proportion their respective values bear to the Contract Value.With the Systematic Withdrawal Program, you may withdraw a specified dollar amount (of at least $50 per withdrawal) or a specified percentage.A withdrawal request that would reduce the remaining Contract Value to less than $100 will be treated as a request for a complete withdrawal.After your withdrawal, at least $100 must remain in each Fixed Account or Investment Division from which the withdrawal was taken. If you have an investment adviser who, for a fee, manages your Contract Value, you may authorize payment of the fee from the Contract by requesting a partial withdrawal.There are conditions and limitations, so please contact our Annuity Service Center for more information.Our contact information is on the cover page of this prospectus.We neither endorse any investment advisers, nor make any representations as to their qualifications.The fee for this service would be covered in a separate agreement between the two of you, and would be in addition to the fees and expenses described in this prospectus. Income taxes, tax penalties and certain restrictions may apply to any withdrawal you make.There are limitations on withdrawals from qualified plans.For more information, please see “TAXES” beginning on page 124 . Waiver of Withdrawal and Recapture Charges for Extended Care.We will waive the withdrawal charges and recapture charges (but not any Interest Rate Adjustment) that would otherwise apply in certain circumstances by providing you, at no charge, an Extended Care Benefit, on amounts of up to $250,000 from the Fixed Account and Investment Divisions that you withdraw after providing us with a physician’s statement that you have been confined to a nursing home or hospital for 90 consecutive days, beginning at least 30 days after your Contract was issued.You may exercise this benefit once under your Contract. 51 Optional Five-Year Withdrawal Charge Period.If you are 85 years of age or younger, you may elect an endorsement to your Contract that substitutes for the Contract’s usual seven-year withdrawal charge period a five-year withdrawal charge period with withdrawal charges in contribution years one through five of 6.5%, 5%, 3%, 2% and 1%, respectively, and 0% thereafter.The charge for this optional feature on an annualized basis is 0.30% of the average daily net asset value of your allocations to the Investment Divisions. The charges for the Five-year Withdrawal Charge Period option continues for as long as you hold the Contract.The potential benefits of this option normally will persist for no more than four-to-six years, depending on performance (the greater the performance the less the benefit) and payment patterns (large subsequent payments in relation to the initial payment make the benefit persist for a longer time than for a Contract where only the initial payment is made). 20%Additional Free Withdrawal. You may elect an endorsement to your Contract that permits you to withdraw an additional 20% of Premiums that are subject to a withdrawal charge, minus earnings during a Contract Year without a withdrawal charge. You will pay 0.30% on an annual basis of the average daily net asset value of your allocations to the Investment Divisions. This endorsement will replace the 10% Free Withdrawal endorsement.The 20% Additional Free Withdrawal endorsement is a liquidity feature that provides a benefit if you contemplate or need to take large withdrawals.The 20% Additional Free Withdrawal endorsement provides extra liquidity in any market environment but, when it is elected in combination with any GMWB, taking full advantage of the endorsement may have an adverse effect on the GMWB if the withdrawal exceeds the GAWA, as a withdrawal in excess of the GAWA may always reduce the GAWA and potentially limit the benefits available.In fact, any time you use the 20% Additional Free Withdrawal Endorsement when the amount of the withdrawal exceeds the GAWA and the Contract Value is less than the GWB, it is disadvantageous.You may not elect this option if you elect the 3% or 4% Contract Enhancement endorsements. Guaranteed Minimum Withdrawal Benefit Considerations.Most people who are managing their investments to provide retirement income want to provide themselves with sufficient lifetime income and also to provide for an inheritance for their Beneficiaries.The main obstacles they face in meeting these goals are the uncertainties as to (i)how much income their investments will produce, and (ii)how long they will live and will need to draw income from their investments. A Guaranteed Minimum Withdrawal Benefit (GMWB) is designed to help reduce these uncertainties. A GMWB is intended to address those concerns but does not provide any guarantee the income will be sufficient to cover any individual’s particular needs.Moreover, the GMWB does not assure that you will receive any return on your investments.The GMWB also does not protect against loss of purchasing power of assets covered by a GMWB due to inflation.Even relatively low levels of inflation may have a significant effect on purchasing power if not offset by stronger positive investment returns.The step-up feature on certain of the GMWBs may provide protection against inflation when there are strong investment returns that coincide with the availability of effecting a step-up.However, strong investment performance will only help the GMWB guard against inflation if the endorsement includes a step-up feature. Payments under the GMWB will first be made from your Contract Value.Our obligations to pay you more than your Contract Value will only arise under limited circumstances.Thus, in considering the election of any GMWB you need to consider whether the value to you of the level of protection that is provided by a GMWB and its costs, which reduce Contract Value and offset our risks, are consistent with your level of concern and the minimum level of assets that you want to be sure are guaranteed. The Joint For Life GMWB with Bonus and Step-Up and Joint For Life GMWB with Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount endorsements are available only to spouses and differ from the For Life GMWB with Bonus and Step-Up without the Joint Option and For Life GMWB with Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount without the Joint Option endorsements (which are available to spouses and unrelated parties) and enjoy the following advantages: ● If the Contract Value falls to zero, benefit payments under the endorsement will continue until the death of the last surviving Covered Life if the For Life Guarantee is effective.(For more information about the For Life Guarantee and for information on who is a Covered Life under this form of GMWB, please see the “LifeGuard Freedom Flex GMWB With Joint Option” subsection beginning on page 101 and the For Life GMWB with Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount with the Joint Option subsection beginning on 77 .) ● If an Owner dies before the automatic payment of benefits begins, the surviving Covered Life may continue the Contract and the For Life Guarantee is not automatically terminated (as it is on the For Life GMWBs without the Joint Option). The Joint For Life GMWBs have a higher charge than the respective For Life GMWBs without the Joint Option. 52 Additionally, the timing and amounts of withdrawals under a GMWB have a significant impact on the amount and duration of benefits.The cumulative cost of a GMWB also is greater the longer the duration of ownership.The closer you are to retirement the more reliably you may be able to forecast your needs to make withdrawals prior to the ages where the amounts of certain benefits (such as a For Life Guarantee (59 1/2) and a GWB Adjustment (70)) are locked-in.Conversely, forecasts at younger ages may prove less reliable.You should undertake careful consideration and thorough consultation with your representative or retirement planning agent as to the financial resources and age of the Owner/Annuitant and the value to you of the potentially limited downside protection that a GMWB might provide. GuaranteedMinimum Withdrawal Benefit Important Special Considerations.Each of the GMWBs provides that the GMWB and all benefits thereunder will terminate on the Income Date, which is the date when annuity payments begin.The Income Date is either a date that you choose or the Latest Income Date.The Latest Income Date is the Contract Anniversary on or next following the Owner’s 95th birthday under a non-qualified Contract, or such earlier date as required by the applicable qualified plan, law or regulation.(For more information, please see “INCOME PAYMENTS (THE INCOME PHASE)” beginning on page 118 . Before (1) electing a GMWB, (2) electing to annuitize your Contract after having purchased a GMWB, or (3) when the Latest Income Date is approaching and you are thinking about electing or have elected a GMWB, you should consider whether the termination of all benefits under the GMWB and annuitizing produces the better financial results for you.Naturally, you should discuss with your Jackson of NY representative whether a GMWB is even suitable for you.Consultation with your financial and tax advisor is also recommended. These considerations are of greater significance if you are thinking about electing or have elected a GMWB For Life, as the For Life payments will cease when you annuitize voluntarily or on the Latest Income Date.Although each of the For Life GMWBs contain an annuitization option that may allow the equivalent of For Life payments when you annuitize on the Latest Income Date, all benefits under a GMWB For Life (and under the other GMWBs) will terminate when you annuitize. Please note that withdrawals in excess of certain limits may have a significantly negative impact on the value of your GMWB through prematurely reducing the benefit’s Guaranteed Withdrawal Balance (GWB) and Guaranteed Annual Withdrawal Amount (GAWA) and, therefore, cause your GMWB to prematurely terminate.Please see “Election” and “Withdrawals” under each GMWB for more information about the GWB and GAWA.Please see the explanations of withdrawals under each of the following GMWB descriptions for more information concerning the effect of excess withdrawals. Required Minimum Distributions under Certain Tax Qualified Plans (“RMDs”). The following RMD NOTES contain important information about withdrawals of RMDs from a Contract with a GMWB.However, for the MarketGuard Stretch GMWB, please refer to the Stretch RMD Notes on page 116 .For certain tax-qualified Contracts, GMWBs allow withdrawals greater than the Guaranteed Annual Withdrawal Amount (GAWA) to meet a Contract’s RMD without compromising the guarantees. The RMD NOTES describe conditions, limitations and special situations related to withdrawals involving a RMD. RMD NOTES:Notice of an RMD is required at the time of your withdrawal request, and there is an administrative form for such notice.The administrative form allows for one time or systematic withdrawals.Eligible withdrawals that are specified as RMDs may only be taken based on the value of the Contract to which the endorsement applies, even where the Internal Revenue Code allows for the taking of RMDs for multiple contracts from a single contract.You, as Owner, are responsible for complying with the Internal Revenue Code’s RMD requirements.If your requested RMD exceeds our calculation of the RMD for your Contract, your request will not be eligible for the waiver of any applicable charges (i.e., withdrawal charges and recapture charges) and we will impose those charges, which will be reflected in the confirmation of the transaction.An RMD exceeding our calculation may also result in an Excess Withdrawal for purposes of your GMWB.For information regarding the RMD calculation for your Contract, please contact our Annuity Service Center.Our contact information is on the cover page of this prospectus. Under the Internal Revenue Code, RMDs are calculated and taken on a calendar year basis.But with a GMWB, the GAWA is based on Contract Years.Because the intervals for the GAWA and RMDs are different, the endorsement’s guarantees may be more susceptible to being compromised.With tax-qualified Contracts, if the sum of your total partial withdrawals in a Contract Year exceed the greatest of the RMD for each of the two calendar years occurring in that Contract Year and the GAWA for that Contract Year, then the GWB and GAWA could be adversely recalculated, as described above.(If your Contract Year is the same as the calendar year, then the sum of your total partial withdrawals should not exceed the greater of the RMD and the GAWA.)Below is an example of how this modified limit would apply. Assume a tax-qualified Contract with a Contract Year that runs from July 1 to June 30, and that there are no withdrawals other than as described.The GAWA for the ontract Year (ending June 30) is $10.The RMDs for calendar years 201 3 and 201 4 are $14 and $16, respectively. 53 If the Owner takes $7 in each of the two halves of calendar year 201 3 and $8 in each of the two halves of calendar year 201 4 , then at the time the withdrawal in the first half of calendar year 201 4 is taken, the Owner will have withdrawn $15.Because the sum of the Owner’s withdrawals for the ontract Year is less than the higher RMD for either of the two calendar years occurring in that Contract Year, the GWB and GAWA would not be adversely recalculated. An exception to this general rule permits that with the calendar year in which your RMDs are to begin (generally, when you reach age 70 1/2), you may take your RMDs for the current and next calendar years during the same Contract Year, as necessary (see example below). The following example illustrates this exception.It assumes an individual Owner, born January 1, 1942, of a tax-qualified Contract with a Contract Year that runs from July 1 to June 30. If the Owner delays taking his first RMD (the ) until March 30, 201 4 , he may still take the before the next Contract Year begins, June 30, 201 4 without exposing the GWB and GAWA to the possibility of adverse recalculation.However, if he takes his second RMD (the ) after June 30, 201 4 , he should wait until the next Contract Year begins (that is after June 30, 201 5 ) to take his third RMD (the ).Because, except for the calendar year in which RMDs begin, taking two RMDs in a single Contract Year could cause the GWB and GAWA to be adversely recalculated (if the two RMDs exceeded the applicable GAWA for that Contract Year). Examples that are relevant or specific to tax-qualified Contracts in varying circumstances and with specific factual assumption, are at the end of the prospectus in Appendix D, specifically examples 4, 5, and 7 under any particular GMWB.Please consult the representative who is helping, or who helped, you purchase your tax-qualified Contract, and your tax adviser, to be sure that a particular GMWB ultimately suits your needs relative to your RMD. In addition, with regard to required minimum distributions (RMDs) under an IRA only, it is important to consult your financial and tax advisor to determine whether the benefits of a particular GMWB will satisfy your RMD requirements or whether there are other IRA holdings that can satisfy the aggregate RMD requirements.With regard to other qualified plans, you must determine what your qualified plan permits.Distributions under qualified plans and Tax-Sheltered Annuities must begin by the later of the calendar year in which you attain age 70 1/2 or the calendar year in which you retire.You do not necessarily have to annuitize your Contract to meet the minimum distribution requirements. GuaranteedMinimum Withdrawal Benefit With 5-Year Step-Up (“SafeGuard Max”).The following description of this GMWB is supplemented by the examples in Appendix D under section “I. SafeGuard Max”, particularly example 2 for the varying benefit percentage and examples 6 and 7 for the step-ups. PLEASE NOTE: EFFECTIVE APRIL 29, 2013, THIS ENDORSEMENT IS CURRENTLY NO LONGER AVAILABLE TO ADD TO A CONTRACT. This GMWB guarantees partial withdrawals during the Contract’s accumulation phase (i.e., before the Income Date) until the earlier of: ● The Owner’s (or any joint Owner’s) death; Or ● Until all withdrawals under the Contract equal the Guaranteed Withdrawal Balance (GWB), without regard to Contract Value. The GWB is the guaranteed amount available for future periodic withdrawals. PLEASE NOTE:The guarantees of this GMWB are subject to the endorsement’s terms, conditions, and limitations that are explained below. Please consult the representative who is helping, or who helped, you purchase your Contract to be sure that this GMWB ultimately suits your needs. 54 This GMWB is available to Owners up to 85 years old (proof of age is required); may be added to a Contract on the Issue Date or on any Contract Anniversary; and once added cannot be canceled.If you want to elect this GMWB after the Contract Issue Date on a Contract Anniversary (subject to availability), we must receive a request in Good Order within 30 calendar days prior to the Contract Anniversary.We allow ownership changes of a Contract with this GMWB when the Owner is a legal entity – to another legal entity or the Annuitant.In certain circumstances, we may permit the elimination of a joint Owner in the event of divorce.Otherwise, ownership changes are not allowed.When the Owner is a legal entity, changing Annuitants is not allowed.Availability of this GMWB may be subject to further limitation. There is a limit on withdrawals each Contract Year to keep the guarantees of this GMWB in full effect – the greater of the Guaranteed Annual Withdrawal Amount (GAWA) and for certain tax-qualified Contracts, the required minimum distribution (RMD) under the Internal Revenue Code.Withdrawals exceeding the limit cause the GWB and GAWA to be recalculated.Please see “Election” and “Withdrawals” below for more information about the GWB and GAWA. Election.The GWB depends on when this GMWB is added to the Contract, and the GAWA derives from the GWB. When this GMWB is added to the Contract on the Issue The GWB equals initial Premium net of any applicable Premium taxes. Date – The GAWA is determined based on the Owner’s attained age at the time of first withdrawal and equals the GAWA percentage multiplied by the GWB prior to the partial withdrawal.See the GAWA percentage table below. When this GMWB is added to the Contract on any Contract Anniversary – The GWB equals Contract Value less the recapture charge on any Contract Enhancement. The GAWA is determined based on the Owner’s attained age at the time of first withdrawal and equals the GAWA percentage multiplied by the GWB prior to the partial withdrawal.See the GAWA percentage table below. Contract Enhancements and the corresponding recapture charges are not included in the calculation of the GWB when this GMWB is added to the Contract on the Issue Date.This is why Premium (net of any applicable Premium taxes) is used to calculate the GWB when this GMWB is added to the Contract on the Issue Date.If you instead added this GMWB to your Contract post issue on a Contract Anniversary, the GWB was calculated based on Contract Value, which included any previously applied Contract Enhancements, and, as a result, we subtracted any applicable recapture charge from the Contract Value to calculate the GWB.In any event, with Contract Enhancements, the result is a GWB that is less than Contract Value when this GMWB is added to the Contract.(See Example 1 in Appendix D under section “I. SafeGuard Max”.) The GWB can never be more than $5 million (including upon step-up), and the GWB is reduced by each withdrawal. PLEASE NOTE:Upon the Owner’s death, this GMWB might be continued by a spousal Beneficiary.Please see the “Spousal Continuation” subsection below for more information. Withdrawals.The GAWA percentage and the GAWA are determined at the time of the first withdrawal.Once the GAWA percentage is determined, it will not change.The GAWA is equal to the GAWA percentage multiplied by the GWB prior to the partial withdrawal.The GAWA percentage varies according to age group and is determined based on the Owner’s attained age at the time of the first withdrawal.If there are joint Owners, the GAWA percentage is based on the attained age of the oldest joint Owner.(In the examples in Appendix D and elsewhere in this prospectus we refer to this varying GAWA percentage structure as the “varying benefit percentage”.)The GAWA percentage for each age group is: Ages GAWA Percentage 0 – 74 7% 75 – 79 8% 80 – 84 9% 85+ 10% We reserve the right to prospectively change the GAWA percentages, including the age bands, on new GMWB endorsements. We recommend you check with your representative to learn about the current level of the GAWA percentages, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus. If we change the GAWA percentages described above, we will follow these procedures: 1) When we issue your Contract we will deliver a copy of the prospectus that includes the notice of change of GAWA percentages in the form of a prospectus update to you.You will have until the end of the Free Look period to cancel your Contract and this GMWB by returning the Contract to us pursuant to the provisions of the Free Look section (please see “Free Look” on page 128 ). 55 2) If you are an existing Owner and are eligible to elect this GMWB after the Issue Date, at the time we change the GAWA percentages we will send you the notice of change of GAWA percentages in the form of a prospectus update. If you later elect this GMWB, when we receive your election, we will send you the required endorsement with a duplicate notice of change of GAWA percentages. You will have 30 days after receiving the notice to cancel your election of this GMWB by returning the endorsement to us. In each case, the actual GAWA percentages will be reflected in your Contract endorsement. Withdrawals cause the GWB to be recalculated.Withdrawals may also cause the GAWA to be recalculated, depending on whether or not the withdrawal, plus all prior withdrawals in the current Contract Year, is less than or equal to the GAWA, or for certain tax-qualified Contracts only, the RMD (if greater than the GAWA).If the GWB falls below the GAWA at the end of a Contract Year, the GAWA will be reset to equal the GWB.This may occur, when over time, payment of guaranteed withdrawals is nearly complete and the GWB has been depleted.The tables below clarify what happens in each instance.(RMD denotes the required minimum distribution under the Internal Revenue Code for certain tax-qualified Contracts only.There is no RMD for non-qualified Contracts.) For certain tax-qualified Contracts, this GMWB allows withdrawals greater than GAWA to meet the Contract’s RMD without compromising the endorsement’s guarantees.Examples 4, 5 and 7 in Appendix D under section “I. SafeGuard Max” supplement this description. Because the intervals for the GAWA and RMDs are different, namely Contract Years versus calendar years, and because RMDs are subject to other conditions and limitations, if your Contract is a tax-qualified Contract, then please see “RMD NOTES” under “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” on page 53 , for more information. When a withdrawal, plus all prior withdrawals in the current Contract Year, is less than or equal to the greater of the GAWA or RMD, as applicable – The GWB is recalculated, equaling the greater of: ● The GWB before the withdrawal less the withdrawal; Or ● Zero The GAWA is unchanged.At the end of each Contract Year, if the GWB is less than the GAWA, the GAWA is set equal to the GWB. You may withdraw the greater of the GAWA or RMD, as applicable, all at once or throughout the Contract Year.Withdrawing less than the greater of the GAWA or RMD, as applicable, in a Contract Year does not entitle you to withdraw more than the greater of the GAWA or RMD, as applicable, in the next Contract Year.The amount you may withdraw each Contract Year and not cause the GWB and GAWA to be recalculated does not accumulate. Withdrawing more than the greater of the GAWA or RMD, as applicable, in a Contract Year causes the GWB and GAWA to be recalculated (see below and Example 5 in Appendix D under section “I. SafeGuard Max”).In recalculating the GWB, the GWB could be reduced by more than the withdrawal amount.The GAWA is also likely to be reduced.Therefore, please note that withdrawing more than the greater of the GAWA or RMD, as applicable, in a Contract Year may have a significantly negative impact on the value of this benefit and may lead to its premature termination. When a withdrawal, plus all prior withdrawals in the current Contract Year, exceeds the greater of the GAWA or RMD, as applicable – The GWB is recalculated, equaling the greater of: ● The GWB prior to the partial withdrawal, first reduced dollar-for-dollar for any portion of the partial withdrawal not defined as an Excess Withdrawal (see below), then reduced in the same proportion that the Contract Value is reduced by the Excess Withdrawal; Or ● Zero. The GAWA is recalculated, equaling: ● The GAWA prior to the partial withdrawal reduced in the same proportion that the Contract Value is reduced by the Excess Withdrawal. The Excess Withdrawal is defined to be the lesser of: ● The total amount of the current partial withdrawal, Or ● The amount by which the cumulative partial withdrawals for the current Contract Year exceeds the greater of the GAWA or the RMD, as applicable. Withdrawals under this GMWB are assumed to be the total amount deducted from the Contract Value, including any withdrawal charges, recapture charges and other charges or adjustments.Any withdrawals from Contract Value allocated to a Fixed Account 56 Option may be subject to an Interest Rate Adjustment.For more information, please see “THE FIXED ACCOUNT” beginning on page 14 .Withdrawals may be subject to a recapture charge on any Contract Enhancement.Withdrawals in excess of free withdrawals may be subject to a withdrawal charge. Withdrawals under this GMWB are considered the same as any other partial withdrawals for the purposes of calculating any other values under the Contract and any other endorsements (for example, the Contract’s death benefit).All withdrawals count toward the total amount withdrawn in a Contract Year, including systematic withdrawals, RMDs for certain tax-qualified Contracts, withdrawals of asset allocation and advisory fees, and free withdrawals under the Contract.They are subject to the same restrictions and processing rules as described in the Contract.They are also treated the same for federal income tax purposes.For more information about tax-qualified and non-qualified Contracts, please see “TAXES” beginning on page 124 . If the age of any Owner is incorrectly stated at the time of election of the GMWB, on the date the misstatement is discovered, the GWB and the GAWA will be recalculated based on the GAWA percentage applicable at the correct age.Any future GAWA percentage recalculation will be based on the correct age. Withdrawals made under section 72(t) or section 72(q) of the Code are not considered RMDs for purposes of preserving the guarantees under this GMWB.Such withdrawals that exceed the GAWA will have the same effect as any withdrawal or excess withdrawal as described above and, consistent with that description, may cause a significant negative impact to your benefit. Premiums. With each subsequent Premium payment on the Contract – The GWB is recalculated, increasing by the amount of the Premium net of any applicable Premium taxes. If the Premium payment is received after the first withdrawal, the GAWA is also recalculated, increasing by: ● The GAWA percentage multiplied by the subsequent Premium payment net of any applicable Premium taxes; Or ● The GAWA percentage multiplied by the increase in the GWB – if the maximum GWB is hit. We require prior approval for a subsequent Premium payment that would result in your Contract having $1 million of Premiums in the aggregate.We also reserve the right to refuse subsequent Premium payments.The GWB can never be more than $5 million.See Example 3b in Appendix D under section “I. SafeGuard Max” to see how the GWB is recalculated when the $5 million maximum is hit. Step-up.In the event Contract Value is greater than the GWB, this GMWB allows the GWB to be reset to the Contract Value (a “step-up”).(See Examples 6 and 7 in Appendix D under section “I. SafeGuard Max”.) Upon election of a step-up, the GMWB charge may be increased, subject to the maximum charges listed above. With a step-up – The GWB equals Contract Value (subject to a $5 million maximum). If the step-up occurs after the first withdrawal, the GAWA is recalculated, equaling the greater of: ● The GAWA percentage multiplied by the new GWB, Or ● The GAWAprior to step-up. The first opportunity for a step-up is the fifth Contract Anniversary after this GMWB is added to the Contract.Thereafter, a step-up is allowed at any time, but there must always be at least five years between step-ups.The GWB can never be more than $5 million with a step-up.A request for step-up is processed and effective on the date received in Good Order.Please consult the representative who helped you purchase your Contract to be sure if a step-up is right for you and about any increase in charges upon a step-up. Upon election of a step-up, the applicable GMWB charge will be reflected in your confirmation. Owner’s Death.The Contract’s death benefit is not affected by this GMWB so long as Contract Value is greater than zero and the Contract is still in the accumulation phase.Upon your death (or the first Owner’s death with joint Owners) while the Contract is still in force, this GMWB terminates without value. Contract Value Is Zero.If your Contract Value is reduced to zero as the result of a partial withdrawal, contract charges or poor Fund performance and the GWB is greater than zero, the GWB will be paid to you on a periodic basis elected by you, which will be no less frequently than annually, so long as the Contract is still in the accumulation phase.The total annual payment will equal the GAWA, 57 but will not exceed the current GWB.If the GAWA percentage has not yet been determined, it will be set at the GAWA percentage corresponding to the Owner’s (or oldest joint Owner’s) attained age at the time the Contract Value is reduced to zero and the GAWA will be equal to the GAWA percentage multiplied by the GWB. After each payment when the Contract Value is zero – The GWB is recalculated, equaling the greater of: ● The GWB before the payment less the payment; Or ● Zero. The GAWA is recalculated, equaling the lesser of: ● The GAWA before the payment; Or ● The GWB after the payment. All other rights under your Contract cease and we will no longer accept subsequent Premium payments and all optional endorsements are terminated without value.Upon your death as the Owner, no death benefit is payable. Spousal Continuation.If the Contract is continued by the spouse, the spouse retains all rights previously held by the Owner. If the spouse continues the Contract and this endorsement already applies to the Contract, the GMWB will continue and no adjustment will be made to the GWB or the GAWA at the time of continuation.If the GAWA percentage has not yet been determined, it will be set at the GAWA percentage corresponding to the Owner’s (or oldest joint Owner’s) attained age on the continuation date and the GAWA will be equal to the GAWA percentage multiplied by the GWB.Your spouse may elect to step-up on the continuation date.If the Contract is continued under the Special Spousal Continuation Option (please see “Special Spousal Continuation Option” on page 123 ), the value applicable upon step-up is the Contract Value, including any adjustments applied on the continuation date.Any subsequent step-up must follow the step-up restrictions listed above (Contract Anniversaries will continue to be based on the anniversary of the original Contract’s Issue Date).Upon spousal continuation of a Contract without the Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up, if the Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up is available at the time, the spouse may request to add this endorsement within 30 days before any Contract Anniversary, and the endorsement will take effect on the Contract Anniversary if the request is made in Good Order. For more information about spousal continuation of a Contract, please see “Special Spousal Continuation Option” beginning on page 123 . Termination.This GMWB terminates subject to a prorated GMWB Charge assessed for the period since the last monthly charge and all benefits cease on the earliest of: ● The Income Date; ● The date of complete withdrawal of Contract Value (full surrender of the Contract); In surrendering your Contract, you will receive the Contract Value less any applicable charges and adjustments and not the GWB or the GAWA you would have received under this GMWB. ● The date of the Owner’s death (or the first Owner’s death with joint Owners), unless the Beneficiary who is the Owner’s spouse elects to continue the Contract with the GMWB; ● The first date both the GWB and the Contract Value equals zero; or ● The date all obligations under this GMWB are satisfied after the Contract has been terminated. Annuitization. On the Latest Income Date, the Owner may choose the following income option instead of one of the other income options listed in the Contract: Fixed Payment Income Option.This income option provides payments in a fixed dollar amount for a specific number of years.The actual number of years that payments will be made is determined on the calculation date by dividing the GWB by the GAWA.Upon each payment, the GWB will be reduced by the payment amount.The total annual amount payable will equal the GAWA but will never exceed the current GWB.This annualized amount 58 will be paid over the specific number of years in the frequency (no less frequently than annually) that you select.If you should die (assuming you are the Owner) before the payments have been completed, the remaining payments will be made to the Beneficiary, as scheduled. If the GAWA percentage has not yet been determined, the GAWA percentage will be based on the Owner’s (or oldest joint Owner’s) attained age at the time of election of this option and the GAWA will be equal to the GAWA percentage multiplied by the GWB.The GAWA percentage will not change after election of this option. This income option may not be available if the Contract is issued to qualify under Sections 401, 403, 408 or 457 of the Internal Revenue Code.For such Contracts, this income option will only be available if the guaranteed period is less than the life expectancy of the Annuitant at the time the option becomes effective. See “Guaranteed Minimum Withdrawal Benefit General Considerations” and “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional things to consider before electing a GMWB; when electing to annuitize your Contract after having purchased a GMWB; or when the Latest Income Date is approaching and you are thinking about electing or have elected a GMWB. Effect of GMWB on Tax Deferral.This GMWB may not be appropriate for Owners who have as a primary objective taking maximum advantage of the tax deferral that is available to them under an annuity contract to accumulate assets.Please consult your tax and financial advisors before adding this GMWB to a Contract. 5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 5”).The following description is supplemented by the examples in Appendix D under section “II. AutoGuard 5, AutoGuard 6” that may assist you in understanding how calculations are made in certain circumstances. This is a Guaranteed Minimum Withdrawal Benefit, which permits an Owner to make partial withdrawals prior to the Income Date that, in total, are guaranteed to equal the Guaranteed Withdrawal Balance (GWB)(as defined below), regardless of your Contract Value.This GMWB is available to add to a Contract on the Contract’s Issue Date or on any Contract Anniversary.This GMWB is not available on a Contract that already has a GMWB (one GMWB only per Contract).We may further limit the availability of this optional endorsement.Once selected, the 5% GMWB With Annual Step-Up cannot be canceled. This GMWB is available to Owners 80 years old and younger on the date on which this endorsement is selected.We allow ownership changes of a Contract with this GMWB (i) from an Owner that is a natural person to a trust, if that individual and the Annuitant are the same person or (ii) when the Owner is a legal entity, to another legal entity or the Annuitant, provided these changes are not taxable events under the Code.In certain circumstances, we may permit the elimination of a joint Owner in the event of divorce.Otherwise, changes of Owner are not allowed.When the Owner is a legal entity, changing Annuitants is not allowed. If you select the 5% GMWB With Annual Step-Up when you purchase your Contract, your Premium payment net of any applicable taxes, plus any Contract Enhancement will be used as the basis for determining the GWB.The 5% GMWB With Annual Step-Up may also be selected after the Issue Date (subject to availability) within 30 days before any Contract Anniversary, and the endorsement will take effect on the Contract Anniversary if your request is in Good Order.If you select the 5% GMWB With Annual Step-Up after the Issue Date, to determine the GWB, we will use your Contract Value. The GWB can never be more than $5million (including upon “step-up”), and the GWB is reduced with each withdrawal you take. Once the GWB has been determined, we calculate the Guaranteed Annual Withdrawal Amount (GAWA), which is the maximum annual partial withdrawal amount, except for certain tax-qualified Contracts (as explained below).Upon selection, the GAWA is equal to 5% of the GWB.The GAWA will generally not be reduced if partial withdrawals taken within any one Contract Year do not exceed 5%.However, withdrawals are not cumulative.If you do not take 5% in one Contract Year, you may not take more than 5% the next Contract Year.If you withdraw more than 5%, the GWB may be reduced by more than the amount of the withdrawal and the GAWA will likely be reduced.The GAWA can be divided up and taken on a payment schedule that you request.You can continue to take the GAWA each Contract Year until the GWB has been depleted.If the GWB falls below the GAWA at the time of an Excess Withdrawal (see below) or at the end of a Contract Year, the GAWA will be reset to equal the GWB.This may occur, when over time, payment of guaranteed withdrawals is nearly complete and the GWB has been depleted. Withdrawal charges, asset allocation fees, Contract Enhancement recapture charges, Interest Rate Adjustments, and other charges and adjustments as applicable, are taken into consideration in calculating the amount of your partial withdrawals pursuant to the 5% GMWB With Annual Step-Up, but these charges or adjustments are offset by your ability to make free withdrawals under the Contract. Any time a subsequent Premium payment is made, we recalculate the GWB and the GAWA.Each time you make a Premium payment, the GWB is increased by the amount of the Premium payment, net of any applicable Premium taxes, plus any Contract 59 Enhancement.Also, the GAWA will increase by either (a) 5% of thesum of i) the subsequent Premium payment less any applicable taxes, plus ii) any Contract Enhancement,or (b) 5% of the increase in the GWB, if the maximum GWB is reached.We require prior approval for a subsequent Premium payment that would result in your Contract having $1 million of Premiums in the aggregate.We also reserve the right to refuse subsequent Premium payments.See Example 3b in Appendix D under section “II. AutoGuard 5, AutoGuard 6”to see how the GWB is recalculated when the $5 million maximum is reached. If the total of your partial withdrawals made in the current Contract Year is greater than the GAWA, we will recalculate your GWB and your GAWA will likely be lower in the future.In other words, withdrawing more than the GAWA in any Contract Year could cause the GWB to be reduced by more than the amount of the withdrawal(s), likely reducing the GAWA, as well.Recalculation of the GWB and GAWA may result in reducing or extending the payout period.Examples 4, 5, and 7 in Appendix D under section “II. AutoGuard 5, AutoGuard 6” illustrate the impact of such withdrawals. For certain tax-qualified Contracts, this GMWB allows for withdrawals greater than the GAWA to meet the Contract’s required minimum distributions (RMDs) under the Internal Revenue Code (Code) without compromising the endorsement’s guarantees.Examples 4, 5, and 7 in Appendix D under section “II. AutoGuard 5, AutoGuard 6” supplement this description.Because the intervals for the GAWA and RMDs are different, namely Contract Years versus calendar years, and because RMDs are subject to other conditions and limitations, if your Contract is a tax-qualified Contract, please see ““RMD Notes” under “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” on page 53 , for more information. If the partial withdrawal plus all prior partial withdrawals made in the current Contract Year is less than or equal to the greater of the GAWA or RMD, as applicable, the GWB is equal to the greater of: ● the GWB prior to the partial withdrawal less the partial withdrawal; or ● zero. If the partial withdrawal plus all prior partial withdrawals made in the current Contract Year is less than or equal to the greater of the GAWA at the time of the partial withdrawal, or the RMD, as applicable, the GAWA is unchanged at the time of the withdrawal.At the end of each Contract Year, if the GWB is less than the GAWA, the GAWA is set equal to the GWB. If the partial withdrawal plus all prior partial withdrawals made in the current Contract Year exceeds the greater of the GAWA at the time of the partial withdrawal, or the RMD, as applicable, the GWB is equal to the greater of: ● the GWB prior to the partial withdrawal, first reduced dollar-for-dollar for any portion of the partial withdrawal not defined as an Excess Withdrawal (see below), then reduced in the same proportion that the Contract Value is reduced by the Excess Withdrawal; or ● zero. If the partial withdrawal plus all prior partial withdrawals made in the current Contract Year is greater than the GAWA or RMD, as applicable, the GAWA is equal to the lesser of: ● the GAWA prior to the partial withdrawal reduced in the same proportion that the Contract Value is reduced by the Excess Withdrawal, or ● the GWB after the partial withdrawal. The Excess Withdrawal is defined to be the lesser of: ● the total amount of the current partial withdrawal, or ● the amount by which the cumulative partial withdrawals for the current Contract Year exceeds the greater of the GAWA or the RMD, as applicable. Consistent with the explanation above, withdrawals greater than the GAWA or RMD, as applicable, may have a significantly negative impact on the value of this benefit through prematurely reducing the GWB and GAWA and, therefore, cause the benefit to prematurely terminate (see Example 5 in Appendix D under section “II. AutoGuard 5, AutoGuard 6”).For purposes of all of these calculations, all partial withdrawals are assumed to be the total amount withdrawn, including any withdrawal charges, asset allocation fees, recapture charges, Interest Rate Adjustments and other charges and adjustments. Withdrawals under this GMWB are considered the same as any other partial withdrawals for the purposes of calculating any other values under the Contract and any other endorsements (for example, the Contract’s standard death benefit).All withdrawals count 60 toward the total amount withdrawn in a Contract Year, including systematic withdrawals, RMDs for certain tax-qualified Contracts, withdrawals of asset allocation and advisory fees, partial 1035 exchanges and free withdrawals under the Contract.They are subject to the same restrictions and processing rules as described in the Contract.They are also treated the same for federal income tax purposes.For more information about tax qualified and non-qualified Contracts, please see “TAXES” beginning on page 124 . Withdrawals made under section 72(t) or section 72(q) of the Code are not considered RMDs for purposes of preserving the guarantees under this GMWB.Such withdrawals that exceed the GAWA will have the same effect as any withdrawal or excess withdrawal as described above and, consistent with that description, may cause a significant negative impact to your benefit. Step-Up.If no withdrawals have been taken from the Contract following the date this GMWB is issued, on each Contract Quarterly Anniversary, if the Contract Value on that date is greater than the GWB, the GWB will be reset to the Contract Value on the Contract Quarterly Anniversary (“step-up”). After the first withdrawal has been taken from the Contract, step-ups will no longer be determined on Contract Quarterly Anniversaries. Instead, step-ups will be determined on each Contract Anniversary.If the Contract Value is greater than the GWB on the Contract Anniversary, the GWB will be reset to the Contract Value on the Contract Anniversary.If the first withdrawal from the Contract is taken on a Contract Quarterly Anniversary that is not a Contract Anniversary, there will be no step-up on that Contract Quarterly Anniversary and the next step-up determination will occur on the next Contract Anniversary.Upon step-up on or after the 2nd Contract Anniversary following the effective date of this GMWB, the GMWB charge may be increased, subject to the maximum annual charge.You will be notified in advance of a GMWB Charge increase and may elect to discontinue the automatic step-ups.Such election must be received in Good Order prior to the Contract Anniversary or Contract Quarterly Anniversary.While electing to discontinue the automatic step-ups will prevent an increase in the charge, discontinuing step-ups also means foregoing possible increases in your GWB and/or GAWA, so carefully consider this decision should we notify you of a charge increase.Also know that you may subsequently elect to reinstate the step-up provision at the then current GMWB Charge. All requests will be effective on the Contract Anniversary or Contract Quarterly Anniversary following receipt of the request in Good Order within 30 calendar days prior to the Contract Anniversary or Contract Quarterly Anniversary. Spousal Continuation.If you die before annuitizing a Contract with the 5% GMWB With Annual Step-Up, the Contract’s death benefit is still payable when the Contract Value is greater than zero.Alternatively, the Contract allows the Beneficiary who is your spouse to continue it, retaining all rights previously held by the Owner.If the spouse continues the Contract and the 5% GMWB With Annual Step-Up endorsement already applies to the Contract, the 5% GMWB With Annual Step-Up will continue and no adjustment will be made to the GWB or the GAWA at the time of continuation.Step-ups will continue as permitted (as described above), and Contract Anniversaries and Contract Quarterly Anniversaries will continue to be based on the original Contract’s Issue Date.Upon spousal continuation of a Contract without the 5% GMWB With Annual Step-Up, if the 5% GMWB With Annual Step-Up is available at the time, the Beneficiary may request to add this endorsement within 30 days before any Contract Anniversary, and the endorsement will take effect on the Contract Anniversary if the request is made in Good Order. Termination.The 5% GMWB With Annual Step-Up endorsement terminates subject to a prorated GMWB Charge assessed for the period since the last monthly charge on the date you annuitize or surrender the Contract.In surrendering the Contract, you will receive the Contract Value less any applicable charges and adjustments and not the GWB or the GAWA you would have received under the 5% GMWB With Annual Step-Up.The 5% GMWB With Annual Step-Up also terminates with the Contract upon your death (unless the Beneficiary who is your spouse continues the Contract) or the death of a joint Owner; on the Latest Income Date; upon the first date both the GWB and Contract Value equal zero; or upon conversion, if available – whichever occurs first. Contract Value Is Zero.If your Contract Value is reduced to zero as the result of a partial withdrawal, contract charges or poor Fund performance and the GWB is greater than zero, the GWB will be paid automatically to you on a periodic basis elected by you, which will be no less frequently than annually, so long as the Contract is still in the accumulation phase.The total annual payment will equal the GAWA, but will not exceed the current GWB.The payments continue until the GWB is reduced to zero. All other rights under your Contract cease and we will no longer accept subsequent Premium payments and all optional endorsements are terminated without value.Upon your death as Owner, or death of a joint Owner, all payments cease.No other death benefit will be paid. Annuitization.If you decide to annuitize your Contract, you may choose the following income option instead of one of the other income options listed in your Contract: Fixed Payment Income Option.This income option provides payments in a fixed dollar amount for a specific number of years.The actual number of years that payments will be made is determined on the calculation date by dividing the GWB by the GAWA.Upon each payment, the GWB will be reduced by the payment amount.The total annual amount payable will equal the GAWA but will never exceed the current GWB.This annualized amount will be paid over the specific number of years in the frequency (no less frequently than annually) that you select.If you should die (assuming you are the Owner) before the payments have been completed, the remaining payments will be made to the Beneficiary, as scheduled. 61 This income option may not be available if the Contract is issued to qualify under Sections 401, 403, 408 or 457 of the Internal Revenue Code.For such Contracts, this income option will only be available if the guaranteed period is less than the life expectancy of the Annuitant at the time the option becomes effective.In addition, no adjustments will be made to the GAWA after election of this option, nor will a commuted value be available.This income option is only available on your Latest Income Date (see “Income Payments (the Income Phase)”) on page 118 . See “Guaranteed Minimum Withdrawal Benefit General Considerations” and “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional things to consider before electing a GMWB; when electing to annuitize your Contract after having purchased a GMWB; or when the Latest Income Date is approaching and you are thinking about electing or have elected a GMWB. Effect of GMWB on Tax Deferral.The purchase of the 5% GMWB With Annual Step-Up may not be appropriate for the Owners of Contracts who have as a primary objective taking maximum advantage of the tax deferral that is available to them under an annuity contract to accumulate assets.Please consult your tax and financial advisors on this and other matters prior to electing the 5% GMWB With Annual Step-Up. 6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 6”).The following description is supplemented by the examples in Appendix D under section “II. AutoGuard 5, AutoGuard 6”that may assist you in understanding how calculations are made in certain circumstances. PLEASE NOTE: EFFECTIVE APRIL 29, 2013, THIS ENDORSEMENT IS CURRENTLY NO LONGER AVAILABLE TO ADD TO A CONTRACT. This is a Guaranteed Minimum Withdrawal Benefit, which permits an Owner to make partial withdrawals prior to the Income Date that, in total, are guaranteed to equal the Guaranteed Withdrawal Balance (GWB) (as defined below), regardless of your Contract Value.This GMWB is available to add to a Contract on the Contract’s Issue Date or on any Contract Anniversary.This GMWB is not available on a Contract that already has a GMWB (one GMWB only per Contract). We may further limit the availability of this optional endorsement.Once selected, the 6% GMWB With Annual Step-Up cannot be canceled. This GMWB is available to Owners 80 years old and younger on the date on which this endorsement is selected.We allow ownership changes of a Contract with this GMWB (i) from an Owner that is a natural person to a trust, if that individual and the Annuitant are the same person or (ii) when the Owner is a legal entity, to another legal entity or the Annuitant, provided these changes are not taxable events under the Code.In certain circumstances, we may permit the elimination of a joint Owner in the event of divorce.Otherwise, changes of Owner are not allowed.When the Owner is a legal entity, changing Annuitants is not allowed. If you select the 6% GMWB With Annual Step-Up when you purchase your Contract, your Premium payment net of any applicable taxes, plus any Contract Enhancement, will be used as the basis for determining the GWB.The 6% GMWB With Annual Step-Up may also be selected after the Issue Date (subject to availability) within 30 days before any Contract Anniversary, and the endorsement will take effect on the Contract Anniversary if your request is in Good Order.If you select the 6% GMWB With Annual Step-Up after the Issue Date, to determine the GWB, we will use your Contract Value. The GWB can never be more than $5million (including upon “step-up”), and the GWB is reduced with each withdrawal you take. Once the GWB has been determined, we calculate the Guaranteed Annual Withdrawal Amount (GAWA), which is the maximum annual partial withdrawal amount, except for certain tax-qualified Contracts (as explained below).Upon selection, the GAWA is equal to 6% of the GWB.The GAWA will generally not be reduced if partial withdrawals taken within any one Contract Year do not exceed 6%.However, withdrawals are not cumulative.If you do not take 6% in one Contract Year, you may not take more than 6% the next Contract Year.If you withdraw more than 6%, the GWB may be reduced by more than the amount of the withdrawal and the GAWA will likely be reduced.The GAWA can be divided up and taken on a payment schedule that you request.You can continue to take the GAWA each Contract Year until the GWB has been depleted.If the GWB falls below the GAWA at the time of an Excess Withdrawal (see below) or at the end of a Contract Year, the GAWA will be reset to equal the GWB.This may occur, when over time, payment of guaranteed withdrawals is nearly complete and the GWB has been depleted. Withdrawal charges, asset allocation fees, Contract Enhancement recapture charges, Interest Rate Adjustments, and other charges and adjustments, as applicable, are taken into consideration in calculating the amount of your partial withdrawals pursuant to the 6% GMWB With Annual Step-Up, but these charges or adjustments are offset by your ability to make free withdrawals under the Contract. Any time a subsequent Premium payment is made, we recalculate the GWB and the GAWA.Each time you make a Premium payment, the GWB is increased by the amount of the Premium payment, net of any applicable Premium taxes, plus any Contract Enhancement.Also, the GAWA will increase by either (a) 6% of thesum of i) the subsequent Premium payment less any applicable 62 taxes plus ii) any Contract Enhancement, or (b) 6% of the increase in the GWB, if the maximum GWB is reached.We require prior approval for a subsequent Premium payment that would result in your Contract having $1 million of Premiums in the aggregate.We also reserve the right to refuse subsequent Premium payments.See Example 3b in Appendix D under section “II. AutoGuard 5, AutoGuard 6”to see how the GWB is recalculated when the $5 million maximum is reached. If the total of your partial withdrawals made in the current Contract Year is greater than the GAWA, we will recalculate your GWB and your GAWA will likely be lower in the future.In other words, withdrawing more than the GAWA in any Contract Year could cause the GWB to be reduced by more than the amount of the withdrawal(s), likely reducing the GAWA, as well.Recalculation of the GWB and GAWA may result in reducing or extending the payout period.Examples 4, 5, and 7 in Appendix D under section “II. AutoGuard 5, AutoGuard 6” illustrate the impact of such withdrawals. For certain tax-qualified Contracts, this GMWB allows for withdrawals greater than the GAWA to meet the Contract’s required minimum distributions (RMDs) under the Internal Revenue Code (Code) without compromising the endorsement’s guarantees.Examples 4, 5, and 7 in Appendix D under section “II. AutoGuard 5, AutoGuard 6” supplement this description.Because the intervals for the GAWA and RMDs are different, namely Contract Years versus calendar years, and because RMDs are subject to other conditions and limitations, if your Contract is a tax-qualified Contract, please see “RMD Notes” under “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” on page 53 , for more information. If the partial withdrawal plus all prior partial withdrawals made in the current Contract Year is less than or equal to the greater of the GAWA or RMD, as applicable, the GWB is equal to the greater of: ● the GWB prior to the partial withdrawal less the partial withdrawal; or ● zero. If the partial withdrawal plus all prior partial withdrawals made in the current Contract Year is less than or equal to the greater of the GAWA at the time of the partial withdrawal, or the RMD, as applicable, the GAWA is unchanged at the time of the withdrawal.At the end of each Contract Year, if the GWB is less than the GAWA, the GAWA is set equal to the GWB. If the partial withdrawal plus all prior partial withdrawals made in the current Contract Year exceeds the greater of the GAWA at the time of the partial withdrawal or the RMD, as applicable, the GWB is equal to the greater of: ● the GWB prior to the partial withdrawal, first reduced dollar-for-dollar for any portion of the partial withdrawal not defined as an Excess Withdrawal (see below), then reduced in the same proportion that the Contract Value is reduced by the Excess Withdrawal; or ● zero. If the partial withdrawal plus all prior partial withdrawals made in the current Contract Year is greater than the GAWA or RMD, as applicable, the GAWA is equal to the lesser of: ● the GAWA prior to the partial withdrawal reduced in the same proportion that the Contract Value is reduced by the Excess Withdrawal, or ● the GWB after the partial withdrawal. The Excess Withdrawal is defined to be the lesser of: ● the total amount of the current partial withdrawal, or ● the amount by which the cumulative partial withdrawals for the current Contract Year exceeds the greater of the GAWA or the RMD, as applicable. Consistent with the explanation above, withdrawals greater than the GAWA or RMD, as applicable, may have a significantly negative impact on the value of this benefit through prematurely reducing the GWB and GAWA and, therefore, cause the benefit to prematurely terminate (see Example 5 in Appendix D under section “II. AutoGuard 5, AutoGuard 6”).For purposes of these calculations, all partial withdrawals are assumed to be the total amount withdrawn, including any withdrawal charges, asset allocation fees, recapture charges, Interest Rate Adjustments and other charges and adjustments. Withdrawals under this GMWB are considered the same as any other partial withdrawals for the purposes of calculating any other values under the Contract and any other endorsements (for example, the Contract’s standard death benefit).All withdrawals count toward the total amount withdrawn in a Contract Year, including systematic withdrawals, RMDs for certain tax-qualified Contracts, 63 withdrawals of asset allocation and advisory fees, partial 1035 exchanges, and free withdrawals under the Contract.They are subject to the same restrictions and processing rules as described in the Contract.They are also treated the same for federal income tax purposes.For more information about tax-qualified and non-qualified Contracts, please see “TAXES” beginning on page 124 . Withdrawals made under section 72(t) or section 72(q) of the Code are not considered RMDs for purposes of preserving the guarantees under this GMWB.Such withdrawals that exceed the GAWA will have the same effect as any withdrawal or excess withdrawal as described above and, consistent with that description, may cause a significant negative impact to your benefit. Step-up.If no withdrawals have been taken from the Contract following the date this GMWB is issued, on each Contract Quarterly Anniversary, if the Contract Value on that date is greater than the GWB, the GWB will be reset to the Contract Value on the Contract Quarterly Anniversary (“step-up”). After the first withdrawal has been taken from the Contract, step-ups will no longer be determined on Contract Quarterly Anniversaries. Instead, step-ups will be determined on each Contract Anniversary.If the Contract Value is greater than the GWB on the Contract Anniversary, the GWB will be reset to the Contract Value on the Contract Anniversary.If the first withdrawal from the Contract is taken on a Contract Quarterly Anniversary that is not a Contract Anniversary, there will be no step-up on that Contract Quarterly Anniversary and the next step-up determination will occur on the next Contract Anniversary.Upon step-up on or after the 2nd Contract Anniversary following the effective date of this GMWB, the GMWB charge may be increased, subject to the maximum annual charge.You will be notified in advance of a GMWB Charge increase and may elect to discontinue the automatic step-ups.Such election must be received in Good Order prior to the Contract Anniversary or Contract Quarterly Anniversary.While electing to discontinue the automatic step-ups will prevent an increase in the charge, discontinuing step-ups also means foregoing possible increases in your GWB and/or GAWA, so carefully consider this decision should we notify you of a charge increase.Also know that you may subsequently elect to reinstate the step-up provision at the then current GMWB Charge. All requests will be effective on the Contract Anniversary or Contract Quarterly Anniversary following receipt of the request in Good Order within 30 calendar days prior to the Contract Anniversary or Contract Quarterly Anniversary. Spousal Continuation.If you die before annuitizing a Contract with the 6% GMWB With Annual Step-Up, the Contract’s death benefit is still payable when the Contract Value is greater than zero.Alternatively, the Contract allows the Beneficiary who is your spouse to continue it, retaining all rights previously held by the Owner.If the spouse continues the Contract and the 6% GMWB With Annual Step-Up endorsement already applies to the Contract, the 6% GMWB With Annual Step-Up will continue and no adjustment will be made to the GWB or the GAWA at the time of continuation.Step-ups will continue as permitted (as described above), and Contract Anniversaries and Contract Quarterly Anniversaries will continue to be based on the original Contract’s Issue Date.Upon spousal continuation of a Contract without the 6% GMWB With Annual Step-Up, if the 6% GMWB With Annual Step-Up is available at the time, the Beneficiary may request to add this endorsement within 30 days before any Contract Anniversary, and the endorsement will take effect on the Contract Anniversary if the request is made in Good Order. Termination.The 6% GMWB With Annual Step-Up endorsement terminates subject to a prorated GMWB Charge assessed for the period since the last monthly charge on the date you annuitize or surrender the Contract.In surrendering the Contract, you will receive the Contract Value less any applicable charges and adjustments and not the GWB or the GAWA you would have received under the 6% GMWB With Annual Step-Up.The 6% GMWB With Annual Step-Up also terminates: with the Contract upon your death (unless the Beneficiary who is your spouse continues the Contract) or the death of a joint Owner; on the Latest Income Date; upon the first date both the GWB and Contract Value equal zero; or upon conversion, if permitted – whichever occurs first. Contract Value Is Zero.If your Contract Value is reduced to zero as the result of a partial withdrawal, contract charges or poor Fund performance and the GWB is greater than zero, the GWB will be paid automatically to you on a periodic basis elected by you, which will be no less frequently than annually, so long as the Contract is still in the accumulation phase.The total annual payment will equal the GAWA, but will not exceed the current GWB.The payments continue until the GWB is reduced to zero. All other rights under your Contract cease and we will no longer accept subsequent Premium payments and all optional endorsements are terminated without value.Upon your death as Owner, or the death of a joint Owner, all payments cease.No other death benefit will be paid. Annuitization.If you decide to annuitize your Contract, you may choose the following income option instead of one of the other income options listed in your Contract: Fixed Payment Income Option.This income option provides payments in a fixed dollar amount for a specific number of years.The actual number of years that payments will be made is determined on the calculation date by dividing the GWB by the GAWA.Upon each payment, the GWB will be reduced by the payment amount.The total annual amount payable will equal the GAWA but will never exceed the current GWB.This annualized amount will be paid over the specific number of years in the frequency (no less frequently than annually) that you select.If you should die (assuming you are the Owner) before the payments have been completed, the remaining payments will be made to the Beneficiary, as scheduled. This income option may not be available if the Contract is issued to qualify under Sections 401, 403, 408 or 457 of the Internal Revenue Code.For such Contracts, this income option will only be available if the guaranteed period is 64 less than the life expectancy of the Annuitant at the time the option becomes effective.In addition, no adjustments will be made to the GAWA after election of this option, nor will a commuted value be available.This income option is only available on your Latest Income Date (see “Income Payments (the Income Phase)”) on page 118 . See “Guaranteed Minimum Withdrawal Benefit General Considerations” and “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional things to consider before electing a GMWB; when electing to annuitize your Contract after having purchased a GMWB; or when the Latest Income Date is approaching and you are thinking about electing or have elected a GMWB. Effect of GMWB on Tax Deferral.The purchase of the 6% GMWB With Annual Step-Up may not be appropriate for the Owners of Contracts who have as a primary objective taking maximum advantage of the tax deferral that is available to them under an annuity contract.Please consult your tax and financial advisors on this and other matters prior to electing the 6% GMWB With Annual Step-Up. For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net”). This Guaranteed Minimum Withdrawal Benefit (GMWB) guarantees the withdrawal of a minimum annual amount for the duration of the life of the Owner (or, in the case of joint Owners, until the death of the first Owner to die) regardless of the performance of the underlying investment options, subject to the conditions described below.This benefit may be appropriate for those individuals who are looking for a number of features, within a GMWB, that may offer a higher level of guarantee and who are seeking greater access to earnings to provide more income when the Contract performs well, without negatively impacting the guarantees. By allowing the Owner to add earnings to the amount of otherwise permissible withdrawals, referred to below as the Earnings-Sensitive Adjustment, he or she has the potential to take greater withdrawals and to receive the same after-tax withdrawal amount every Contract Year (assuming a 40% tax rate). The following descriptions of this GMWB’s features are supplemented by a basic example below and the examples in Appendix D under section “III. LifeGuard Freedom 6 Net”.The guarantees of this GMWB are subject to the endorsement’s terms, conditions, and limitations that are explained below.Please consult the representative who is helping you purchase your Contract to be sure that this GMWB ultimately suits your needs. This GMWB guarantees withdrawals during the Contract’s accumulation phase (i.e., before the Income Date), subject to the following: ● This guarantee lasts for the duration of the Owner’s life (the “For Life Guarantee”) if the For Life Guarantee is in effect; The For Life Guarantee is based on the life of the single Owner or the first Owner to die if there are joint Owners.There are also other GMWB options for joint Owners that are spouses, as described below. For the Owner that is a legal entity, the For Life Guarantee is based on the Annuitant’s life (or the life of the first Annuitant to die if there is more than one Annuitant). The For Life Guarantee becomes effective on the Contract Anniversary on or immediately following the Owner (or with joint Owners, the oldest Owner) attaining the age of 59 1/2.If the Owner (or oldest Owner) is 59 1/2 years old or older on the endorsement’s effective date, then the For Life Guarantee is effective when this GMWB is added to the Contract. If the For Life Guarantee is in effect, it will be terminated if a withdrawal exceeds the permissible amounts and reduces the Contract Value to zero. (Please see the “Contract Value is Zero” subsection below to understand what happens when the Contract Value is reduced to zero.)Otherwise, the For Life Guarantee remains effective until the date this GMWB endorsement is terminated or until the Continuation Date on which this GMWB endorsement is continued under spousal continuation.Please see the “Termination” subsection below to understand under what conditions this GMWB endorsement and, accordingly, the For Life Guarantee can be terminated. In addition, if the For Life Guarantee is not yet in effect, withdrawals that cause the Contract Value to reduce to zero void the For Life Guarantee.See “Contract Value is Zero” below for more information. 65 ● If the For Life Guarantee is not in effect, the guarantee lasts until the earlier of (1) the date of death of the Owner (or any joint Owner) or (2) the date when all withdrawals under the Contract equal the Guaranteed Withdrawal Balance (GWB), without regard to Contract Value. The GWB is the guaranteed amount available for future periodic withdrawals. In the event of the Owner’s death, a spousal Beneficiary may continue this GMWB endorsement under spousal continuation.In that event, the GWB is payable until depleted.(Please see the “Spousal Continuation” subsection below for more information.)If the Beneficiary is a non-spousal Beneficiary, the GWB is void and this endorsement is terminated; therefore, the Owner’s death may have a significant negative impact on the value of this GMWB endorsement and cause the endorsement to prematurely terminate. There is a limit on withdrawals each Contract Year to keep the guarantees of this GMWB in full effect – the greater of the Guaranteed Annual Withdrawal Amount (GAWA) or, for certain tax-qualified Contracts, the required minimum distribution (RMD), plus the Earnings-Sensitive Adjustments during a Contract Year, if any.Please see “Withdrawals” below for more information about the GAWA and Earnings-Sensitive Adjustments.The withdrawals that exceed the limit are referred to as “Excess Withdrawals”, as further described below, while those that do not exceed the limit are referred to as “permissible withdrawals” or “permissible amounts.” This GMWB is available to Owners 35 to 80 years old (proof of age is required); may be added to a Contract on the Issue Date or on any Contract Anniversary; and once added cannot be canceled except by a Beneficiary who is the Owner’s spouse, who, upon the Owner’s death, may elect to continue the Contract without the GMWB.If you want to elect this GMWB after the Contract Issue Date on a Contract Anniversary (subject to availability), we must receive a request in Good Order within 30 calendar days prior to the Contract Anniversary.We allow ownership changes of a Contract with this GMWB (i) from an individual Owner that is a natural person to a trust, if that individual and the Annuitant are the same person or (ii) when the Owner is a legal entity, to another legal entity or the Annuitant.However, we do not allow these Ownership changes if they are a taxable event under the Code.In certain circumstances, we may permit the elimination of a joint Owner in the event of divorce.We do not allow any other changes of Owner.An Owner should seek the advice of tax counsel before considering an ownership change.When the Owner is a legal entity, changing Annuitants is not allowed.Availability of this GMWB may be subject to further limitation. Election.The GWB depends on when this GMWB is added to the Contract, and the GAWA derives from the GWB. When this GMWB is added to the Contract on the Issue Date – The GWB equals initial Premium net of any applicable Premium taxes, plus (for endorsements issued before April 29, 2013 ) any Contract Enhancement. The GAWA is determined based on the Owner’s attained age at the time of first withdrawal and equals the GAWA percentage multiplied by the GWB prior to the withdrawal.See the GAWA percentage table below. When this GMWB is added to the Contract on any Contract Anniversary – The GWB equals Contract Value , minus (for endorsements issued on or after April 29, 2013 ) any recapture charges that would be assessed on a full withdrawal . The GAWA is determined based on the Owner’s attained age at the time of first withdrawal and equals the GAWA percentage multiplied by the GWB prior to the withdrawal.See the GAWA percentage table below. For endorsements issued on or after April 29, 2013 , Contract Enhancements and the corresponding recapture charges are not included in the calculation of the GWB when this GMWB is added to the Contract on the Issue Date.This is why Premium (net of any applicable Premium taxes) is used to calculate the GWB.On Contracts with a Contract Enhancement, the result is a GWB that is less than Contract Value when this GMWB is added to the Contract.For endorsements issued before April 29, 2013 , p lease note that while Contract Enhancements are effectively included in the GWB calculations at and after issue, potential recapture charges are not included at either time.Recapture charges are imposed on withdrawals under this GMWB as explained under “More on Withdrawals” on page 70 . The GWB can never be more than $5 million (including upon step-up, the application of a GWB adjustment or the application of any bonus), and the GWB is reduced by each withdrawal. 66 Withdrawals.The GAWA percentage and the GAWA are determined at the time of the first withdrawal.The GAWA is equal to the GAWA percentage multiplied by the GWB prior to the withdrawal.The GAWA percentage varies according to age group and is determined based on the Owner’s attained age at the time of the first withdrawal.If there are joint Owners, the GAWA percentage is based on the attained age of the oldest joint Owner.(In the examples in Appendix D and elsewhere in this prospectus we refer to this varying GAWA percentage structure as the “varying benefit percentage”.) You may elect an Optional Income Upgrade Table for an additional charge (see “For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Charge” beginning on page 36 ).The Optional Income Upgrade Table provides higher GAWA percentages for each age group as reflected in the tables below. The GAWA percentages for each age group, depending on whether you elected the Optional Income Upgrade Table, are as follows: Ages Base GAWA% Table (Endorsements issued on or after April 29, 2013) Optional Income Upgrade Table (Endorsements issued on or after April 29, 2013) 35 – 64 3.75% 4.00% 65 – 74 4.75% 5.00% 75 – 80 []% []% 81+ []% []% If your endorsement was issued before April 29, 2013 , different GAWA percentages than those reflected in the above tables may apply.Please refer to your Contract endorsement and the related prospectus disclosure for the GAWA percentages applicable under your Contract at the time of purchase.If you need assistance finding this information, please contact your representative, or contact us at our Annuity Service Center.Our contact information is on the first page of the prospectus. We reserve the right to prospectively change the GAWA percentages, including the age bands, on new GMWB endorsements.We recommend you check with your representative to learn about the current level of the GAWA percentages, or contact us at our Annuity Service Center for more information.Our contact information is on the first page of the prospectus. If we change the GAWA percentages described above, we will follow these procedures: 1) When we issue your Contract we will deliver a copy of the prospectus that includes the notice of change of GAWA percentages in the form of a prospectus update to you.You will have until the end of the Free Look period to cancel your Contract and this GMWB by returning the Contract to us pursuant to the provisions of the Free Look section (please see “Free Look” on page 128 ). 2) If you are an existing Owner and are eligible to elect this GMWB after the Issue Date, at the time we change the GAWA percentages we will send you the notice of change of GAWA percentages in the form of a prospectus update. If you later elect this GMWB, when we receive your election, we will send you the required endorsement with a duplicate notice of change of GAWA percentages. You will have 30 days after receiving the notice to cancel your election of this GMWB by returning the endorsement to us. In each case, the actual GAWA percentages will be reflected in your Contract endorsement. In connection with a change of GAWA percentages, as described above, we may continue to offer the existing GAWA percentages, in effect prior to the change, as an Optional GAWA% table at an increased charge. The increased charge for this GMWB will not be greater than the maximum annual charge shown in the charge tables, which in no event exceed s 3.00%. For the charges for each GMWB, please see the section for the applicable GMWB appearing under “Contract Charges” beginning on page 30 . Also, please see the “Optional Endorsements” table under the “FEES AND EXPENSES TABLES” beginning on page 5. The Optional GAWA% table will maintain the GAWA percentages for each age group that were available before the change as reflected in the above table.If we offer the Optional GAWA% Table, the notice of change in the form of a prospectus update, that will be delivered to you, will describe both the change to the GAWA percentages, and the Optional GAWA% table and related charges. We reserve the right to prospectively change the GAWA percentages in the Optional GAWA% table, including the age bands, on new GMWB endorsements subject to the notices and procedures described above. 67 Withdrawals cause the GWB to be recalculated.Withdrawals will also cause the GAWA to be recalculated if the withdrawal, plus all prior withdrawals in the current Contract Year, exceeds the greater of the GAWA or, for certain tax-qualified Contracts only, the RMD, plus the Earnings-Sensitive Adjustments during that Contract Year, if any.In such case, the recalculation of the GAWA will occur whether or not the For Life Guarantee is in effect.If the GWB is less than the GAWA at the end of any Contract Year and the For Life Guarantee is not in effect, the GAWA will be set equal to the GWB.This may occur, when over time, payment of the guaranteed withdrawals is nearly complete, the For Life Guarantee is not in effect and the GWB has been depleted to a level below the GAWA. The tables below clarify what happens in each instance.(Example 12 in Appendix D under section “III. LifeGuard Freedom 6 Net” demonstrates how withdrawals affect this GMWB’s guaranteed values).In addition, if the For Life Guarantee is not yet in effect, withdrawals that cause the Contract Value to reduce to zero void the For Life Guarantee.See “Contract Value is Zero” below for more information. (RMD denotes the required minimum distribution under the Internal Revenue Code for certain tax-qualified Contracts only.There is no RMD for non-qualified Contracts.For certain tax-qualified Contracts, this GMWB allows withdrawals greater than the GAWA plus the Earnings-Sensitive Adjustments during that Contract Year, if any, to meet the Contract’s RMD (when the RMD is higher than the GAWA) without compromising the endorsement’s guarantees. Because the intervals for the GAWA and RMDs are different, namely Contract Years versus calendar years, and because RMDs are subject to other conditions and limitations, if your Contract is a tax-qualified Contract, then please see “RMD NOTES” under “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” on page 53 , for more information.) When a withdrawal, plus all prior withdrawals in the current Contract Year, is less than or equal to the greater of the GAWA or RMD, plus the Earnings- Sensitive Adjustments during that Contract Year, if any – The GWB is recalculated, equaling the greater of: ● The GWB before the withdrawal less the withdrawal; Or ● Zero. The GAWA is unchanged. The GAWA is not reduced if all withdrawals during any one Contract Year do not exceed the greater of the GAWA or RMD, plus the Earnings-Sensitive Adjustments during that Contract Year, if any.The GAWA will be reduced at the end of a Contract Year to equal the GWB if the For Life Guarantee is not in effect and the GWB is nearly depleted, resulting in a GWB that is less than the GAWA.You may withdraw the greater of the GAWA or RMD, plus the Earnings-Sensitive Adjustments during that Contract Year, if any, all at once or throughout the Contract Year.Withdrawing less than the greater of the GAWA or RMD, plus the Earnings-Sensitive Adjustments, in a Contract Year does not entitle you to withdraw more than the greater of the GAWA or RMD, plus the Earnings-Sensitive Adjustments, in the next Contract Year.The amount you may withdraw each Contract Year and not cause the GWB and GAWA to be recalculated does not accumulate. Withdrawing more than the greater of the GAWA or RMD, plus the Earnings-Sensitive Adjustments, if any, in a Contract Year causes the GWB and GAWA to be recalculated (see below and Example 12c in Appendix D under section “III. LifeGuard Freedom 6 Net”).In recalculating the GWB, the GWB could be reduced by more than the withdrawal amount.The GAWA is also likely to be reduced.Therefore, please note that withdrawing more than the greater of the GAWA or RMD, as applicable, plus the Earnings-Sensitive Adjustments, if any, in a Contract Year may have a significantly negative impact on the value of this benefit. When a withdrawal, plus all prior withdrawals in the current Contract Year, exceeds the greater of the GAWA or RMD,plus the Earnings- Sensitive Adjustments during that Contract Year, if any – The GWB is recalculated, equaling the greater of: ● The GWB prior to the withdrawal, first reduced dollar-for-dollar for any portion of the withdrawal not defined as an Excess Withdrawal (see below), then reduced in the same proportion that the Contract Value is reduced by the Excess Withdrawal; Or ● Zero. The GAWA is recalculated as follows: ● The GAWA prior to the withdrawal is reduced in the same proportion that the Contract Value is reduced by the Excess Withdrawal. The Excess Withdrawal is defined to be the lesser of: ● The total amount of the current withdrawal, or 68 ● The amount by which the cumulative withdrawals for the current Contract Year (including the current withdrawal) exceeds the greater of the GAWA or the RMD, plus the Earnings-Sensitive Adjustments during that Contract Year, if any. How the Earnings-Sensitive Adjustment works:As previously stated, the Earnings-Sensitive Adjustment is an amount that the Owner may be allowed to withdraw each Contract Year in addition to the GAWA while keeping the guarantees of this GMWB fully effective.An Earnings-Sensitive Adjustment calculation is done for each withdrawal taken and the amount, if any, depends on the withdrawal amount and the GMWB Earnings at the time of the withdrawal.A withdrawal under the Contract that includes an Earnings-Sensitive Adjustment will reduce Contract Value and other values in the same manner as any other withdrawal. When determining the amount of permissible withdrawals, the formula for this GMWB takes into account two additional factors in computing the Earnings-Sensitive Adjustment (the additional permissible amount attributable to earnings) after all the other standard values such as the GAWA and GWB used in all GMWB endorsements are determined.The Guaranteed Withdrawal Balance Adjustment is also determined in the same manner without any special computational factors.Thus, this GMWB is similar to all other GMWBs except with regard to calculating the amount of permissible withdrawals. The first concept used is the Maximum Eligible Withdrawal Amount Remaining (MEWAR), which is the maximum withdrawal amount (before the application of any Earnings-Sensitive Adjustment) that is eligible for the Earnings-Sensitive Adjustment at a given time.At any time, the MEWAR is the greater of: 1. Zero; or 2. The amount equal to: a. the amount of previous Earnings-Sensitive Adjustments in the current Contract Year; plus, b. the greater of the GAWA or the RMD; less c. all withdrawals previously made in the current Contract Year, including Earnings-Sensitive Adjustments. The second concept relates to determining what the eligible earnings (GMWB Earnings) were. This involves a calculation that provides that at any time, GMWB Earnings are the greater of: 1. Zero; or 2. The Contract Value minus the GMWB Earnings Determination Baseline. The GMWB Earnings Determination Baseline is determined as follows:The GMWB Earnings Determination Baseline is equal to the Premium, net of any applicable Premium taxes, if elected at issue, or Contract Value less any recapture charges that would be assessed on a full withdrawal, if elected on a Contract Anniversary (subject to availability). With each subsequent Premium received after the Contract Issue Date, the GMWB Earnings Determination Baseline is recalculated to equal the GMWB Earnings Determination Baseline prior to the Premium payment plus the amount of the Premium payment, net of any applicable Premium taxes. With each withdrawal, the GMWB Earnings Determination Baseline is recalculated to equal the greater of: 1. Zero; or 2. GMWB Earnings Determination Baseline prior to the withdrawal less the greater of: a.the withdrawal amount less the GMWB Earnings at the time of the withdrawal; or b. zero. In determining the GMWB Earnings and the GMWB Earnings Determination Baseline, the formulas utilize the greater of zero, which serves to limit negative earnings results from affecting the calculations. Withdrawals exceeding the permissible amount do not invalidate the For Life Guarantee if the Contract Value remains greater than zero, but cause the GWB and GAWA to be recalculated. Earnings-Sensitive Adjustment as applied: If the For Life Guarantee is in effect at the time of the withdrawal, the Earnings-Sensitive Adjustment is equal to the lesser of: 1. 40% of the GMWB Earnings at the time of the withdrawal; or 2. 2/3 of the lesser of the MEWAR and the withdrawal amount prior to any Earnings-Sensitive Adjustment. If the For Life Guarantee is not in effect at the time of the withdrawal, the Earnings-Sensitive Adjustment is equal to the lesser of: 69 1. 40% of the GMWB Earnings at the time of withdrawal; 2. 2/3 of the lesser of the MEWAR and the withdrawal amount prior to any Earnings-Sensitive Adjustment; or 3. The greater of: a. zero; or b. the GWB less the MEWAR. Example:For an example of a contract that makes basic simple assumptions to show how this Earnings-Sensitive Adjustment provision and its various components (i.e., GMWB Earnings, MEWAR, GMWB Earnings Determination Baseline, etc.) work, assume that you request the maximum permissible withdrawal, including an Earnings Sensitive Adjustment, if any.At the time of your withdrawal request, also assume that: ● You are age 65 ● You have a non-qualified Contract (so there is no applicable RMD) ● Your initial Premium payment was $100,000 ● You have not made any additional Premium payments or any ● The For Life Guarantee is in effect withdrawals in the prior Contract Years or the current Contract Year ● Your GWB is $100,000 ● Your GAWA percentage is 5% ● Your GAWA is $5,000 ● Your Contract Value is $108,000 Your GMWB Earnings Determination Baseline prior to the withdrawal is equal to your initial sole Premium payment of$100,000.Since you have not taken other withdrawals and, therefore, there have been no previous Earnings-Sensitive Adjustments during the current Contract Year, the MEWAR is $5,000 (which is the greater of: zero, or the Earnings-Sensitive Adjustments thus far in the current Contract Year ($0) plus the GAWA ($5,000) less all partial withdrawals thus far in the current Contract year ($0) ($0 + $5,000 - $0 $5,000).As there have been no previous withdrawals taken in the current Contract Year, the MEWAR in this example equals the GAWA. Your GMWB Earnings in this example are equal to $8,000, which is the greater of: zero, or your Contract Value less your GMWB Earnings Determination Baseline ($108,000 - $100,000 $8,000).The Earnings-Sensitive Adjustment is equal to $3,200, which is the lesser of two amounts: $3,200, which is equal to 40% of the GMWB Earnings (0.40 * $8,000 $3,200); and $3,333, which is equal to 2/3 of the lesser of the MEWAR and the withdrawal amount prior to the Earnings-Sensitive Adjustment (2/3 * $5,000 $3,333).The total withdrawal amount requested in this example, therefore, is $8,200, which is the GAWA plus the Earnings-Sensitive Adjustment ($5,000 + $3,200 $8,200). Going forward adjustments are made to your various GMWB values and demonstrated by using the same assumptions as this example. Your Contract Value after the withdrawal is equal to $99,800, which is the Contract Value prior to the withdrawal less the total withdrawal amount ($108,000 - $8,200 $99,800).Your GMWB Earnings Determination Baseline after the withdrawal is also equal to $99,800, which is the GMWB Earnings Determination Baseline prior to the withdrawal ($100,000) reduced by the greater of: the withdrawal amount in excess of the GMWB Earnings ($8,200 - $8,000 $200), or zero.Your MEWAR after the withdrawal is equal to $0, which is the greater of: zero, or the Earnings-Sensitive Adjustments thus far in the current Contract Year plus the GAWA less all withdrawals thus far in the current Contract Year ($3,200 + $5,000 - $8,200 0).Your GWB after the withdrawal is equal to $91,800, which is the GWB before the withdrawal less the total withdrawal ($100,000 - $8,200 $91,800). Since the total withdrawals for the year do not exceed the GAWA ($5,000) plus the total Earnings-Sensitive Adjustments for the current Contract Year ($3,200), no proportional reduction applies to your GWB for this withdrawal.In addition, since the total withdrawals for the year do not exceed the GAWA ($5,000) plus the total Earnings-Sensitive Adjustments for the current Contract Year ($3,200), your GAWA is unchanged after the withdrawal. For more examples showing how the Earnings-Sensitive Adjustment provision works, including an example involving an Excess Withdrawal, please see Example 12 in Appendix D under section “III. LifeGuard Freedom 6 Net”. More on Withdrawals:Withdrawals under this GMWB are assumed to be the total amount deducted from the Contract Value, including any withdrawal charges, recapture charges and other charges or adjustments.Any withdrawals from Contract Value allocated to a Fixed Account Option may be subject to an Interest Rate Adjustment.For more information, please see “THE FIXED ACCOUNT” beginning on page 14. Withdrawals may be subject to a recapture charge on any Contract Enhancement.Withdrawals in excess of free withdrawals may be subject to a withdrawal charge. Withdrawals under this GMWB are considered the same as any other withdrawals for the purposes of calculating any other values under the Contract and any other endorsements (for example, the Contract’s death benefit).All withdrawals count toward the total amount withdrawn in a Contract Year, including systematic withdrawals, RMDs for certain tax-qualified Contracts, withdrawals of 70 asset allocation and advisory fees, and free withdrawals under the Contract.They are subject to the same restrictions and processing rules as described in the Contract.They are also treated the same for federal income tax purposes.For more information about tax-qualified and non-qualified Contracts, please see “TAXES” beginning on page 124 . If the age of any Owner is incorrectly stated at the time of election of the GMWB, on the date the misstatement is discovered, the GWB and the GAWA will be recalculated based on the GAWA percentage applicable at the correct age.Any future GAWA percentage recalculation will be based on the correct age.If the age at election of the Owner (or oldest joint Owner) falls outside the allowable age range, the GMWB will be null and void and all GMWB charges will be refunded. Withdrawals made under section 72(t) or section 72(q) of the Code are not considered RMDs for purposes of preserving the guarantees under this GMWB.Such withdrawals that exceed the GAWA will have the same effect as any withdrawal or Excess Withdrawal as described above and, consistent with that description, may cause a significant negative impact to your benefit. Guaranteed Withdrawal Balance Adjustment.If no withdrawals are taken from the Contract on or prior to the GWB Adjustment Date (as defined below), then you will receive a GWB adjustment. Tax-qualified plan Contract owners should consider the impact of Required Minimum Distributions on this benefit since any withdrawal from the Contract will void the GWB adjustment. The GWB Adjustment Date is the later of: ● The Contract Anniversary on or immediately following the Owner’s (or oldest joint Owner’s) [] birthday (71 st birthday for endorsements issued before April 29, 2013 ) , Or ● The [] Contract Anniversary (10 th Contract Anniversary for endorsements issued before April 29, 2013 ) following the effective date of this endorsement. The GWB adjustment is determined as follows: ● On the effective date of this endorsement, the GWB adjustment is equal to 200% of the GWB, subject to a maximum of $5,000,000. ● With each subsequent Premium received after this GMWB is effective and prior to the first Contract Anniversary following this GMWB’s effective date, the GWB adjustment is recalculated to equal the GWB adjustment prior to the Premium payment plus 200% of the sum of i) the Premium payment net of any applicable Premium taxes, and ii) (for endorsements issued before April 29, 2013 ) any Contract Enhancement, subject to a maximum of $5,000,000.(See Example 3 in Appendix D under section “III. LifeGuard Freedom 6 Net”.) ● With each subsequent Premium received on or after the first Contract Anniversary following this GMWB’s effective date, the GWB adjustment is recalculated to equal the GWB adjustment prior to the Premium payment plus the amount of the Premium payment, net of any applicable Premium taxes, plus (for endorsements issued before April 29, 2013 ) any Contract Enhancement, subject to a maximum of $5,000,000.(See Example 3 in Appendix D under section “III. LifeGuard Freedom 6 Net”.) If no withdrawals are taken on or prior to the GWB Adjustment Date, the GWB will be re-set on that date to equal the greater of the current GWB or the GWB adjustment.No adjustments are made to the Bonus Base, the GMWB Earnings Determination Baseline or the Benefit Determination Baseline (explained below under “Step-up”).Once the GWB is re-set, this GWB adjustment provision terminates.In addition, if a withdrawal is taken on or before the GWB Adjustment Date, this GWB adjustment provision terminates without value.(Please see example 11 in Appendix D under section “III. LifeGuard Freedom 6 Net” for an illustration of thisGWB adjustment provision.) 71 Premiums. With each subsequent Premium payment on the Contract – The GWB is recalculated, increasing by the amount of the Premium net of any applicable Premium taxes, plus (for endorsements issued before April 29, 2013 ) any Contract Enhancement. If the Premium payment is received after the first withdrawal, the GAWA is also recalculated, increasing by: ● The GAWA percentage multiplied by the sum of i) the subsequent Premium payment net of any applicable Premium taxes, and ii) (for endorsements issued before April 29, 2013 ) any Contract Enhancement; Or ● The GAWA percentage multiplied by the increase in the GWB – if the maximum GWB is hit. We require prior approval for a subsequent Premium payment that would result in your Contract having $1 million of Premiums in the aggregate.We also reserve the right to refuse subsequent Premium payments.The GWB can never be more than $5 million.See Example 3b in Appendix D under section “III. LifeGuard Freedom 6 Net” to see how the GWB is recalculated when the $5 million maximum is hit. Step-up.On each Contract Anniversary following the effective date of this GMWB, if the Contract Value is greater than the GWB, the GWB will be automatically re-set to the Contract Value (a “step-up”).(See Examples 6 and 7 in Appendix D under section “III. LifeGuard Freedom 6 Net”.) In addition to an increase in the GWB, a step-up allows for a potential increase in the GAWA percentage in the event that the step-up occurs after the first withdrawal.The value used to determine whether the GAWA percentage will increase upon step-up is called the Benefit Determination Baseline (BDB).The BDB equals initial Premium net of any applicable Premium taxes, plus (for endorsements issued before April 29, 2013 ) any Contract Enhancement, if elected at issue, or Contract Value, less (for endorsements issued on or after April 29, 2013 ) any recapture charges that would be assessed on a full withdrawal, if elected on a Contract Anniversary (subject to availability). Upon step-up, if the Contract Value is greater than the BDB and the step-up occurs after the first withdrawal, the GAWA percentage will be re-determined based on the Owner’s attained age.If an age band is crossed, the GAWA percentage will be increased.For example, assume an Owner was age 73 at the time of the first withdrawal resulting in, according to the table above, a GAWA percentage of 5%.Also assume that, when the Owner is age 76, a step-up occurs and the Contract Value is greater than the BDB; in that case, the GAWA percentage will be re-determined based on the Owner’s attained age of 76, resulting in a new GAWA percentage of 6%. Upon step-up, if the Contract Value is not greater than the BDB, the GAWA percentage remains unchanged regardless of whether an age band has been crossed. In the event that the Contract Value is greater than the BDB, the BDB is set equal to the Contract Value.The purpose of this re-set is to increase the BDB that will be used to determine whether the GAWA percentage will increase upon a future step-up if an age band is crossed. Withdrawals do not affect the BDB.Subsequent Premium payments increase the BDB by the amount of the Premium net of any applicable Premium taxes, plus (for endorsements issued before April 29, 2013 ) any Contract Enhancement.In addition, unlike the GWB, the BDB is not subject to any maximum amount.Therefore, it is possible for the BDB to be morethan $5 million. 72 With a step-up – The GWB equals the Contract Value (subject to a $5 million maximum). If the Contract Value is greater than the BDB prior to the step-up, then the BDB is set to equal the Contract Value (not subject to any maximum amount); and, if the step-up occurs after the first withdrawal, the GAWA percentage is recalculated based on the attained age of the Owner. ● If there are joint Owners, the GAWA percentage is recalculated based on the oldest joint Owner. ● The GAWA percentage will not be recalculated upon step-ups following Spousal Continuation. For all Contracts to which this GMWB is added, if the step-up occurs after the first withdrawal, the GAWA is recalculated, equaling the greater of: ● The GAWA percentage multiplied by the new GWB, Or ● The GAWAprior to step-up. PLEASE NOTE: Withdrawals from the Contract reduce the GWB and Contract Value but do not affect the BDB.In the event of withdrawals, the BDB remains unchanged.Therefore, because the Contract Value must be greater than the BDB prior to step-up in order for the GAWA percentage to increase, a GAWA percentage increase may become less likely when continuing withdrawals are made from the Contract. Upon step-up on or after the 2nd Contract Anniversary, following the effective date of this GMWB, the GMWB charge may be increased, subject to the applicable maximum annual charge.You will be notified in advance of a GMWB Charge increase and may elect to discontinue the automatic step-ups.Such election must be received in Good Order prior to the Contract Anniversary.Please be aware that election to discontinue the automatic step-ups will also discontinue the application of the GWB bonus.While electing to discontinue the automatic step-ups will prevent an increase in charge, discontinuing step-ups and, therefore, discontinuing application of the GWB bonus also means foregoing possible increases in your GWB and/or GAWA so carefully consider this decision should we notify you of a charge increase.(Please see the “Bonus” subsection below for more information.)Also know that you may subsequently elect to reinstate the step-up provision together with the GWB bonus provision at the then current GMWB Charge. All requests will be effective on the Contract Anniversary following receipt of the request in Good Order. The GWB can never be more than $5 million with a step-up. However, the BDB is not subject to a $5 million maximum; therefore, it is still possible for the GAWA percentage to increase even when the GWB has hit its $5 million maximum because automatic step-ups still occur if the Contract Value is greater than the BDB.For example, assume the GWB and BDB are equal to $5 million prior to a step-up.Also assume that the GAWA percentage is 5% and the GAWA is $250,000.If, at the time of step-up, the Contract Value is $6 million, a step-up will occur.The GWB will remain at its maximum of $5 million but the BDB will be set equal to $6 million.If an age band has been crossed and the GAWA percentage for the Owner’s attained age is 6%, then the GAWA will be equal to $300,000 (6% x $5 million). Please consult the representative who helped you purchase your Contract to be sure if a step-up is right for you and about any increase in charges upon a step-up. Upon step-up, the applicable GMWB charge will be reflected in your confirmation. Owner’s Death.The Contract’s death benefit is not affected by this GMWB so long as Contract Value is greater than zero and the Contract is still in the accumulation phase.Upon your death (or the first Owner’s death with joint Owners) while the Contract is still in force, this GMWB terminates without value, unless continued by the surviving spouse. Contract Value Is Zero.With this GMWB, in the event the Contract Value is zero, the Owner will receive annual payments of the GAWA until the death of the Owner (or the death of any joint Owner), so long as the For Life Guarantee is in effect and the Contract is still in the accumulation phase.The For Life Guarantee will remain in effect if the Contract Value is reduced to zero by adverse investment performance or permissible withdrawals, but will terminate if reduced to zero by an Excess Withdrawal.If the For Life Guarantee is not in effect, the Owner will receive annual payments of the GAWA until the earlier of the death of the Owner (or the death of any joint Owner) or the date the GWB, if any, is depleted, so long as the Contract is still in the accumulation phase.The last payment will not exceed the remaining GWB at the time of payment.If the GAWA percentage has not yet been determined, it will be set at the GAWA percentage corresponding to the Owner’s (or oldest joint Owner’s) attained age at the time the Contract Value falls to zero and the GAWA will be equal to the GAWA percentage multiplied to the GWB. 73 After each payment when the Contract Value is zero – The GWB is recalculated, equaling the greater of: ● The GWB before the payment less the payment; Or ● Zero. The GAWA is unchanged.At the end of each Contract Year, if the GWB is less than the GAWA and the For Life Guarantee is not in effect, the GAWA is set equal to the GWB. Payments are made on the periodic basis you elect, but no less frequently than annually.If you die, all rights under your Contract cease.No subsequent Premium payments will be accepted.All optional endorsements terminate without value and no death benefit is payable. Spousal Continuation.In the event of the Owner’s death (or the first Owner’s death with joint Owners), the Beneficiary who is the Owner’s spouse may elect to: ● Continue the Contract with this GMWB – so long as Contract Value is greater than zero, and the Contract is still in the accumulation phase.(The date the spousal Beneficiary’s election to continue the Contract is in Good Order is called the Continuation Date.) ○ Upon the Owner’s death, the For Life Guarantee is void. ○ Only the GWB is payable while there is value to it (until depleted). ○ The GWB adjustment provision is void. ○ Step-ups will continue as permitted in accordance with the step-up rules above. ○ Contract Anniversaries will continue to be based on the Contract’s Issue Date. ○ If the GAWA percentage has not yet been determined, the GAWA percentage will be based on the original Owner’s (or oldest joint Owner’s) attained age on the continuation date.The GAWA percentage will not change on future step-ups, even if the Contract Value exceeds the BDB. ○ The Latest Income Date is based on the age of the surviving spouse.Please refer to “Annuitization” subsection below for information regarding the availability of the “Specified Period Income of the GAWA” option if the GWB has been continued by a spousal Beneficiary upon the death of the original Owner. ● Continue the Contract without this GMWB (GMWB is terminated). ● Add this GMWB to the Contract on any Contract Anniversary after the Continuation Date, subject to the Beneficiary’s eligibility – if the spousal Beneficiary terminated the GMWB in continuing the Contract. For more information about spousal continuation of a Contract, please see “Special Spousal Continuation Option” beginning on page 123 . Termination. This GMWB terminates subject to a prorated GMWB Charge assessed for the period since the last quarterly or monthly charge and all benefits cease on the earliest of: ● The Income Date; ● The date of complete withdrawal of Contract Value (full surrender of the Contract); In surrendering your Contract, you will receive the Contract Value less any applicable charges and adjustments and not the GWB or the GAWA you would have received under this GMWB. ● Conversion of this GMWB (if conversion is permitted); 74 ● The date of the Owner’s death (or the first Owner’s death with joint Owners), unless the Beneficiary who is the Owner’s spouse elects to continue the Contract with the GMWB; ● The Continuation Date if the spousal Beneficiary elects to continue the Contract without the GMWB; or ● The date all obligations under this GMWB are satisfied after the Contract has been terminated. Annuitization. Life Income of GAWA.On the Latest Income Date if the For Life Guarantee is in effect, the Owner may choose this income option instead of one of the other income options listed in the Contract.This income option provides payments in a fixed dollar amount for the lifetime of the Owner (or, with joint Owners, the lifetime of joint Owner who dies first).The total annual amount payable will equal the GAWA in effect at the time of election of this option.This annualized amount will be paid in the frequency (no less frequently than annually) that the Owner selects.No further annuity payments are payable after the death of the Owner (or the first Owner’s death with joint Owners), and there is no provision for a death benefit payable to the Beneficiary.Therefore, it is possible for only one annuity payment to be made under this Income Option if the Owner dies before the due date of the second payment. If the GAWA percentage has not yet been determined, the GAWA percentage will be based on the Owner’s (or oldest joint Owner’s) attained age at the time of election of this option.The GAWA percentage will not change after election of this option. Specified Period Income of the GAWA.On the Latest Income Date if the For Life Guarantee is not in effect, the Owner may choose this income option instead of one of the other income options listed in the Contract.(This income option only applies if the GMWB has been continued by the spousal Beneficiary upon the death of the original Owner, in which case the spouse becomes the Owner of the Contract and the Latest Income Date is based on the age of the spouse.) This income option provides payments in a fixed dollar amount for a specific number of years.The actual number of years that payments will be made is determined on the calculation date by dividing the GWB by the GAWA.Upon each payment, the GWB will be reduced by the payment amount.The total annual amount payable will equal the GAWA but will never exceed the current GWB.This annualized amount will be paid over the specific number of years in the frequency (no less frequently than annually) that the Owner selects.If the Owner should die before the payments have been completed, the remaining payments will be made to the Beneficiary, as scheduled. The “Specified Period Income of the GAWA” income option may not be available if the Contract is issued to qualify under Sections 401, 403, 408 or 457 of the Internal Revenue Code.For such Contracts, this income option will only be available if the guaranteed period is less than the life expectancy of the spouse at the time the option becomes effective. See “Guaranteed Minimum Withdrawal Benefit General Considerations” and “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional things to consider before electing a GMWB; when electing to annuitize your Contract after having purchased a GMWB; or when the Latest Income Date is approaching and you are thinking about electing or have elected a GMWB. Effect of GMWB on Tax Deferral.This GMWB may not be appropriate for Owners who have as a primary objective taking maximum advantage of the tax deferral that is available to them under an annuity contract to accumulate assets.Please consult your tax and financial advisors before adding this GMWB to a Contract. Bonus.The primary purpose of the bonus is to act as an incentive for you to defer taking withdrawals.A bonus equal to 6% of the Bonus Base (defined below) will be applied to the GWB at the end of each Contract Year within the Bonus Period (also defined below) if no withdrawals are taken during that Contract Year.The bonus enables the GWB and GAWA to increase in a given Contract Year (even during a down market relative to your Contract Value allocated to the Investment Divisions).The increase, however, may not equal the amount that your Contract Value has declined.This description of the bonus feature is supplemented by the examples in Appendix D under section “III. LifeGuard Freedom 6 Net”, particularly example 8.The box below has more information about the bonus, including: ● How the bonus is calculated; 75 ● What happens to the Bonus Base (and bonus) with a withdrawal, Premium payment, and any step-up; ● For how long the bonus is available; and ● When and what happens when the bonus is applied to the GWB. The bonus equals 6% of the Bonus Base, which is an amount that may vary after this GMWB is added to the Contract, as described immediately below. ● When this GMWB is added to the Contract, the Bonus Base equals the GWB. ● With a withdrawal, if that withdrawal, and all prior withdrawals in the current Contract Year, exceeds the Earnings-Sensitive Adjustments during that Contract Year plus the greater of the GAWA or the RMD, as applicable, then the Bonus Base is set to the lesser of the GWB after, and the Bonus Base before, the withdrawal.Otherwise, there is no adjustment to the Bonus Base with withdrawals. ○ All withdrawals count, including: systematic withdrawals; RMDs for certain tax-qualified Contracts; withdrawals of asset allocation and advisory fees; and free withdrawals under the Contract. ○ A withdrawal in a Contract Year during the Bonus Period (defined below) precludes a bonus for that Contract Year. ● With a Premium payment, the Bonus Base increases by the amount of the Premium payment net of any applicable Premium taxes, plus (for endodrsements issued before April 29, 2013 ) any Contract Enhancement. ● With any step-up(if the GWB increases upon step-up), the Bonus Base is set to the greater of the GWB after, and the Bonus Base before, the step-up. The Bonus Base can never be more than $5 million. The bonus is applied at the end of each Contract Year during the Bonus Period, if there have been no withdrawals during that Contract Year.Conversely, any withdrawal, including but not limited to systematic withdrawals and required minimum distributions, taken in a Contract Year during the Bonus Period causes the bonus not to be applied. When the bonus is applied: ● The GWB is recalculated, increasing by 6% of the Bonus Base. ● If the Bonus is applied after the first withdrawal (in a prior year), the GAWA is then recalculated, equaling the greater of the GAWA percentage multiplied by the new GWB or the GAWA before the bonus. Applying the bonus to the GWB does not affect the Bonus Base, GWB adjustment or BDB. The Bonus is only available during the Bonus Period. The Bonus Period begins on the effective date of this GMWB endorsement.In addition, the Bonus Period will re-start at the time the Bonus Base increases due to a step-up so long as the step-up occurs on or before the Contract Anniversary immediately following the Owner’s (if Joint Owners, the oldest Owner’s) 80th birthday.(See example below.) The Bonus Period ends on the earlier of: ● The tenth Contract Anniversary following (1) the effective date of the endorsement or (2) the most recent increase to the Bonus Base due to a step-up, if later; or ● The date the Contract Value is zero. The Bonus Base will continue to be calculated even after the Bonus Period expires.Therefore, it is possible for the Bonus Period to expire and then re-start on a later Contract Anniversary if the Bonus Base increases due to a step-up. 76 The purpose of the re-start provision is to extend the period of time over which the Owner is eligible to receive a bonus.For example, assume this GMWB was added to a Contract on December 1, 2012.At that time, the bonus period is scheduled to expire on December 1, 2022 (which is the tenth Contract Anniversary following the effective date of the endorsement).If a step-up increasing the Bonus Base occurs on the third Contract Anniversary following the effective date of the endorsement (December 1, 2015), and the Owner is younger than age 80, the Bonus Period will re-start and will be scheduled to expire on December 1, 2025.Further, assuming that the next Bonus Base increase due to a step-up does not occur until December 1, 2027 (which is two years after the Bonus Period in this example expired) and that the Owner is still younger than age 80 at that time, the Bonus Period would re-start on December 1, 2027, and would be scheduled to expire on December 1, 2037.(Please also see Examples 6 and 7 in Appendix D under section “III. LifeGuard Freedom 6 Net” for more information regarding the re-start provision.) Spousal continuation of a Contract with this GMWB does not affect the Bonus Period; Contract Anniversaries are based on the Contract’s Issue Date. Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net With Joint Option”). PLEASE NOTE:EFFECTIVE OCTOBER 15, 2012, THIS ENDORSEMENT IS CURRENTLY NO LONGER AVAILABLE TO ADD TO A CONTRACT. This Guaranteed Minimum Withdrawal Benefit (GMWB) guarantees the withdrawal of a minimum annual amount for the duration of the life of the Owner and the Owner’s spouse regardless of the performance of the underlying investment options, subject to the conditions described below.This benefit may be appropriate for those individuals who are looking for a number of features, within a GMWB, that may offer a higher level of guarantee and who are seeking greater access to earnings to provide more income when the Contract performs well, without negatively impacting the guarantees. By allowing the Owner and the Owner’s spouse to add earnings to the amount of otherwise permissible withdrawals, referred to below as the Earnings-Sensitive Adjustment, he or she has the potential to take greater withdrawals and to receive the same after-tax withdrawal amount every Contract Year (assuming a 40% tax rate). The following descriptions of this GMWB’s features are supplemented by a basic example below and the examples in Appendix D under section “III. LifeGuard Freedom 6 Net”.The guarantees of this GMWB are subject to the endorsement’s terms, conditions, and limitations that are explained below.Please consult the representative who is helping you purchase your Contract to be sure that this GMWB ultimately suits your needs. Except as otherwise discussed below, the election of this GMWB under a non-tax-qualified contract requires the joint Owners to be spouses (as defined under the Internal Revenue Code) and each joint Owner is considered to be a “Covered Life.”In such cases, the Owners cannot be subsequently changed (except in the limited circumstances discussed below), and new Owners cannot be added.Upon the death of either joint Owner, the surviving joint Owner will be treated as the primary Beneficiary and all other Beneficiaries will be treated as contingent Beneficiaries.The For Life Guarantee will not apply to these contingent Beneficiaries, as they are not Covered Lives. This GMWB is available on a limited basis under non-qualified Contracts for certain kinds of legal entities, such as (i)custodial accounts where the spouses are the joint Annuitants and (ii)trusts where the spouses are the sole beneficial owners and joint Annuitants.In these cases, the spouses are the Covered Lives, and the For Life Guarantee is based on the Annuitant’s life who dies last.We will allow changes (a) from joint individual ownership of non-qualified Contracts to ownership by the types of legal entities that we permit or (b) changes of ownership from such a legal entity to the Annuitants or to another such legal entity; however, we do not allow these ownership changes if they are a taxable event under the Code, and no changes of Annuitant subsequent to any such change are allowed.An Owner should seek the advice of tax counsel before considering an ownership change. Tax-qualified Contracts cannot be issued to joint Owners and require the Owner and Annuitant to be the same person.Under a tax-qualified Contract, the election of this GMWB requires the Owner and primary Beneficiary to be spouses (as defined in the Internal Revenue Code).The Owner and only the primary spousal Beneficiary named at the election of this GMWB under a tax-qualified Contract will also each be considered a Covered Life, and these Covered Lives cannot be subsequently changed. In certain circumstances we may permit the elimination of a joint Owner Covered Life or primary spousal Beneficiary Covered Life in the event of divorce. In such cases, new Covered Lives may not be named. For tax-qualified Contracts, the Owner and primary spousal Beneficiary cannot be changed while both are living.If the Owner dies first, the primary spousal Beneficiary will become the Owner upon spousal continuation and he or she may name a Beneficiary; however, that Beneficiary is not considered a Covered Life.Likewise, if the primary spousal Beneficiary dies first, the Owner may name a new Beneficiary; however, that Beneficiary is also not considered a Covered Life and consequently the For Life Guarantee will not apply to the new Beneficiary. 77 This GMWB is also available on a limited basis under qualified custodial account contracts, pursuant to which the Annuitant and a Contingent Annuitant named at election of the GMWB must be spouses and will be the Covered Lives.The only changes in these arrangements that we permit are that (i) the custodial owner may be changed or (ii) the ownership of the Contract may be transferred to the Annuitant if, at the same time as that transfer, the Contingent Annuitant is designated as the primary (spousal) Beneficiary. For both non-qualified and tax-qualified Contracts, this GMWB guarantees withdrawals during the Contract’s accumulation phase (i.e., before the Income Date), subject to the following: ● This guarantee lasts for the duration of the life of the last surviving Covered Life (the “For Life Guarantee”) if the For Life Guarantee is in effect; The For Life Guarantee becomes effective on the Contract Anniversary on or immediately following the youngest Covered Life attaining the age of 59 1/2.If the youngest Covered Life is 59 1/2 years old or older on the endorsement’s effective date, then the For Life Guarantee is effective when this GMWB is added to the Contract. If the For Life Guarantee is in effect, it will be terminated if a withdrawal exceeds the permissible amounts and reduces the Contract Value to zero.(Please see the “Contract Value is Zero” subsection below to understand what happens when the Contract Value is reduced to zero.)Otherwise, the For Life Guarantee remains effective until the date this GMWB endorsement is terminated or until the Continuation Date on which a spousal Beneficiary who is not a Covered Life continues this GMWB endorsement under spousal continuation.Please see the “Termination” subsection below to understand under what conditions this GMWB endorsement and, accordingly, the For Life Guarantee can be terminated. In addition, if the For Life Guarantee is not yet in effect, withdrawals that cause the Contract Value to reduce to zero void the For Life Guarantee.See “Contract Value is Zero” below for more information. ● If the For Life Guarantee is not in effect, the guarantee lasts until the earlier of (1) the date of the death of the last surviving Covered Life or (2) the date when all withdrawals under the Contract equal the Guaranteed Withdrawal Balance (GWB), without regard to Contract Value. The GWB is the guaranteed amount available for future periodic withdrawals. In the event of the last surviving Covered Life’s death, a spousal Beneficiary who is not a Covered Life may continue this GMWB endorsement under spousal continuation.In that event, the GWB is payable until depleted.(Please see the “Spousal Continuation” subsection below for more information.)If the Beneficiary is a non-spousal Beneficiary, the GWB is void and this endorsement is terminated; therefore, the death of the last surviving Covered Life may have a significant negative impact on the value of this GMWB endorsement and cause the endorsement to prematurely terminate. There is a limit on withdrawals each Contract Year to keep the guarantees of this GMWB in full effect – the greater of the Guaranteed Annual Withdrawal Amount (GAWA) or, for certain tax-qualified Contracts, the required minimum distribution (RMD), plus the Earnings-Sensitive Adjustments during a Contract Year, if any.Please see “Withdrawals” below for more information about the GAWA and Earnings-Sensitive Adjustments.The withdrawals that exceed the limit are referred to as “Excess Withdrawals”, as further described below, while those that do not exceed the limit are referred to as “permissible withdrawals” or “permissible amounts.” This GMWB is available to Covered Lives 35 to 80 years old (proof of age is required and both Covered Livesmust be within the eligible age range).This GMWB may be added to a Contract on the Issue Date or on any Contract Anniversary and cannot be canceled except by a spousal Beneficiary who is not a Covered Life, who, upon the Owner’s death, may elect to continue the Contract without the GMWB.To continue joint GMWB coverage upon the death of the Owner (or the death of either joint Owner of a non-qualified Contract), provided that the other Covered Life is still living, the Contract must be continued by election of Spousal Continuation.Upon continuation, the spouse becomes the Owner and obtains all rights as the Owner.If you want to elect this GMWB after the Contract Issue Date on a Contract Anniversary (subject to availability), we must receive a request in Good Order within 30 calendar days prior to the Contract Anniversary.This GMWB is not available on a Contract that already has a GMWB (only one GMWB per Contract). Availability of this GMWB may be subject to further limitation. 78 Election.The GWB depends on when this GMWB is added to the Contract, and the GAWA derives from the GWB. When this GMWB is added to the Contract on the Issue Date – The GWB equals initial Premium net of any applicable Premium taxes, plus any Contract Enhancement. The GAWA is determined based on the youngest Covered Life’s attained age at the time of first withdrawal and equals the GAWA percentage multiplied by the GWB prior to the withdrawal.See the GAWA percentage table below. When this GMWB is added to the Contract on any Contract Anniversary – The GWB equals Contract Value. The GAWA is determined based on the youngest Covered Life’s attained age at the time of first withdrawal and equals the GAWA percentage multiplied by the GWB prior to the withdrawal.See the GAWA percentage table below. Please note that while Contract Enhancements are effectively included in the GWB calculations at and after issue, potential recapture charges are not included at either time.Recapture charges are imposed on withdrawals under this GMWB as explained under “More on Withdrawals” on page 83 . The GWB can never be more than $5 million (including upon step-up, the application of a GWB adjustment or the application of any bonus), and the GWB is reduced by each withdrawal. PLEASE NOTE:Upon the Owner’s death, the For Life Guarantee is void unless this GMWB is continued by a spousal Beneficiary who is a Covered Life.However, it is possible for this GMWB to be continued without the For Life Guarantee by a spousal Beneficiary who is not a Covered Life.Please see the “Spousal Continuation” subsection below for more information. Withdrawals.The GAWA percentage and the GAWA are determined at the time of the first withdrawal.The GAWA is equal to the GAWA percentage multiplied by the GWB prior to the withdrawal.The GAWA percentage varies according to age group and is determined based on the youngest Covered Life’s attained age at the time of the first withdrawal.(In the examples in Appendix D and elsewhere in this prospectus we refer to this varying GAWA percentage structure as the “varying benefit percentage”.) You may elect an Optional Income Upgrade Table for an additional charge (see “Joint For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Charge” beginning on page 37 ).The Optional Income Upgrade Table provides higher GAWA percentages for each age group as reflected in the tables below. The GAWA percentages for each age group, depending on whether you elected the Optional Income Upgrade Table, are as follows: Ages Base GAWA% Table Optional Income Upgrade Table 35 – 64 3.75% 4.00% 65 – 69 4.25% 4.50% 70 – 74 4.75% 5.00% 75 – 80 5.75% 6.00% 81+ 6.75% 7.00% We reserve the right to prospectively change the GAWA percentages, including the age bands, on new GMWB endorsements.We recommend you check with your representative to learn about the current level of the GAWA percentages, or contact us at our Annuity Service Center for more information.Our contact information is on the first page of the prospectus. If we change the GAWA percentages described above, we will follow these procedures: 1) When we issue your Contract we will deliver a copy of the prospectus that includes the notice of change of GAWA percentages in the form of a prospectus update to you.You will have until the end of the Free Look period to cancel your Contract and this GMWB by returning the Contract to us pursuant to the provisions of the Free Look section (please see “Free Look” on page 128 ). 2) If you are an existing Owner and are eligible to elect this GMWB after the Issue Date, at the time we change the GAWA percentages we will send you the notice of change of GAWA percentages in the form of a prospectus update. If you later elect this GMWB, when we receive your election, we will send you the required endorsement with a duplicate notice of change of GAWA percentages. You will have 30 days after receiving the notice to cancel your election of this GMWB by returning the endorsement to us. In each case, the actual GAWA percentages will be reflected in your Contract endorsement. 79 In connection with a change of GAWA percentages, as described above, we may continue to offer the existing GAWA percentages, in effect prior to the change, as an Optional GAWA% table at an increased charge. The increased charge for this GMWB will not be greater than the maximum annual charge shown in the charge tables, which in no event exceed s 3.00%. For the charges for each GMWB, please see the section for the applicable GMWB appearing under “Contract Charges” beginning on page 30 . Also, please see the “Optional Endorsements” table under the “FEES AND EXPENSES TABLES” beginning on page 5. The Optional GAWA% table will maintain the GAWA percentages for each age group that were available before the change as reflected in the above table.If we offer the Optional GAWA% table, the notice of change in the form of a prospectus update, that will be delivered to you, will describe both the change to the GAWA percentages, and the Optional GAWA% table and related charges. We reserve the right to prospectively change the GAWA percentages in the Optional GAWA% table, including the age bands, on new GMWB endorsements subject to the notices and procedures described above. Withdrawals cause the GWB to be recalculated.Withdrawals will also cause the GAWA to be recalculated if the withdrawal, plus all prior withdrawals in the current Contract Year, exceeds the greater of the GAWA or, for certain tax-qualified Contracts only, the RMD, plus the Earnings-Sensitive Adjustments during that Contract Year, if any.In such case, the recalculation of the GAWA will occur whether or not the For Life Guarantee is in effect.If the GWB is less than the GAWA at the end of any Contract Year and the For Life Guarantee is not in effect, the GAWA will be set equal to the GWB.This may occur, when over time, payment of the guaranteed withdrawals is nearly complete, the For Life Guarantee is not in effect and the GWB has been depleted to a level below the GAWA. The tables below clarify what happens in each instance.(Example 12 in Appendix D under section “III. LifeGuard Freedom 6 Net” demonstrates how withdrawals affect this GMWB’s guaranteed values).In addition, if the For Life Guarantee is not yet in effect, withdrawals that cause the Contract Value to reduce to zero void the For Life Guarantee.See “Contract Value is Zero” below for more information. (RMD denotes the required minimum distribution under the Internal Revenue Code for certain tax-qualified Contracts only.There is no RMD for non-qualified Contracts.For certain tax-qualified Contracts, this GMWB allows withdrawals greater than the GAWA plus the Earnings-Sensitive Adjustments during that Contract Year, if any, to meet the Contract’s RMD (when the RMD is higher than the GAWA) without compromising the endorsement’s guarantees.Because the intervals for the GAWA and RMDs are different, namely Contract Years versus calendar years, and because RMDs are subject to other conditions and limitations, if your Contract is a tax-qualified Contract, then please see “RMD NOTES” under “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” on page 53 , for more information.) When a withdrawal, plus all prior withdrawals in the current Contract Year, is less than or equal to the greater of the GAWA or RMD, plus the Earnings-Sensitive Adjustments during that Contract Year, if any – The GWB is recalculated, equaling the greater of: ● The GWB before the withdrawal less the withdrawal; Or ● Zero. The GAWA is unchanged. The GAWA is not reduced if all withdrawals during any one Contract Year do not exceed the greater of the GAWA or RMD, plus the Earnings-Sensitive Adjustments during that Contract Year, if any. The GAWA will be reduced at the end of a Contract Year to equal the GWB if the For Life Guarantee is not in effect and the GWB is nearly depleted, resulting in a GWB that is less than the GAWA.You may withdraw the greater of the GAWA or RMD, plus the Earnings-Sensitive Adjustments during that Contract Year, if any, all at once or throughout the Contract Year.Withdrawing less than the greater of the GAWA or RMD, plus the Earnings-Sensitive Adjustments, in a Contract Year does not entitle you to withdraw more than the greater of the GAWA or RMD, plus the Earnings-Sensitive Adjustments, in the next Contract Year.The amount you may withdraw each Contract Year and not cause the GWB and GAWA to be recalculated does not accumulate. Withdrawing more than the greater of the GAWA or RMD, plus the Earnings-Sensitive Adjustments, if any, in a Contract Year causes the GWB and GAWA to be recalculated (see below and Example 12c in Appendix D under section “III. LifeGuard Freedom 6 Net”).In recalculating the GWB, the GWB could be reduced by more than the withdrawal amount.The GAWA is also likely to be reduced.Therefore, please note that withdrawing more than the greater of the GAWA or RMD, plus the Earnings-Sensitive Adjustments, if any in a Contract Year may have a significantly negative impact on the value of this benefit. 80 When a withdrawal, plus all prior withdrawals in the current Contract Year, exceeds thegreater of the GAWA or RMD,plus the Earnings-Sensitive Adjustments during that Contract Year, if any – The GWB is recalculated, equaling the greater of: ● The GWB prior to the withdrawal, first reduced dollar-for-dollar for any portion of the withdrawal not defined as an Excess Withdrawal (see below), then reduced in the same proportion that the Contract Value is reduced by the Excess Withdrawal; Or ● Zero. The GAWA is recalculated as follows: ● The GAWA prior to the withdrawal is reduced in the same proportion that the Contract Value is reduced by the Excess Withdrawal. The Excess Withdrawal is defined to be the lesser of: ● The total amount of the current withdrawal, or ● The amount by which the cumulative withdrawals for the current Contract Year (including the current withdrawal) exceeds the greater of the GAWA or the RMD, plus the Earnings-Sensitive Adjustments during that Contract Year, if any. How the Earnings-Sensitive Adjustment works:As previously stated, the Earnings-Sensitive Adjustment is an amount that the Owner may be allowed to withdraw each Contract Year in addition to the GAWA while keeping the guarantees of this GMWB fully effective.An Earnings-Sensitive Adjustment calculation is done for each withdrawal taken and the amount, if any, depends on the withdrawal amount and the GMWB Earnings at the time of the withdrawal.A withdrawal under the Contract that includes an Earnings-Sensitive Adjustment will reduce Contract Value and other values in the same manner as any other withdrawal. When determining the amount of permissible withdrawals, the formula for this GMWB takes into account two additional factors in computing the Earnings-Sensitive Adjustment (the additional permissible amount attributable to earnings) after all the other standard values such as the GAWA and GWB used in all GMWB endorsements are determined.The Guaranteed Withdrawal Balance Adjustment is also determined in the same manner without any special computational factors.Thus, this GMWB is similar to all other GMWBs except with regard to calculating the amount of permissible withdrawals. The first concept used is the Maximum Eligible Withdrawal Amount Remaining (MEWAR), which is the maximum withdrawal amount (before the application of any Earnings-Sensitive Adjustment) that is eligible for the Earnings-Sensitive Adjustment at a given time.At any time, the MEWAR is the greater of: 1. Zero; or 2. The amount equal to: a. the amount of previous Earnings-Sensitive Adjustments in the current Contract Year; plus, b. the greater of the GAWA or the RMD; less c. all withdrawals previously made in the current Contract Year, including Earnings-Sensitive Adjustments. The second concept relates to determining what the eligible earnings (GMWB Earnings) were. This involves a calculation that provides that at any time, GMWB Earnings are the greater of: 1. Zero; or 2. The Contract Value minus the GMWB Earnings Determination Baseline. The GMWB Earnings Determination Baseline is determined as follows:The GMWB Earnings Determination Baseline is equal to the Premium, net of any applicable Premium taxes, if elected at issue, or Contract Value less any recapture charges that would be assessed on a full withdrawal, if elected on a Contract Anniversary (subject to availability). With each subsequent Premium received after the Contract Issue Date, the GMWB Earnings Determination Baseline is recalculated to equal the GMWB Earnings Determination Baseline prior to the Premium payment plus the amount of the Premium payment, net of any applicable Premium taxes. With each withdrawal, the GMWB Earnings Determination Baseline is recalculated to equal the greater of: 1. Zero; or 81 2. GMWB Earnings Determination Baseline prior to the withdrawal less the greater of: a.the withdrawal amount less the GMWB Earnings at the time of the withdrawal; or b.zero. In determining the GMWB Earnings and the GMWB Earnings Determination Baseline, the formulas utilize the greater of zero, which serves to limit negative earnings results from affecting the calculations. Withdrawals exceeding the permissible amount do not invalidate the For Life Guarantee if the Contract Value remains greater than zero, but cause the GWB and GAWA to be recalculated. Earnings-Sensitive Adjustment as applied: If the For Life Guarantee is in effect at the time of the withdrawal, the Earnings-Sensitive Adjustment is equal to the lesser of: 1. 40% of the GMWB Earnings at the time of the withdrawal; or 2. 2/3 of the lesser of the MEWAR and the withdrawal amount prior to any Earnings-Sensitive Adjustment. If the For Life Guarantee is not in effect at the time of the withdrawal, the Earnings-Sensitive Adjustment is equal to the lesser of: 1. 40% of the GMWB Earnings at the time of withdrawal; 2. 2/3 of the lesser of the MEWAR and the withdrawal amount prior to any Earnings-Sensitive Adjustment; or 3. The greater of: a. zero; or b. the GWB less the MEWAR. Example:For an example of a contract that makes basic simple assumptions to show how this Earnings-Sensitive Adjustment provision and its various components (i.e., GMWB Earnings, MEWAR, GMWB Earnings Determination Baseline, etc.) work, assume that you request the maximum permissible withdrawal, including an Earnings Sensitive Adjustment, if any.At the time of your withdrawal request, also assume that: ● You and your spouse are age 65 ● You have a non-qualified Contract (so there is no applicable RMD) ● Your initial Premium payment was $100,000 ● You have not made any additional Premium payments or any ● The For Life Guarantee is in effect withdrawals in the prior Contract Years or the current Contract Year ● Your GWB is $100,000 ● Your GAWA percentage is 5% ● Your GAWA is $5,000 ● Your Contract Value is $108,000 Your GMWB Earnings Determination Baseline prior to the withdrawal is equal to your initial sole Premium payment of$100,000.Since you have not taken other withdrawals and, therefore, there have been no previous Earnings-Sensitive Adjustments during the current Contract Year, the MEWAR is $5,000 (which is the greater of: zero, or the Earnings-Sensitive Adjustments thus far in the current Contract Year ($0) plus the GAWA ($5,000) less all partial withdrawals thus far in the current Contract year ($0)) ($0 + $5,000 - $0 $5,000).As there have been no previous withdrawals taken in the current Contract Year, the MEWAR in this example equals the GAWA. Your GMWB Earnings in this example are equal to $8,000, which is the greater of: zero, or your Contract Value less your GMWB Earnings Determination Baseline ($108,000 - $100,000 $8,000).The Earnings-Sensitive Adjustment is equal to $3,200, which is the lesser of two amounts: $3,200, which is equal to 40% of the GMWB Earnings (0.40 * $8,000 $3,200); and $3,333, which is equal to 2/3 of the lesser of the MEWAR and the withdrawal amount prior to the Earnings-Sensitive Adjustment (2/3 * $5,000 $3,333).The total withdrawal amount requested in this example, therefore, is $8,200, which is the MEWAR plus the Earnings-Sensitive Adjustment ($5,000 + $3,200 $8,200). Going forward adjustments are made to your various GMWB values and demonstrated by using the same assumptions as this example. Your Contract Value after the withdrawal is equal to $99,800, which is the Contract Value prior to the withdrawal less the total withdrawal amount ($108,000 - $8,200 $99,800).Your GMWB Earnings Determination Baseline after the withdrawal is also equal to $99,800, which is the GMWB Earnings Determination Baseline prior to the withdrawal ($100,000) reduced by the greater of: the withdrawal amount in excess of the GMWB Earnings ($8,200 - $8,000 $200), or zero.Your MEWAR after the withdrawal is 82 equal to $0, which is the greater of: zero, or the Earnings-Sensitive Adjustments thus far in the current Contract Year plus the GAWA less all withdrawals thus far in the current Contract Year ($3,200 + $5,000 - $8,200 0).Your GWB after the withdrawal is equal to $91,800, which is the GWB before the withdrawal less the total withdrawal ($100,000 - $8,200 $91,800). Since the total withdrawals for the year do not exceed the total Earnings-Sensitive Adjustments for the current Contract Year ($3,200) plus the GAWA ($5,000), no proportional reduction applies to your GWB for this withdrawal.In addition, since the total withdrawals for the year do not exceed the total Earnings-Sensitive Adjustments for the current Contract Year ($3,200) plus the GAWA ($5,000), your GAWA is unchanged after the withdrawal. For more examples showing how the Earnings-Sensitive Adjustment provision works, including an example involving an Excess Withdrawal, please see Example 12 in Appendix D under section “III. LifeGuard Freedom 6 Net”. More on Withdrawals:Withdrawals under this GMWB are assumed to be the total amount deducted from the Contract Value, including any withdrawal charges, recapture charges and other charges or adjustments.Any withdrawals from Contract Value allocated to a Fixed Account Option may be subject to an Interest Rate Adjustment.For more information, please see “The Fixed Account” beginning on page 14 .Withdrawals may be subject to a recapture charge on any Contract Enhancement.Withdrawals in excess of free withdrawals may be subject to a withdrawal charge. Withdrawals under this GMWB are considered the same as any other withdrawals for the purposes of calculating any other values under the Contract and any other endorsements (for example, the Contract’s death benefit).All withdrawals count toward the total amount withdrawn in a Contract Year, including systematic withdrawals, RMDs for certain tax-qualified Contracts, withdrawals of asset allocation and advisory fees, and free withdrawals under the Contract.They are subject to the same restrictions and processing rules as described in the Contract.They are also treated the same for federal income tax purposes.For more information about tax-qualified and non-qualified Contracts, please see “TAXES” beginning on page 124 . If the age of any Covered Life is incorrectly stated at the time of election of the GMWB, on the date the misstatement is discovered, the GWB and the GAWA will be recalculated based on the GAWA percentage applicable at the correct age.Any future GAWA percentage recalculation will be based on the correct age.If the age at election of either Covered Life falls outside the allowable age range, the GMWB will be null and void and all GMWB charges will be refunded. Withdrawals made under section 72(t) or section 72(q) of the Code are not considered RMDs for purposes of preserving the guarantees under this GMWB.Such withdrawals that exceed the GAWA will have the same effect as any withdrawal or excess withdrawal as described above and, consistent with that description, may cause a significant negative impact to your benefit. Guaranteed Withdrawal Balance Adjustment.If no withdrawals are taken from the Contract on or prior to the GWB Adjustment Date (as defined below), then you will receive a GWB adjustment. Tax-qualified plan Contract owners should consider the impact of Required Minimum Distributions on this benefit since any withdrawal from the Contract will void the GWB adjustment. The GWB Adjustment Date is the later of: ● The Contract Anniversary on or immediately following the youngest Covered Life’s 82nd birthday , Or ● The 10th Contract Anniversary following the effective date of this endorsement. The GWB adjustment is determined as follows: ● On the effective date of this endorsement, the GWB adjustment is equal to 200% of the GWB, subject to a maximum of $5,000,000. ● With each subsequent Premium received after this GMWB is effective and prior to the first Contract Anniversary following this GMWB’s effective date, the GWB adjustment is recalculated to equal the GWB adjustment prior to the Premium payment plus 200% of the sum of i) the Premium payment net of any applicable Premium taxes, and ii) any Contract Enhancement, subject to a maximum of $5,000,000.(See Example 3 in Appendix D under section “III. LifeGuard Freedom 6 Net”.) ● With each subsequent Premium received on or after the first Contract Anniversary following this GMWB’s effective date, the GWB adjustment is recalculated to equal the GWB adjustment prior to the Premium payment plus the amount of the Premium payment, net of any applicable Premium taxes, plus any Contract Enhancement subject to a maximum of $5,000,000.(See Example 3 in Appendix D under section “III. LifeGuard Freedom 6 Net”.) 83 If no withdrawals are taken on or prior to the GWB Adjustment Date, the GWB will be re-set on that date to equal the greater of the current GWB or the GWB adjustment.No adjustments are made to the Bonus Base, the GMWB Earnings Determination Baseline or the Benefit Determination Baseline (explained below under “Step-up”).Once the GWB is re-set, this GWB adjustment provision terminates.In addition, if a withdrawal is taken on or before the GWB Adjustment Date, this GWB adjustment provision terminates without value.(Please see example 11 in Appendix D under section “III. LifeGuard Freedom 6 Net” for an illustration of thisGWB adjustment provision.) Premiums. With each subsequent Premium payment on the Contract – The GWB is recalculated, increasing by the amount of the Premium net of any applicable Premium taxes, plus any Contract Enhancement. If the Premium payment is received after the first withdrawal, the GAWA is also recalculated, increasing by: ● The GAWA percentage multiplied by the sum of i) the subsequent Premium payment net of any applicable Premium taxes, and ii) any Contract Enhancement; Or ● The GAWA percentage multiplied by the increase in the GWB – if the maximum GWB is hit. We require prior approval for a subsequent Premium payment that would result in your Contract having $1 million of Premiums in the aggregate.We also reserve the right to refuse subsequent Premium payments.The GWB can never be more than $5 million.See Example 3b in Appendix D under section “III. LifeGuard Freedom 6 Net” to see how the GWB is recalculated when the $5 million maximum is hit. Step-up.On each Contract Anniversary following the effective date of this GMWB, if the Contract Value is greater than the GWB, the GWB will be automatically re-set to the Contract Value (a “step-up”).(See Examples 6 and 7 in Appendix D under section “III. LifeGuard Freedom 6 Net”.) In addition to an increase in the GWB, a step-up allows for a potential increase in the GAWA percentage in the event that the step-up occurs after the first withdrawal.The value used to determine whether the GAWA percentage will increase upon step-up is called the Benefit Determination Baseline (BDB).The BDB equals initial Premium net of any applicable Premium taxes, plus any Contract Enhancement, if elected at issue, or Contract Value, if elected on a Contract Anniversary (subject to availability). Upon step-up, if the Contract Value is greater than the BDB and the step-up occurs after the first withdrawal, the GAWA percentage will be re-determined based on the youngest Covered Life’s attained age.If an age band is crossed, the GAWA percentage will be increased.For example, assume the youngest Covered Life was age 73 at the time of the first withdrawal resulting in, according to the table above, a GAWA percentage of 5%.Also assume that, when the youngest Covered Life is age 76, a step-up occurs and the Contract Value is greater than the BDB; in that case, the GAWA percentage will be re-determined based on the youngest Covered Life’s attained age of 76, resulting in a new GAWA percentage of 6%. Upon step-up, if the Contract Value is not greater than the BDB, the GAWA percentage remains unchanged regardless of whether an age band has been crossed. In the event that the Contract Value is greater than the BDB, the BDB is set equal to the Contract Value.The purpose of this re-set is to increase the BDB that will be used to determine whether the GAWA percentage will increase upon a future step-up if an age band is crossed. Withdrawals do not affect the BDB.Subsequent Premium payments increase the BDB by the amount of the Premium net of any applicable Premium taxes, plus any Contract Enhancement.In addition, unlike the GWB, the BDB is not subject to any maximum amount.Therefore, it is possible for the BDB to be morethan $5 million. 84 With a step-up – The GWB equals the Contract Value (subject to a $5 million maximum). If the Contract Value is greater than the BDB prior to the step-up, then the BDB is set to equal the Contract Value (not subject to any maximum amount); and, if the step-up occurs after the first withdrawal, the GAWA percentage is recalculated based on the attained age of the youngest Covered Life. ● The GAWA percentage will not be recalculated upon step-ups following Spousal Continuation if the spouse electing Spousal Continuation is not a Covered Life. For all Contracts to which this GMWB is added, if the step-up occurs after the first withdrawal, the GAWA is recalculated, equaling the greater of: ● The GAWA percentage multiplied by the new GWB, Or ● The GAWAprior to step-up. PLEASE NOTE: Withdrawals from the Contract reduce the GWB and Contract Value but do not affect the BDB.In the event of withdrawals, the BDB remains unchanged.Therefore, because the Contract Value must be greater than the BDB prior to step-up in order for the GAWA percentage to increase, a GAWA percentage increase may become less likely when continuing withdrawals are made from the Contract. Upon step-up on or after the 2nd Contract Anniversary following the effective date of this GMWB, the GMWB charge may be increased, subject to the maximum annual charge of 3.00%.You will be notified in advance of a GMWB Charge increase and may elect to discontinue the automatic step-ups.Such election must be received in Good Order prior to the Contract Anniversary.Please be aware that election to discontinue the automatic step-ups will also discontinue the application of the GWB bonus.While electing to discontinue the automatic step-ups will prevent an increase in charge, discontinuing step-ups and, therefore, discontinuing application of the GWB bonus also means foregoing possible increases in your GWB and/or GAWA so carefully consider this decision should we notify you of a charge increase.(Please see the “Bonus” subsection below for more information.)Also know that you may subsequently elect to reinstate the step-up provision together with the GWB bonus provision at the then current GMWB Charge.All requests will be effective on the Contract Anniversary following receipt of the request in Good Order. The GWB can never be more than $5 million with a step-up.However,the BDB is not subject to a $5 million maximum; therefore, it is still possible for the GAWA percentage to increase even when the GWB has hit its $5 million maximum because automatic step-ups still occur if the Contract Value is greater than the BDB.For example, assume the GWB and BDB are equal to $5 million prior to a step-up.Also assume that the GAWA percentage is 5% and the GAWA is $250,000.If, at the time of step-up, the Contract Value is $6 million, a step-up will occur.The GWB will remain at its maximum of $5 million but the BDB will be set equal to $6 million.If an age band has been crossed and the GAWA percentage for the youngest Covered Life’s attained age is 6%, then the GAWA will be equal to $300,000 (6% x $5 million). Please consult the representative who helped you purchase your Contract to be sure if a step-up is right for you and about any increase in charges upon a step-up. Upon step-up, the applicable GMWB charge will be reflected in your confirmation. Owner’s Death.The Contract’s death benefit is not affected by this GMWB so long as Contract Value is greater than zero and the Contract is still in the accumulation phase.Upon the death of the sole Owner of a qualified Contract or the death of either joint Owner of a non-qualified Contract while the Contract is still in force, this GMWB terminates without value, unless continued by the surviving spouse.Please see the information beginning on page 77 regarding the required ownership and beneficiary structure under both qualified and non-qualified Contracts when selecting this Joint For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount benefit. Contract Value Is Zero.With this GMWB, in the event the Contract Value is zero, the Owner will receive annual payments of the GAWA until the death of the last surviving Covered Life, so long as the For Life Guarantee is in effect and the Contract is still in the accumulation phase.The For Life Guarantee will remain in effect if the Contract Value is reduced to zero by adverse investment performance or permissible withdrawals, but will terminate if reduced to zero by an Excess Withdrawal.If the For Life Guarantee is not in effect, the Owner will receive annual payments of the GAWA until the earlier of the death of the Owner (or the death of any joint Owner) or the date the GWB, if any, is depleted, so long as the Contract is still in the accumulation phase.The last payment will not exceed the remaining GWB at the time of payment.If the GAWA percentage has not yet been determined, it will be set at the GAWA percentage corresponding to the youngest Covered Life’s attained age at the time the Contract Value falls to zero and the GAWA will be equal to the GAWA percentage multiplied to the GWB. 85 After each payment when the Contract Value is zero – The GWB is recalculated, equaling the greater of: ● The GWB before the payment less the payment; Or ● Zero. The GAWA is unchanged. At the end of each Contract Year, if the GWB is less than the GAWA and the For Life Guarantee is not in effect, the GAWA is set equal to the GWB. Payments are made on the periodic basis you elect, but no less frequently than annually.Upon death of the last surviving Covered Life, all rights under the Contract cease.No subsequent Premium payments will be accepted.All optional endorsements terminate without value and no death benefit is payable. Spousal Continuation.In the event of the Owner’s (or either joint Owner’s) death, the surviving spousal Beneficiary may elect to: ● Continue the Contract with this GMWB – so long as Contract Value is greater than zero, and the Contract is still in the accumulation phase.(The date the spousal Beneficiary’s election to continue the Contract is in Good Order is called the Continuation Date.) ○ If the surviving spouse is a Covered Life, then the For Life Guarantee remains effective on and after the Continuation Date. If the surviving spouse is not a Covered Life, the For Life Guarantee is null and void.However, the surviving spouse will be entitled to make withdrawals until the GWB is exhausted. ○ For a surviving spouse who is a Covered Life, continuing the Contract with this GMWB is necessary to be able to fully realize the benefit of the For Life Guarantee.The For Life Guarantee is not a separate guarantee and only applies if the related GMWB has not terminated. ○ If the surviving spouse is a Covered Life and a GWB adjustment provision is in force on the continuation date then the provision will continue to apply in accordance with the applicable GWB adjustment provision rules above.The GWB adjustment date will continue to be based on the original effective date of the endorsement or the youngest Covered Life’s attained age, as applicable. If the surviving spouse is not a Covered Life, any GWB adjustment is null and void. ○ Step-ups will continue as permitted in accordance with the step-up rules above. New GAWA percentages will continue to be determined in accordance with the step-up rules above if the continuing spouse is a Covered Life.No such new GAWA percentages will be determined subsequent to continuation by a spouse who is not a Covered Life. ○ Contract Anniversaries will continue to be based on the Contract’s Issue Date. ○ If the surviving spouse is a Covered Life, the GAWA percentage will continue to be calculated and/or recalculated based on the youngest Covered Life’s attained age. ○ If the surviving spouse is not a Covered Life and if the GAWA percentage has not yet been determined, the GAWA percentage will be based on the youngest Covered Life’s attained age on the continuation date.The GAWA percentage will not change on future step-ups. ○ The Latest Income Date is based on the age of the surviving spouse.Please refer to “Annuitization” subsection below for information regarding the additional Income Options available on the Latest Income Date. ○ A new joint Owner may not be added in a non-qualified Contract if a surviving spouse continues the Contract. 86 ● Continue the Contract without this GMWB (GMWB is terminated) if the surviving spouse is not a Covered Life.Thereafter, no GMWB charge will be assessed.If the surviving spouse is a Covered Life, the Contract cannot be continued without this GMWB. For more information about spousal continuation of a Contract, please see “Special Spousal Continuation Option” beginning on page 123 . Termination. This GMWB terminates subject to a prorated GMWB Charge assessed for the period since the last quarterly or monthly charge and all benefits cease on the earliest of: ● The Income Date; ● The date of complete withdrawal of Contract Value (full surrender of the Contract); In surrendering your Contract, you will receive the Contract Value less any applicable charges and adjustments and not the GWB or the GAWA you would have received under this GMWB. ● Conversion of this GMWB (if conversion is permitted); ● The date of death of the Owner (or either joint Owner), unless the Beneficiary who is the Owner’s spouse elects to continue the Contract with the GMWB (continuing the Contract with this GMWB is necessary to be able to fully realize the benefit of the For Life Guarantee if the surviving spouse is a Covered Life); ● The Continuation Date on a Contract if the spousal Beneficiary, who is not a Covered Life, elects to continue the Contract without the GMWB; or ● The date all obligations under this GMWB are satisfied after the Contract has been terminated. Annuitization. Joint Life Income of GAWA.On the Latest Income Date if the For Life Guarantee is in effect, the Owner may choose this income option instead of one of the other income options listed in the Contract.This income option provides payments in a fixed dollar amount for the lifetime of last surviving Covered Life.The total annual amount payable will equal the GAWA in effect at the time of election of this option.This annualized amount will be paid in the frequency (no less frequently than annually) that the Owner selects.No further annuity payments are payable after the death of the last surviving Covered Life, and there is no provision for a death benefit payable to the Beneficiary.Therefore, it is possible for only one annuity payment to be made under this Income Option if both Covered Lives die before the due date of the second payment. If the GAWA percentage has not yet been determined, the GAWA percentage will be based on the youngest Covered Life’s attained age at the time of election of this option.The GAWA percentage will not change after election of this option. Specified Period Income of the GAWA.On the Latest Income Date if the For Life Guarantee is not in effect, the Owner may choose this income option instead of one of the other income options listed in the Contract.(This income option only applies if the GMWB has been continued by the spousal Beneficiary and the spousal Beneficiary is not a Covered Life in which case the spouse becomes the Owner of the Contract and the Latest Income Date is based on the age of the spouse.) This income option provides payments in a fixed dollar amount for a specific number of years.The actual number of years that payments will be made is determined on the calculation date by dividing the GWB by the GAWA.Upon each payment, the GWB will be reduced by the payment amount.The total annual amount payable will equal the GAWA but will never exceed the current GWB.This annualized amount will be paid over the specific number of years in the frequency (no less frequently than annually) that the Owner selects.If the Owner should die before the payments have been completed, the remaining payments will be made to the Beneficiary, as scheduled. The “Specified Period Income of the GAWA” income option may not be available if the Contract is issued to qualify under Sections 401, 403, 408 or 457 of the Internal Revenue Code.For such Contracts, this 87 income option will only be available if the guaranteed period is less than the life expectancy of the spouse at the time the option becomes effective. See “Guaranteed Minimum Withdrawal Benefit General Considerations” and “Guaranteed Minimum Withdrawal Benefit Important Special Considerations” beginning on page 53 for additional things to consider before electing a GMWB; when electing to annuitize your Contract after having purchased a GMWB; or when the Latest Income Date is approaching and you are thinking about electing or have elected a GMWB. Effect of GMWB on Tax Deferral.This GMWB may not be appropriate for Owners who have as a primary objective taking maximum advantage of the tax deferral that is available to them under an annuity contract to accumulate assets.Please consult your tax and financial advisors before adding this GMWB to a Contract. Bonus.The primary purpose of the bonus is to act as an incentive for you to defer taking withdrawals.A bonus equal to 6% of the Bonus Base (defined below) will be applied to the GWB at the end of each Contract Year within the Bonus Period (also defined below) if no withdrawals are taken during that Contract Year.The bonus enables the GWB and GAWA to increase in a given Contract Year (even during a down market relative to your Contract Value allocated to the Investment Divisions).The increase, however, may not equal the amount that your Contract Value has declined.This description of the bonus feature is supplemented by the examples in Appendix D under section “III. LifeGuard Freedom 6 Net”, particularly example 8.The box below has more information about the bonus, including: ● How the bonus is calculated; ● What happens to the Bonus Base (and bonus) with a withdrawal, Premium payment, and any step-up; ● For how long the bonus is available; and ● When and what happens when the bonus is applied to the GWB. The bonus equals 6% of the Bonus Base, which is an amount that may vary after this GMWB is added to the Contract, as described immediately below. ● When this GMWB is added to the Contract, the Bonus Base equals the GWB. ● With a withdrawal, if that withdrawal, and all prior withdrawals in the current Contract Year, exceeds the Earnings-Sensitive Adjustments during that Contract Year plus the greater of the GAWA or the RMD, as applicable, then the Bonus Base is set to the lesser of the GWB after, and the Bonus Base before, the withdrawal.Otherwise, there is no adjustment to the Bonus Base with withdrawals. ○ All withdrawals count, including: systematic withdrawals; RMDs for certain tax-qualified Contracts; withdrawals of asset allocation and advisory fees; and free withdrawals under the Contract. ○ A withdrawal in a Contract Year during the Bonus Period (defined below) precludes a bonus for that Contract Year. ● With a Premium payment, the Bonus Base increases by the amount of the Premium payment net of any applicable Premium taxes, plus any Contract Enhancement. ● With any step-up(if the GWB increases upon step-up), the Bonus Base is set to the greater of the GWB after, and the Bonus Base before, the step-up. The Bonus Base can never be more than $5 million. The bonus is applied at the end of each Contract Year during the Bonus Period, if there have been no withdrawals during that Contract Year.Conversely, any withdrawal, including but not limited to systematic withdrawals and required minimum distributions, taken in a Contract Year during the Bonus Period causes the bonus not to be applied. When the bonus is applied: ● The GWB is recalculated, increasing by 6% of the Bonus Base. 88 ● If the Bonus is applied after the first withdrawal (in a prior year), the GAWA is then recalculated, equaling the greater of the GAWA percentage multiplied by the new GWB or the GAWA before the bonus. Applying the bonus to the GWB does not affect the Bonus Base, GWB adjustment or BDB. The Bonus is only available during the Bonus Period.The Bonus Period begins on the effective date of this GMWB endorsement.In addition, the Bonus Period will re-start at the time the Bonus Base increases due to a step-up so long as the step-up occurs on or before the Contract Anniversary immediately following the youngest Covered Life’s 80th birthday.(See example below.) The Bonus Period ends on the earlier of: ● The tenth Contract Anniversary following (1) the effective date of the endorsement or (2) the most recent increase to the Bonus Base due to a step-up, if later; or ● The date the Contract Value is zero. The Bonus Base will continue to be calculated even after the Bonus Period expires.Therefore, it is possible for the Bonus Period to expire and then re-start on a later Contract Anniversary if the Bonus Base increases due to a step-up. The purpose of the re-start provision is to extend the period of time over which the Owner is eligible to receive a bonus.For example, assume this GMWB was added to a Contract on December 1, 2012.At that time, the bonus period is scheduled to expire on December 1, 2022 (which is the tenth Contract Anniversary following the effective date of the endorsement).If a step-up increasing the Bonus Base occurs on the third Contract Anniversary following the effective date of the endorsement (December 1, 2015), and the youngest Covered Life is younger than age 80, the Bonus Period will re-start and will be scheduled to expire on December 1, 2025.Further, assuming that the next Bonus Base increase due to a step-up does not occur until December 1, 2027 (which is two years after the Bonus Period in this example expired) and that the youngest Covered Life is still younger than age 80 at that time, the Bonus Period would re-start on December 1, 2027, and would be scheduled to expire on December 1, 2037.(Please also see Examples 6 and 7 in Appendix D under section “III. LifeGuard Freedom 6 Net” for more information regarding the re-start provision.) Spousal continuation of a Contract with this GMWB does not affect the Bonus Period; Contract Anniversaries are based on the Contract’s Issue Date. Guaranteed Minimum Withdrawal Benefits for a Single Life or two Covered Lives with Combinations of Optional Bonus Percentage Amounts, Annual or Quarterly Contract Value-Based Step-Ups, and Guaranteed Death Benefit (“LifeGuard Freedom Flex GMWB” and “LifeGuard Freedom Flex with Joint Option GMWB”). These are Guaranteed Minimum Withdrawal Benefits (GMWBs) that guarantee the withdrawal of minimum annual amounts for the duration of the life of the Owner (or, in the case of joint Owners, until the death of any joint Owner) and, if for two Covered Lives,* until the death of the Owner and the Owner’s spouse.The amount of withdrawals that you can make will depend on how you combine the many optional features under these GMWBs, but we guarantee the minimum annual withdrawal amount regardless of the performance of the underlying investment options. * LifeGuard Freedom Flex GMWB with Joint Option provides for coverage for the life of the Owner and Owner’s spouse (“Covered Lives”).In the case of tax-qualified Contracts owned by a natural person, the Owner and the primary spousal Beneficiary named as of the effective date of this endorsement will each be considered a Covered Life. On non-qualified LifeGuard Freedom Flex GMWB with Joint Option Contracts owned by natural persons, the spousal joint Owners will each be considered a Covered Life. These GMWBs permit, prior to being added to the Contract, a selection among combinations of the following optional features (Options): ● a range of bonus percentage amounts, ● annual or quarterly Contract Value Step-Ups (quarterly step-ups are applied annually based on the highest quarterly Contract Value), and ● an optional death benefit. Following is a summary of the available combinations of Options: 89 LifeGuard Freedom Flex GMWB - Available Option Combinations Step-Up Bonus Annual or Highest Quarterly Contract Value Freedom Flex Death Benefit (DB) NY 5% Annual 5% ** Quarterly 6% Annual Yes* 6% ** Quarterly 7% Annual 7% ** Quarterly LifeGuard Freedom Flex with Joint Option GMWB- Available Option Combinations Step-Up Bonus Annual or Highest Quarterly Contract Value 5% Annual 5% ** Quarterly 6% Annual *This Guaranteed Death Benefit is only available in conjunction with the purchase of the 6% Bonus and Annual Step-Up combination of options within the LifeGuard Freedom Flex GMWB (the “LifeGuard Freedom Flex GMWB 6% Bonus and Annual Step-Ups”). ** No longer offered on or after April 29, 2013. These GMWBs may be appropriate for those individuals who are looking for a combination of Options within a GMWB that differs from the combinations of specified similar features offered by Jackson under other GMWBs.Thus, the LifeGuard Freedom Flex GMWB and LifeGuard Freedom Flex with Joint Option GMWB allow the Owner (or the Owner and the Owner’s spouse), with the assistance of his or her representative, to select an available combination of Options, consistent with a variety of considerations, such as: his or her expectations of market performance; anticipated timing of subsequent Premiums; needs for future guaranteed annual percentage of withdrawals; expectation of need for early or unscheduled withdrawals to fund then current living expenses and obligations; marital and family status; and tax-qualified or non-tax-qualified purpose of the investment. Differences in the percentage of a Bonus Option or differences in the method of computing Contract Value for purposes of a step-up Option do not otherwise affect the operation of the resulting combination of Options. References to “this GMWB” apply to each of the GMWBs, LifeGuard Freedom Flex GMWB and LifeGuard Freedom Flex GMWB with Joint Option GMWB, including all of the available combinations of Options that each provides, as discussed below.In addition, as disclosed in the Fee Table, above, and footnotes belowthe fees and charges of each GMWB will vary depending on the mix of Options. Upon selection of the Options and a request for one of these GMWBs received in Good Order, the Owner will receive an endorsement to the Contract reflecting the selection of Options. Each combination of Options, other than the combination that includes the LifeGuard Freedom Flex DB NY (for information about the LifeGuard Freedom Flex DB NY, please see “LifeGuard Freedom Flex DB NY” under “Optional Death Benefits”, beginning on page 121 .) is offered to Owners between the ages of 35 and 80.As explained below with regard to both the LifeGuard Freedom Flex GMWB and LifeGuard Freedom Flex with Joint Option GMWB, the timing and amounts of withdrawals have a significant impact on the amount and duration of benefits.The cumulative costs of these GMWBs also are greater the longer the duration of ownership.The closer you are to retirement the more reliably you may be able to forecast your needs to make withdrawals prior to the ages where the amounts of certain benefits (such as the For Life Guarantee (59 1/2) and the GWB Adjustment (71, or 82 with Joint Option) are locked-in.Conversely, forecasts at younger ages may prove less reliable.You should undertake careful 90 consideration and thorough consultation with your representative or retirement planning agent as to the financial resources and age of the Owner/Annuitant and the value to you of the potentially limited downside protection that this GMWB might provide. These GMWBs may not be terminated by the Owner independently from the Contract to which they are attached. LifeGuard Freedom Flex GMWB. The following description of this GMWB is supplemented by the examples in Appendix D under section “IV. LifeGuard Freedom Flex”, particularly example 2 for the varying benefit percentage, examples 6 and 7 for the step-ups and example 11 for the guaranteed withdrawal balance adjustment. This GMWB guarantees partial withdrawals during the Contract’s accumulation phase (i.e., before the Income Date) subject to the following: ● The guarantee lasts for the duration of the Owner’s life (the “For Life Guarantee”) if the For Life Guarantee is in effect; The For Life Guarantee is based on the life of the single Owner or the first Owner to die if there are joint Owners.There are also other GMWB options for joint Owners that are spouses, as described below. For the Owner that is a legal entity, the For Life Guarantee is based on the Annuitant’s life (or the life of the first Annuitant to die if there is more than one Annuitant). The For Life Guarantee becomes effective on the Contract Anniversary on or immediately following the Owner (or with joint Owners, the oldest Owner) attaining the age of 59 1/2.If the Owner (or oldest Owner) is 59 1/2 years old or older on the endorsement’s effective date, then the For Life Guarantee is effective when this GMWB is added to the Contract. If the For Life Guarantee is in effect, it will be terminated if a withdrawal exceeds the permissible amounts and reduces the Contract Value to zero.(Please see the “Contract Value is Zero” subsection below to understand what happens when the Contract Value is reduced to zero.)Otherwise, the For Life Guarantee remains effective until the date this GMWB endorsement is terminated or until the Continuation Date on which this GMWB endorsement is continued under spousal continuation.Please see the “Termination” subsection below to understand under what conditions this GMWB endorsement and, accordingly, the For Life Guarantee can be terminated. In addition, if the For Life Guarantee is not yet in effect, withdrawals that cause the Contract Value to reduce to zero void the For Life Guarantee and it will never become effective.See “Contract Value is Zero” below for more information. ● If the For Life Guarantee is not in effect, the guarantee lasts until the earlier of (1) the date of death of the Owner (or any joint Owner) or (2) the date when all withdrawals under the Contract equal the Guaranteed Withdrawal Balance (GWB), without regard to Contract Value. The GWB is the guaranteed amount available for future periodic withdrawals. In the event of the Owner’s death, a spousal Beneficiary may continue this GMWB endorsement under spousal continuation.In that event, the GWB is payable until depleted.(Please see the “Spousal Continuation” subsection below for more information.)If the Beneficiary is a non-spousal Beneficiary, the GWB is void and this endorsement is terminated; therefore, the Owner’s death may have a significant negative impact on the value of this GMWB endorsement and cause the endorsement to prematurely terminate. 91 Please consult the representative who is helping, or who helped, you purchase your Contract to be sure that this GMWB and the combination of Options you ultimately choose suit your needs and are consistent with your expectations. This GMWB is available to Owners 35 to 80 years old, or 35 to 67 ( 70 for endorsements issued before April 29, 2013) years old if you select the Option combination that includes the LifeGuard Freedom Flex DB NY, (proof of age is required).This GMWB may be added to a Contract on the Issue Date or on any Contract Anniversary.Please note, while this GMWB may be added to a Contract on any Contract Anniversary (subject to availability), the LifeGuard Freedom Flex DB NY is not available after issue and can only be added on the Issue Date.Once added this GMWB cannot be cancelled except by a Beneficiary who is the Owner’s spouse, who, upon the Owner’s death, may elect to continue the Contract without the GMWB.If you want to elect this GMWB after the Contract Issue Date on a Contract Anniversary (subject to availability), we must receive a request in Good Order within 30 calendar days prior to the Contract Anniversary.This GMWB is not available on a Contract that already has a GMWB (only one GMWB per Contract).Availability of this GMWB may be subject to further limitation. We allow ownership changes of a Contract with this GMWB (i) from an individual Owner that is a natural person to a trust, if that individual and the Annuitant are the same person or (ii) when the Owner is a legal entity, to another legal entity or the Annuitant.However, we do not allow these Ownership changes if they are a taxable event under the Code.In certain circumstances, we may permit the elimination of a joint Owner in the event of divorce.Otherwise, changes of Owner are not allowed.When the Owner is a legal entity, changing Annuitants is not allowed. There is a limit on withdrawals each Contract Year to keep the guarantees of this GMWB in full effect – the greater of the Guaranteed Annual Withdrawal Amount (GAWA) and for certain tax-qualified Contracts, the required minimum distribution (RMD) under the Internal Revenue Code.Withdrawals exceeding the limit do not invalidate the For Life Guarantee, but cause the GWB and GAWA to be recalculated.Please see “Election” and “Withdrawals” below for more information about the GWB and GAWA. Election. The GWB depends on when this GMWB is added to the Contract, and the GAWA derives from the GWB for all combinations of Options. On the Contract Issue Date – The GWB equals initial Premium net of any applicable Premium taxes, plus (for endorsements issued before April 29, 2013 ) any Contract Enhancement. The GAWA is determined based on the Owner’s (or oldest joint Owner’s) attained age at the time of first withdrawal and equals the GAWA percentage multiplied by the GWB prior to the partial withdrawal.See the GAWA percentage table below. When this GMWB is added to the Contract on any Contract Anniversary, as subject to availability – The GWB equals Contract Value , minus (for endorsements issued on or after April 29, 2013 ) any recapture charges that would be assessed on a full withdrawal . The GAWA is determined based on the Owner’s (or oldest joint Owner’s) attained age at the time of first withdrawal and equals the GAWA percentage multiplied by the GWB prior to the partial withdrawal.See the GAWA percentage table below. For endorsements issued on or after April 29, 2013 , Contract Enhancements and the corresponding recapture charges are not included in the calculation of the GWB when this GMWB is added to the Contract on the Issue Date.This is why Premium (net of any applicable Premium taxes) is used to calculate the GWB.On Contracts with a Contract Enhancement, the result is a GWB that is less than Contract Value when this GMWB is added to the Contract.For endorsements issued before April 29, 2013 , please note that while Contract Enhancements are effectively included in the GWB calculations at and after issue, potential recapture charges are not included at either time. The GWB can never be more than $5 million (including upon step-up, the application of a GWB Adjustment or the application of any bonus), and the GWB is reduced by each withdrawal. PLEASE NOTE:Upon the Owner’s or any joint Owner’s death, the For Life Guarantee is void.However, this GMWB might be continued by a spousal Beneficiary without the For Life Guarantee.Please see the “Spousal Continuation” subsection below for more information. If the For Life Guarantee is not in effect, upon the death of the Owner or the death of any joint Owner or the depletion of the GWB, all payments will cease and Spousal Continuation is not available. Withdrawals.The GAWA percentage and the GAWA are determined at the time of the first withdrawal.The GAWA is equal to the GAWA percentage multiplied by the GWB prior to the partial withdrawal.The GAWA percentage varies according to the bonus 92 option percentage you have selected (5%, 6% or 7% ) and your age group.Age group is determined based on the Owner’s attained age at the time of the first withdrawal.If there are joint Owners, the GAWA percentage is based on the attained age of the oldest joint Owner.(In the examples in Appendix E and elsewhere in this prospectus we refer to this varying GAWA percentage structure as the “varying benefit percentage”.) You may elect an Optional Income Upgrade Table for an additional charge (see “For Life GMWB With Bonus and Step-Up Charge” beginning on page 37 ).The Optional Income Upgrade Table provides higher GAWA percentages for each age group as reflected in the tables below. The GAWA percentages for each age group and bonus option percentages, depending on whether you elected the Optional Income Upgrade Table, are as follows: For Endorsements Issued On Or After April 29, 2013: 5% and 6% Bonus Options 7% Bonus Option Ages Base GAWA% Table Optional Income
